        


EXHIBIT 10.1
TERM LOAN CREDIT AGREEMENT
dated as of January 12, 2018
among
QUMU CORPORATION
as Borrower,


THE VARIOUS FINANCIAL INSTITUTIONS PARTY HERETO,
as Lenders,
and
ESW HOLDINGS, INC.,
as Administrative Agent

--------------------------------------------------------------------------------








--------------------------------------------------------------------------------







SECTION 1
DEFINITIONS
1
1.1
Definitions
1
1.2
Other Interpretive Provisions
17
SECTION 2
TERM LOAN COMMITMENTS OF THE LENDERS
17
2.1
Term Loan Commitments
17
SECTION 3
EVIDENCING OF TERM LOANS
17
3.1
Term Notes
17
3.2
Recordkeeping
18
3.3
Allocation of Purchase Price
18
SECTION 4
INTEREST
18
4.1
Interest Rates
18
4.2
Interest Payment Dates
18
4.3
Computation of Interest
18
SECTION 5
FEES
18
5.1
Prepayment Fee
19
5.2
Commitment Fee
19
SECTION 6
PREPAYMENTS; REPAYMENT
19
6.1
Prepayments
19
 
6.1.1 Voluntary Prepayments
19
 
6.1.2 Mandatory Prepayments
19
6.2
Manner of Prepayments
20
6.3
Repayment
20
SECTION 7
MAKING AND PRORATION OF PAYMENTS; SETOFF; TAXES
20
7.1
Making of Payments
20
7.2
Application of Certain Payments
20
7.3
Due Date Extension
21
7.4
Setoff
21
7.5
Proration of Payments
21
7.6
Taxes
21
SECTION 8
INCREASED COSTS
23
8.1
Increased Costs
23
8.2
Mitigation of Circumstances; Replacement of Lenders
24
8.3
Conclusiveness of Statements; Survival of Provisions
24
SECTION 9
REPRESENTATIONS AND WARRANTIES
25
9.1
Organization
25
9.2
Authorization; No Conflict
25
9.3
Validity and Binding Nature
25
9.4
Financial Condition
25



 
 
 




--------------------------------------------------------------------------------





9.5
No Material Adverse Change
26
9.6
Litigation and Contingent Liabilities
26
9.7
Ownership of Properties; Liens
26
9.8
Equity Ownership; Subsidiaries
26
9.9
Pension Plans
26
9.10
Investment Company Act
27
9.11
Compliance with Laws
27
9.12
Regulation U
27
9.13
Taxes
27
9.14
Solvency, etc
28
9.15
Environmental Matters
28
9.16
Insurance
29
9.17
Real Property
29
9.18
Information
30
9.19
Intellectual Property
30
9.20
[Reserved]
30
9.21
Labor Matters
30
9.22
Anti-Terrorism Laws
30
9.23
No Default
31
9.24
Hedging Agreements
31
9.25
OFAC
31
9.26
Patriot Act
31
9.27
Customers and Suppliers
31
9.28
Significant Contracts
32
9.29
Certain Foreign Subsidiaries
32
SECTION 10
AFFIRMATIVE COVENANTS
32
10.1
Reports, Certificates and Other Information
32
 
10.1.1 Annual Report
32
 
10.1.2 Interim Reports
33
 
10.1.3 Compliance Certificates
33
 
10.1.4 Reports to the SEC and to Shareholders
33
 
10.1.5 Notice of Default, Litigation and ERISA Matters
34
 
10.1.6 Management Reports
34
 
10.1.7 Projections; Annual Financial Plan
34
 
10.1.8 Updated Schedule
35
 
10.1.9 Additional Reports
35
 
10.1.10 Other Information
35
10.2
Books, Records and Inspections
35
10.3
Maintenance of Property; Insurance
36
10.4
Compliance with Laws; Payment of Taxes and Liabilities
37
10.5
Maintenance of Existence, etc
37
10.6
Use of Proceeds
37
10.7
Employee Benefit Plans
38
10.8
Environmental Matters
38
10.9
Further Assurances
39



 
 
 




--------------------------------------------------------------------------------





10.10
Accounts
39
10.11
Post-Closing Covenants
39
SECTION 11
NEGATIVE COVENANTS
40
11.1
Debt
40
11.2
Liens
40
11.3
Operating Leases
41
11.4
Restricted Payments
41
11.5
Mergers, Consolidations, Sales
42
11.6
Modification of Organizational Documents
42
11.7
Transactions with Affiliates
42
11.8
Unconditional Purchase Obligations
42
11.9
Inconsistent Agreements
42
11.10
Business Activities; Issuance of Equity
43
11.11
Investments
43
11.12
Fiscal Year
44
11.13
Financial Covenants
44
 
11.13.1 Minimum Core Bookings
44
 
11.13.2 Maximum Deferred Revenue Non-Current
44
 
11.13.3 Minimum Subscription and Maintenance and Support Revenue
44
 
11.13.4 Subscription and Maintenance and Support Renewal Rates
44
11.14
Cancellation of Debt
44
11.15
Transfer to Foreign Subsidiaries
44
11.16
Compliance with Laws
45
11.17
Maintenance and Hosted Service Agreements
45
11.18
Certain Foreign Subsidiaries
45
SECTION 12
EFFECTIVENESS; CONDITIONS OF LENDING, ETC.
45
12.1
Term Loans
45
 
12.1.1 Agreement, Term Notes and other Loan Documents
45
 
12.1.2 Authorization Documents
45
 
12.1.3 Consents, etc
46
 
12.1.4 Letter of Direction
46
 
12.4.5 Guaranty and Collateral Agreement
46
 
12.1.6 Perfection Certificate
46
 
12.1.7 Collateral Access Agreements
46
 
12.1.8 Control Agreements
46
 
12.1.9 Opinions of Counsel
46
 
12.1.10 Insurance
46
 
12.1.11 Payment of Fees
46
 
12.1.12 Solvency Certificate
47
 
12.1.13 Pro Forma
47
 
12.1.14 Reports.
47
 
12.1.15 Search Results; Lien Terminations
47
 
12.1.16 Filings, Registrations and Recordings
47



 
 
 




--------------------------------------------------------------------------------





 
12.1.17 Closing Certificate, Consents and Permits
47
 
12.1.18 Financial Statements
47
 
12.1.19 No Material Adverse Change
48
 
12.1.20 Investment Documents
48
 
12.1.21 Employment Agreements
48
 
12.1.22 [Reserved]
48
 
12.1.23 Diligence
48
 
12.1.24 Condition
48
 
12.1.25 Background Checks
48
 
12.1.26 Approvals
48
 
12.1.27 [Reserved].
48
 
12.1.28 Source Code Escrow
48
 
12.1.29 Other
48
12.2
Compliance with Warranties, No Default, etc
49
SECTION 13
EVENTS OF DEFAULT AND THEIR EFFECT
49
13.1
Events of Default
49
 
13.1.1 Non-Payment of the Term Loans, etc
49
 
13.1.2 Non-Payment of Other Debt
49
 
13.1.3 Other Material Obligations
49
 
13.1.4 Bankruptcy, Insolvency, etc
50
 
13.1.5 Non-Compliance with Loan Documents
50
 
13.1.6 Representations; Warranties
50
 
13.1.7 Pension Plans
50
 
13.1.8 Judgments
51
 
13.1.9 Invalidity of Collateral Documents, etc
51
 
13.1.10 Public Company Failure
51
 
13.1.11 Material Adverse Effect
51
 
13.1.12 Cessation of Business
51
13.2
Effect of Event of Default
51
13.3
Forbearance Period
51
13.4
Credit Bidding
52
SECTION 14
THE AGENT
52
14.1
Appointment and Authorization
52
14.2
Delegation of Duties
53
14.3
Exculpation of Administrative Agent
53
14.4
Reliance by Administrative Agent
53
14.5
Notice of Default
54
14.6
Credit Decision
54
14.7
Indemnification
54
14.8
Administrative Agent in Individual Capacity
55
14.9
Successor Administrative Agent
55
14.10
Collateral Matters
55
14.11
Restriction on Actions by Lenders
56



 
 
 




--------------------------------------------------------------------------------





14.12
Administrative Agent May File Proofs of Claim
56
14.13
Other Agents; Arrangers and Managers
57
SECTION 15
GENERAL
57
15.1
Waiver; Amendments
57
15.2
Confirmations
58
15.3
Notices
58
15.4
Computations
59
15.5
Costs, Expenses and Taxes
59
15.6
Assignments; Participations
59
 
15.6.1 Assignments
59
 
15.6.2 Participations
61
15.7
Register
61
15.8
GOVERNING LAW
61
15.9
Confidentiality; Non-Public Information
62
15.10
Severability
63
15.11
Nature of Remedies
63
15.12
Entire Agreement
64
15.13
Counterparts
64
15.14
Successors and Assigns
64
15.15
Captions
64
15.16
Customer Identification – USA Patriot Act Notice
64
15.17
INDEMNIFICATION BY LOAN PARTIES
64
15.18
Nonliability of Lenders
65
15.19
FORUM SELECTION AND CONSENT TO JURISDICTION
66
15.20
WAIVER OF JURY TRIAL
66
SECTION 16
JOINT AND SEVERAL LIABILITY
67
 
 
 
 
 
 



 
 
 




--------------------------------------------------------------------------------





ANNEXES
ANNEX A
Lenders and Pro Rata Shares
 
ANNEX B
Addresses for Notices
 
 
 
 
SCHEDULES
SCHEDULE 9.5
Material Adverse Change
 
SCHEDULE 9.6
Litigation and Contingent Liabilities
 
SCHEDULE 9.8
Subsidiaries
 
SCHEDULE 9.16
Insurance
 
SCHEDULE 9.17
Real Property
 
SCHEDULE 9.21
Labor Matters
 
SCHEDULE 9.27
Customers and Suppliers
 
SCHEDULE 9.28
Significant Contracts
 
SCHEDULE 10.11
Post-Closing Obligations
 
SCHEDULE 10.12
Deferred Revenue
 
SCHEDULE 11.1
Existing Debt
 
SCHEDULE 11.2
Existing Liens
 
SCHEDULE 11.5
Permitted Exclusive License
 
SCHEDULE 11.11
Investments
 
 
 
 
EXHIBITS
EXHIBIT A
Form of Term Note
 
EXHIBIT B
Form of Compliance Certificate
 
EXHIBIT C
Form of Assignment Agreement
 
EXHIBIT D
Form of Warrant
 





 
 
 




--------------------------------------------------------------------------------






TERM LOAN CREDIT AGREEMENT
THIS TERM LOAN CREDIT AGREEMENT dated as of January 12, 2018 (this “Agreement”)
is entered into among (i) QUMU CORPORATION, a Minnesota corporation (the
“Borrower”), (ii) QUMU, Inc., a California corporation and the other Persons
party hereto from time to that are designated as a “Guarantor” hereunder,
(iii) the financial institutions that are or may from time to time become
parties hereto (together with their respective successors and assigns, the
“Lenders”), and (iv) ESW HOLDINGS, INC. (in its individual capacity, “ESW
Holdings”), as administrative agent for the Lenders.
RECITALS
WHEREAS, Borrower has requested that the Lenders make the Term Loans to Borrower
to provide for the ongoing general corporate purposes and working capital needs
of Borrower as further provided herein, in an aggregate principal amount not to
exceed $10,000,000, and the Lenders are willing to do so on the terms and
conditions set forth herein.
WHEREAS, to secure the Term Loans and other Obligations, Borrower is granting to
Administrative Agent, for the benefit of Administrative Agent and Lenders, a
security interest in and lien upon all of Borrower’s real and personal property.
In consideration of the mutual agreements herein contained, the parties hereto
agree as follows:
Section 1DEFINITIONS.
1.1    Definitions. When used herein the following terms shall have the
following meanings:
“Account Debtor” is defined in the Guaranty and Collateral Agreement.
“Account or Accounts” is defined in the UCC.
“Acquisition” means any transaction or series of related transactions for the
purpose of or resulting, directly or indirectly, in (a) the acquisition of all
or a substantial portion of the assets of a Person, or of all or a substantial
portion of any business or division of a Person, (b) the acquisition of in
excess of 50% of the Capital Securities of any Person, or otherwise causing any
Person to become a Subsidiary, or (c) a merger or consolidation or any other
combination with another Person (other than a Person that is already a
Subsidiary).
“Administrative Agent” means ESW Holdings in its capacity as administrative
agent for the Lenders hereunder and any successor thereto in such capacity.
“Affiliate” of any Person means (a) any other Person which, directly or
indirectly, controls or is controlled by or is under common control with such
Person, (b) any officer, manager or director of such Person and (c) with respect
to any Lender, any entity administered or managed by such Lender or an Affiliate
or investment advisor thereof and which is engaged in making, purchasing,
holding or otherwise investing in commercial loans. A Person shall be deemed to
be “controlled by” any other Person if such Person possesses, directly or
indirectly, power to vote





--------------------------------------------------------------------------------





10% or more of the securities (on a fully diluted basis) having ordinary voting
power for the election of directors or managers or power to direct or cause the
direction of the management and policies of such Person whether through the
ability to exercise voting power, by contract or otherwise. Controlling,” and
“controlled by” and “under common control with” have meanings correlative
thereto. Unless expressly stated otherwise herein, neither Administrative Agent
nor any Lender shall be deemed an Affiliate of any Loan Party.
“Agreement” is defined in the preamble of this Agreement.
“Allocable Amount” is defined in Section 16.6.
“Allowance for Doubtful Accounts” means, an allowance for doubtful accounts
determined in accordance with GAAP.


“Applicable Margin” means four percent (4.0%).


“Approved Fund” means (i) any Person (other than a natural person) engaged in
making, purchasing, holding, or investing in commercial loans and similar
extensions of credit and that is advised, administered, or managed by a Lender,
an Affiliate of a Lender (or an entity or an Affiliate of an entity that
administers, advises or manages a Lender); (ii) with respect to any Lender that
is an investment fund, any other investment fund that invests in loans and that
is advised, administered or managed by the same investment advisor as such
Lender or by an Affiliate of such investment advisor; and (iii) any third party
which provides “warehouse financing” to a Person described in the preceding
clause (i) or (ii) (and any Person described in said clause (i) or (ii) shall
also be deemed an Approved Fund with respect to such third party providing such
warehouse financing).
“Asset Disposition” means the sale, lease, assignment or other transfer for
value (each, a “Disposition”) by any Loan Party to any Person (other than
Borrower) of any asset or right of such Loan Party (including, the loss,
destruction or damage of any thereof or any actual or threatened (in writing to
any Loan Party) condemnation, confiscation, requisition, seizure or taking
thereof) other than (a) the sale or lease of inventory in the ordinary course of
business, (b) (x) non-exclusive licenses of intellectual property of any Loan
Party in the ordinary course of business (for the avoidance of doubt licenses to
a direct competitor of the Loan Parties shall be deemed outside of the ordinary
course of business) and (y) a Permitted Exclusive License, provided, that each
such license in clause (x) and (y) does not materially impair the value of such
intellectual property as collateral for the Obligations, and (c) other
Dispositions in any Fiscal Year the Net Cash Proceeds of which do not in the
aggregate exceed $25,000.
“Assignee” is defined in Section 15.6.1.
“Assignment Agreement” is defined in Section 15.6.1.
“Attorney Costs” means, with respect to any Person, all reasonable fees and
charges of any counsel to such Person, the reasonable allocable cost of internal
legal services of such Person, all reasonable disbursements of such internal
counsel and all court costs and similar legal expenses, each as actually
incurred.


 
2
 




--------------------------------------------------------------------------------





“Bank Product Agreements” means those certain agreements entered into from time
to time between any Loan Party and a Lender or its Affiliates in connection with
any of the Bank Products, including without limitation, Hedging Agreements.
“Bank Product Obligations” means all obligations, liabilities, contingent
reimbursement obligations, fees, and expenses owing by the Loan Parties to any
Lender or its Affiliates pursuant to or evidenced by the Bank Product Agreements
and irrespective of whether for the payment of money, whether direct or
indirect, absolute or contingent, due or to become due, now existing or
hereafter arising, and including all such amounts that a Loan Party is obligated
to reimburse to Administrative Agent or any Lender as a result of Administrative
Agent or such Lender purchasing participations or executing indemnities or
reimbursement obligations with respect to the Bank Products provided to the Loan
Parties pursuant to the Bank Product Agreements.
“Bank Products” means any service provided to, facility extended to, or
transaction entered into with, any Loan Party by any Lender or its Affiliates
consisting of, (a) deposit accounts, (b) cash management services, including,
controlled disbursement, lockbox, electronic funds transfers (including, book
transfers, fedwire transfers, ACH transfers), online reporting and other
services relating to accounts maintained with any Lender or its Affiliates,
(c) debit cards and credit cards, (d) Hedging Agreements or (e) so long as prior
written notice thereof is provided by Lender (or its Affiliate) providing such
service, facility or transaction and Administrative Agent consents in writing to
its inclusion as a Bank Product, any other service provided to, facility
extended to, or transaction entered into with, any Loan Party by a Lender or its
Affiliates.
“Bankruptcy Code” means the Federal Bankruptcy Reform Act of 1978 (11 U.S.C.
§101, et seq.), as amended and in effect from time to time and the regulations
issued from time to time thereunder.
“Board” means the Board of Directors of Borrower.
“Bookings” means the dollar amount of products and/or services to be purchased
by a customer from Borrower where documentary evidence of a binding arrangement
(e.g., signed contract, purchase order, payment of a Renewal) between the
customer and the Borrower exists which is not contingent upon formal acceptance
by customer (including, without limitation, the Borrower’s distributors and
re-sellers) and delivery of products and/or services is expected to be initiated
within 90 days of such binding arrangement and result in revenue or deferred
revenue.


“Bookings Report” means a Borrower prepared bookings report detailing Core
Bookings and Total Bookings (with Renewal bookings stated separately), each such
report in the same form and substance provided to the Administrative Agent prior
to the Closing Date (it being agreed that such report may be modified to account
for new or eliminated product lines) together with any other information
reasonably requested from time to time by the Administrative Agent.
“Borrower” is defined in the preamble of this Agreement.
“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the laws of, or are in fact
closed in, New York.


 
3
 




--------------------------------------------------------------------------------





“Capital Expenditures” means all expenditures which, in accordance with GAAP,
would be required to be capitalized and shown on the consolidated balance sheet
of Borrower and its Subsidiaries, including expenditures in respect of Capital
Leases, but excluding expenditures made in connection with the replacement,
substitution or restoration of assets to the extent financed (a) from insurance
proceeds (or other similar recoveries) paid on account of the loss of or damage
to the assets being replaced or restored or (b) with awards of compensation
arising from the taking by eminent domain or condemnation of the assets being
replaced.
“Capital Lease” means, with respect to any Person, any lease of (or other
agreement conveying the right to use) any real or personal property by such
Person that, in conformity with GAAP, is accounted for as a capital lease on the
balance sheet of such Person.
“Capital Securities” means, with respect to any Person, all shares, interests,
participations or other equivalents (however designated, whether voting or
non-voting) of such Person’s capital, whether now outstanding or issued or
acquired after the Closing Date, including common shares, preferred shares,
warrants, membership interests in a limited liability company, limited or
general partnership interests in a partnership, interests in a trust, interests
in other unincorporated organizations or any other equivalent of such ownership
interest.
“Cash Equivalent Investment” means, at any time, (a) any evidence of Debt,
maturing not more than one year after such time, issued or guaranteed by the
United States Government or any agency thereof, (b) commercial paper, maturing
not more than one year from the date of issue, or corporate demand notes, in
each case (unless issued by a Lender or its holding company) rated at least A-l
by Standard & Poor’s Ratings Services, a division of The McGraw-Hill Companies,
Inc. or P-l by Moody’s Investors Service, Inc., (c) any certificate of deposit,
time deposit or banker’s acceptance, maturing not more than one year after such
time, or any overnight Federal Funds transaction that is issued or sold by any
Lender or its holding company (or by a commercial banking institution that is a
member of the Federal Reserve System and has a combined capital and surplus and
undivided profits of not less than $500,000,000), (d) any repurchase agreement
entered into with any Lender (or commercial banking institution of the nature
referred to in clause (c)) which (i) is secured by a fully perfected security
interest in any obligation of the type described in any of clauses (a) through
(c) above and (ii) has a market value at the time such repurchase agreement is
entered into of not less than 100% of the repurchase obligation of such Lender
(or other commercial banking institution) thereunder and (e) money market
accounts or mutual funds which invest exclusively in assets satisfying the
foregoing requirements, and (f) other short term liquid investments approved in
writing by Administrative Agent.
“CFC” means a “controlled foreign corporation” as defined in Code Section
957(a).
“Change of Control” means the occurrence of any of following events which
results in: (a) any Person or “group” (within the meaning of Rules 13d‑3 and
13d‑5 under the Securities and Exchange Act of 1934, as amended) (i) becoming
the beneficial owner of at least 50% of the outstanding Capital Securities of
Borrower or (ii) possessing the right to elect (through contract, ownership of
voting securities or otherwise) a majority of the Board; (b) the majority of the
seats (other than vacant seats) on the Board shall cease to be occupied by
Persons who either (i) were members of the Board on the Closing Date or
(ii) were nominated for election by the Board, a majority of whom were directors
on the Closing Date or whose election or nomination for election


 
4
 




--------------------------------------------------------------------------------





was previously approved by a majority of such directors; (c) Borrower shall
cease to own and control 100% of each class of the outstanding Capital
Securities of each of Qumu, Inc., Qumu UK Holdings, Qumu Japan, Qumu Singapore,
and Qumu Middle East; (d) Qumu UK Holdings shall cease to own and control 100%
of each class of the outstanding Capital Securities of each of Qumu UK Limited
and Qumu Ltd.; or (e) Borrower shall cease to, directly or indirectly, own and
control 100% of each class of the outstanding Capital Securities of each other
Subsidiary.
“Charge Over Shares” means that certain Charge Over Shares, dated as of the date
hereof, by and between the Borrower, as grantor and Administrative Agent.
“Closing Date” is defined in Section 12.1.
“Code” means the Internal Revenue Code of 1986, as amended.
“Collateral” means “Collateral” (as defined in the Guaranty and Collateral
Agreement) and any and all other property now or hereafter securing Obligations.
“Collateral Access Agreement” means an agreement in form and substance
reasonably satisfactory to Administrative Agent pursuant to which a mortgagee or
lessor of real property on which collateral is stored or otherwise located, or a
warehouseman, processor or other bailee of Inventory or other property owned by
any Loan Party, acknowledges the Liens of Administrative Agent, waives or
subordinates any Liens held by such Person on such property and consents to any
equity pledge and enforcement thereof, and, in the case of any such agreement
with a mortgagee or lessor, permits Administrative Agent reasonable access to
and use of such real property following the occurrence and during the
continuance of an Event of Default to remove, assemble, complete or sell any
Collateral stored or otherwise located thereon.
“Collateral Documents” means, collectively, the Guaranty and Collateral
Agreement, the Charge Over Shares, each Mortgage, each Collateral Access
Agreement, each Perfection Certificate, each deposit account control agreement,
securities account control agreement or other control agreement and any other
agreement or instrument pursuant to which Borrower, any Subsidiary or any other
Person grants or purports to grant collateral to Administrative Agent for the
benefit of the Lenders or otherwise relates to such collateral.
“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.
“Compliance Certificate” means a Compliance Certificate in substantially the
form of Exhibit B.
“Computation Period” means each period of four consecutive Fiscal Quarters
ending on the last day of a Fiscal Quarter.
“Contingent Liability” means, with respect to any Person, each obligation and
liability of such Person and all such obligations and liabilities of such Person
incurred pursuant to any agreement, undertaking or arrangement by which such
Person: (a) guarantees, endorses or otherwise becomes or is contingently liable
upon (by direct or indirect agreement, contingent or otherwise, to provide funds
for payment, to supply funds to, or otherwise to invest in, a debtor, or


 
5
 




--------------------------------------------------------------------------------





otherwise to assure a creditor against loss) the indebtedness, dividend,
obligation or other liability of any other Person in any manner (other than by
endorsement of instruments in the course of collection), including any
indebtedness, dividend or other obligation which may be issued or incurred at
some future time; (b) guarantees the payment of dividends or other distributions
upon the Capital Securities of any other Person; (c) undertakes or agrees
(whether contingently or otherwise): (i) to purchase, repurchase, or otherwise
acquire any indebtedness, obligation or liability of any other Person or any
property or assets constituting security therefor, (ii) to advance or provide
funds for the payment or discharge of any indebtedness, obligation or liability
of any other Person (whether in the form of loans, advances, stock purchases,
capital contributions or otherwise), or to maintain solvency, assets, level of
income, working capital or other financial condition of any other Person, or
(iii) to make payment to any other Person other than for value received;
(d) agrees to lease property or to purchase securities, property or services
from such other Person with the purpose or intent of assuring the owner of such
indebtedness or obligation of the ability of such other Person to make payment
of the indebtedness or obligation; (e) to induce the issuance of, or in
connection with the issuance of, any letter of credit for the benefit of such
other Person; or (f) undertakes or agrees otherwise to assure a creditor against
loss. The amount of any Contingent Liability shall (subject to any limitation
set forth herein) be deemed to be the outstanding principal amount (or maximum
permitted principal amount, if larger) of the indebtedness, obligation or other
liability guaranteed or supported thereby.
“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its assets or property is
bound.
“Controlled Group” means all members of a controlled group of corporations, all
members of a controlled group of trades or businesses (whether or not
incorporated) under common control and all members of an affiliated service
group which, together with Borrower or any of its Subsidiaries, are treated as a
single employer under Section 414 of the Code or Section 4001 of ERISA.
“Core Bookings” means the sum of the portion Bookings within the following
categories: perpetual license, subscription and support for a period of one year
or less, hardware, professional services and other, and maintenance and support
for a period of one year or less. For the avoidance of doubt Core Bookings shall
not include Bookings within the following categories: subscription and support
and maintenance and support for a period greater than one year, or Renewals.
Core Bookings shall be calculated and delivered in the same form and substance
as the Bookings Report provided to the Administrative Agent prior to the Closing
Date (it being agreed that such Bookings Report may be modified to account for
new or eliminated product lines) together with any other information reasonably
requested from time to time by the Administrative Agent.


“Debt” of any Person means, without duplication, (a) all indebtedness of such
Person for borrowed money, (b) all indebtedness evidenced by bonds, debentures,
notes or similar instruments, (c) all obligations of such Person as lessee under
Capital Leases which have been or should be recorded as liabilities on a balance
sheet of such Person in accordance with GAAP, (d) all obligations of such Person
to pay the deferred purchase price of property or services (excluding trade
accounts payable in the ordinary course of business), (e) all indebtedness
secured by a Lien on the property of such Person, whether or not such
indebtedness shall have been


 
6
 




--------------------------------------------------------------------------------





assumed by such Person; provided that if such Person has not assumed or
otherwise become liable for such indebtedness, such indebtedness shall be
measured at the fair market value of such property securing such indebtedness at
the time of determination, (f) all obligations, contingent or otherwise, with
respect to the face amount of all letters of credit (whether or not drawn),
bankers’ acceptances and similar obligations issued for the account of such
Person, (g) all Hedging Obligations of such Person, (h) all Contingent
Liabilities of such Person, (i) all Debt of any partnership of which such Person
is a general partner, (j) all non-compete payment obligations, earn-outs and
similar obligations and (k) any Capital Securities or other equity instrument,
whether or not mandatorily redeemable, that under GAAP is characterized as debt,
whether pursuant to financial accounting standards board issuance No. 150 or
otherwise.
“Default” means any event that, if it continues uncured, will, with lapse of
time or notice or both, constitute an Event of Default.
“Deferred Revenue” means deferred revenue determined in accordance with GAAP.
“Deferred Revenue Non-Current” means, as of any date of determination, Deferred
Revenue which is recognized in greater than one (1) year from such date of
determination, determined in accordance with GAAP.
“Deferred Revenue Report” means a Borrower prepared Deferred Revenue Report in
the same form and substance as the report provided to the Administrative Agent
prior to the Closing Date together with any other information reasonably
requested from time to time by the Administrative Agent.


“Dilution Amount” means, as of any date of determination, a percentage, based
upon the experience of the immediately prior 360 consecutive days, that is the
result of dividing the Dollar amount of (a) bad debt write-downs, discounts,
advertising allowances, credits, or other dilutive items with respect to
Borrower’s Accounts, by (b) Borrower’s billings with respect to Accounts during
such period.


“Dollar” and the sign “$” mean lawful money of the United States of America.
“Earnings Report” means the statements of earnings for the Borrower and its
Subsidiaries in the same form and substance as the report provided to the
Administrative Agent prior to Closing Date together with any other information
reasonably requested from time to time by the Administrative Agent.
“Environmental Claims” means all claims, however asserted, by any governmental,
regulatory, or judicial authority or other Person alleging any potential
liability or responsibility, contingent or otherwise (including for damages,
losses, punitive damages, consequential damages, costs of environmental
investigation and remediation, fines, penalties, indemnities or expenses) or
other obligation, directly or indirectly resulting from or based upon
(a) violation of or pursuant to any Environmental Law, (b) the generation, use,
handling, transportation, storage, treatment or disposal of any Hazardous
Substances, (c) exposure to any Hazardous Substances, (d) the release or
threatened release of any Hazardous Substances into the environment or (e) any
contract,


 
7
 




--------------------------------------------------------------------------------





agreement or other consensual arrangement pursuant to which liability is assumed
or imposed with respect to any of the foregoing.
“Environmental Laws” means the Comprehensive Environmental Response,
Compensation and Liability Act (42 U.S.C. § 9601, et seq.), the Hazardous
Materials Transportation Act (49 U.S.C. § 5101, et seq.), the Resource
Conservation and Recovery Act (42 U.S.C. § 6901, et seq.), the Federal Clean
Water Act (33 U.S.C. § 1251 et seq.), the Clean Air Act (42 U.S.C. § 7401 et
seq.), the Toxic Substances Control Act (15 U.S.C. § 2601 et seq.), the Safe
Drinking Water Act (42 U.S.C. § 300f to 300j-26 et seq.), the Oil Pollution Act
of 1990 (33 U.S.C. § 2701 et seq.) and the Occupational Safety and Health Act
(29 U.S.C. § 651 et seq.), and any other present or future federal, state,
local, foreign and other applicable statutes, laws, regulations, ordinances,
rules, judgments, orders, decrees, permits, concessions, grants, franchises,
licenses, agreements or governmental restrictions and common law relating to
pollution, the protection of the environment, natural resources, human health or
the release of any Hazardous Substances into the environment, including indoor
and outdoor air, soil, groundwater, surface water, storm water, wetlands,
sediment and discharges of wastewater to public treatment systems, all as may be
amended or otherwise modified from time to time.
“ERISA” means the Employee Retirement Income Security Act of 1974.
“Event of Default” means any of the events described in Section 13.1.
“Excluded Swap Obligation” means, with respect to any guarantor of a Swap
Obligation, including the grant of a security interest to secure the guaranty of
such Swap Obligation, any Swap Obligation if, and to the extent that, such Swap
Obligation is or becomes illegal under the Commodity Exchange Act or any rule,
regulation or order of the Commodity Futures Trading Commission (or the
application or official interpretation of any thereof) by virtue of such
guarantor’s failure for any reason to constitute an “eligible contract
participant” as defined in the Commodity Exchange Act and the regulations
thereunder at the time the guaranty or grant of such security interest becomes
effective with respect to such Swap Obligation. If a Swap Obligation arises
under a master agreement governing more than one swap, such exclusion shall
apply only to the portion of such Swap Obligation that is attributable to swaps
for which such Swap Obligation or security interest is or becomes illegal.
“Excluded Taxes” means taxes based upon, or measured by, a Lender’s or
Administrative Agent’s (or a branch of a Lender’s or Administrative Agent’s)
overall net income, overall net receipts, or overall net profits (including
franchise taxes imposed in lieu of such taxes), but only to the extent such
taxes are imposed by a taxing authority (a) in a jurisdiction in which such
Lender or Administrative Agent is organized, (b) in a jurisdiction which a
Lender’s or Administrative Agent’s principal office is located, or (c) in a
jurisdiction in which such Lender’s or Administrative Agent’s lending office (or
branch) in respect of which payments under this Agreement are made is located.
“Extraordinary Receipts” means any cash received by or paid to or for the
account of any Loan Party not in the ordinary course of business, including
without limitation, amounts received in respect of indemnity obligations of a
seller under any purchase or acquisition document, foreign, United States, state
or local tax refunds.


 
8
 




--------------------------------------------------------------------------------





“Facilities” means, at any time, the facilities or real properties owned,
leased, managed or operated by any Loan Party and any of their respective
Subsidiaries.
“Fiscal Quarter” means a fiscal quarter of a Fiscal Year.
“Fiscal Year” means the fiscal year of Borrower and its Subsidiaries, which
period shall be the 12-month period ending on December 31 of each year.
“FRB” means the Board of Governors of the Federal Reserve System or any
successor thereto.
“GAAP” means generally accepted accounting principles set forth from time to
time in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board (or agencies with
similar functions of comparable stature and authority within the U.S. accounting
profession) and the Securities and Exchange Commission, which are applicable to
the circumstances as of the date of determination.
“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).


“Guaranty and Collateral Agreement” means the Guaranty and Collateral Agreement
dated as of the date hereof executed and delivered by the Loan Parties, together
with any joinders thereto and any other guaranty and collateral agreement
executed by a Loan Party, in each case in form and substance satisfactory to
Administrative Agent.
“ESW Holdings” is defined in the preamble of this Agreement.
“Hazardous Substances” means all explosive or radioactive substances, materials
or waste and all hazardous waste, hazardous substance, pollutant, contaminant,
toxic substance, oil, hazardous material, chemical or other substance regulated
by any Environmental Law.
“Hedging Agreement” means any bank underwritten cash and/or derivative financial
instrument including, but not limited to, any interest rate, currency or
commodity swap agreement, cap agreement, collar agreement, spot foreign
exchange, forward foreign exchange, foreign exchange option (or series of
options) and any other agreement or arrangement designed to protect a Person
against fluctuations in interest rates, currency exchange rates or commodity
prices.
“Hedging Obligation” means, with respect to any Person, any liability of such
Person under any Hedging Agreement.
“Indemnified Liabilities” – see Section 15.17.


 
9
 




--------------------------------------------------------------------------------





“Intercompany Demand Note” means that certain Master Intercompany Demand Note,
dated as of even date herewith, among the Guarantor, the Borrower and its
foreign Subsidiaries and Administrative Agent.
“Interest Expense” means for any period the consolidated interest expense of
Borrower and its Subsidiaries for such period (including all imputed interest on
Capital Leases).
“Intercompany Subordination Agreement” means that certain Intercompany
Subordination Agreement, dated as of even date herewith, among the Guarantor,
the Borrower and its foreign Subsidiaries and Administrative Agent.
“Inventory” is defined in the Guaranty and Collateral Agreement.
“Investment” means, with respect to any Person, any investment in another
Person, whether by acquisition of any debt or Capital Security, by making any
loan or advance, by becoming obligated with respect to a Contingent Liability in
respect of obligations of such other Person (other than travel and similar
advances to employees in the ordinary course of business) or by making an
Acquisition.
“Joint Liability Payment” is defined in Section 16.6.
“Late Renewals” means a Renewal with a customer that is renewed after the
renewal opportunity’s contract termination date but within a ninety (90) day
window after expiration and, as to a Renewal more than thirty (30) days after
expiration, the resulting contract price in respect thereof has not been
discounted without the prior written consent of the Administrative Agent (such
consent not to be unreasonably withheld, conditioned or delayed). Late Renewals
shall be included in a detailed list of such customers as attached to the most
recent Compliance Certificate delivered to Administrative Agent.
“Lender” is defined in the preamble of this Agreement. For the purpose of
identifying the Persons entitled to share in the Collateral and the proceeds
thereof under, and in accordance with the provisions of, this Agreement and the
Collateral Documents, the term “Lender” shall include Affiliates of a Lender
providing a Bank Product.
“Lender Party” is defined in Section 15.17.
“Lien” means any mortgage, deed of trust, pledge, hypothecation, assignment,
security interest, lien (whether statutory or otherwise), charge, claim or
encumbrance, or preference, priority or other security agreement or preferential
arrangement held or asserted in respect of any asset of any kind or nature
whatsoever including any conditional sale or other title retention agreement,
any lease having substantially the same economic effect as any of the foregoing,
and the filing of, or agreement to give, any financing statement under the
Uniform Commercial Code or comparable law of any jurisdiction.


“Loan Documents” means this Agreement, the Term Notes, the Warrant, each
Perfection Certificate, the Collateral Documents, the Intercompany Subordination
Agreement, the Intercompany Demand Note and all documents, instruments and
agreements delivered in connection with the foregoing.


 
10
 




--------------------------------------------------------------------------------





“Loan Party” means each Borrower and each domestic Subsidiary.
“Margin Stock” means any “margin stock” as defined in Regulation U.
“Material Adverse Effect” means a material adverse effect on (a) the condition
(financial or otherwise), results of operations, assets, business, or properties
of Borrower or the Borrower and its Subsidiaries taken as a whole, (b)
Borrower’s ability to duly and punctually pay or perform the Obligations in
accordance with the terms thereof, (c) the value of the Collateral, or
Administrative Agent’s Liens on the Collateral or the priority of any such Lien
or (d) the practical realization of the benefits of Administrative Agent’s and
each Lender’s rights and remedies as provided by this Agreement and the other
Loan Documents.


“Milestone Report” means that certain milestone report as agreed in form and
substance prior to the Closing Date between the Administrative Agent and
Borrower (which includes a calculation of the Dilution Amount) or any other
milestone report in form and substance as mutually agreed by the Administrative
Agent and the Borrower.


“Mortgage” means a mortgage, deed of trust, leasehold mortgage or similar
instrument granting Administrative Agent a Lien on real property of any Loan
Party.
“Multiemployer Pension Plan” means a multiemployer plan, as defined in
Section 4001(a)(3) of ERISA, to which Borrower or any other member of the
Controlled Group may have any liability.
“Net Cash Proceeds” means:
(a)    with respect to any Asset Disposition, the aggregate cash proceeds
(including cash proceeds received pursuant to policies of insurance or by way of
deferred payment of principal pursuant to a note, installment receivable or
otherwise, but only as and when received) received by any Loan Party pursuant to
such Asset Disposition net of (i) the direct costs relating to such sale,
transfer or other disposition (including sales commissions and legal, accounting
and investment banking fees), (ii) taxes paid or reasonably estimated by
Borrower to be payable as a result thereof (after taking into account any
available tax credits or deductions and any tax sharing arrangements) and
(iii) amounts required to be applied to the repayment of any Debt secured by a
Lien on the asset subject to such Asset Disposition (other than the Term Loans);
(b)    with respect to any issuance of Capital Securities or receipt of a
capital contribution, the aggregate cash proceeds received by any Loan Party
pursuant to such issuance or contribution, net of the direct costs relating to
such issuance or contribution (including sales and underwriters’ commissions);
and
(c)    with respect to any issuance of Debt, the aggregate cash proceeds
received by any Loan Party pursuant to such issuance, net of the direct costs of
such issuance (including up-front, underwriters’ and placement fees).
“Non-Consenting Lender” is defined in Section 15.1.


 
11
 




--------------------------------------------------------------------------------





“Non-U.S. Lender” is defined in Section 7.6(d).
    “Obligations” means and include any and all loans, advances, debts,
liabilities, obligations (including Attorney Costs and any reimbursement
obligations of each Loan Party in respect of surety bonds, all Hedging
Obligations permitted hereunder which are owed to any Lender (or its Affiliates)
or Administrative Agent, and all other Bank Product Obligations), covenants and
duties owing by any Loan Party, or any Subsidiary of any Loan Party Lenders or
Administrative Agent (or to any other director or indirect subsidiary or
affiliate of any Lender or Administrative Agent) of any kind or nature, present
or future (including any interest or other amounts accruing thereon, any fees
accruing under or in connection therewith, any costs and expenses of any Person
payable by any Loan Party and any indemnification obligations payable by any
Loan Party, whether or not a claim for post-filing or post-petition interest,
fees or other commencement of any insolvency, reorganization or like proceeding
relating to any Loan Party arising or payable after maturity, or after the
filing of any petition interest, fees or other amounts is allowable or allowed
in such proceeding), whether or not for the payment of money, whether arising by
reason of an extension of credit, loan, or in any other manner, whether direct
or indirect (including those acquired by assignment or participation), absolute
or contingent, joint or several, due or to become due, now existing or hereafter
arising, contractual or tortious, liquidated or unliquidated, regardless of how
such indebtedness or liabilities arise or by what agreement or instrument they
may be evidenced or whether evidenced by any agreement or instrument, including
but not limited to, (i) this Agreement, the Loan Documents and any amendments,
extensions, renewals or increases thereto, including all costs and expenses of
Administrative Agent, and any Lender incurred in the documentation,
negotiations, modification, enforcement, collection or otherwise in connection
with any of the foregoing, including but not limited to reasonable attorneys’
fees and expenses and all obligations of any Borrower to Administrative Agent,
or Lenders to perform acts or refrain from taking any action, (ii) all Hedging
Obligations and (iii) all Bank Product Obligations. Notwithstanding the
foregoing, “Obligations” shall not include any Excluded Swap Obligations.
“OFAC” is defined in Section 9.25.
“Operating Lease” means any lease of (or other agreement conveying the right to
use) any real or personal property by any Loan Party, as lessee, other than any
Capital Lease.
“Participant” is defined in Section 15.6.2.
“Patriot Act” is defined in Section 15.16.
“PBGC” means the Pension Benefit Guaranty Corporation and any entity succeeding
to any or all of its functions under ERISA.
“Pension Plan” means a “pension plan”, as such term is defined in Section 3(2)
of ERISA, which is subject to Title IV of ERISA or the minimum funding standards
of ERISA (other than a Multiemployer Pension Plan), and as to which Borrower or
any member of the Controlled Group may have any liability, including any
liability by reason of having been a substantial employer within the meaning of
Section 4063 of ERISA at any time during the preceding five years, or by reason
of being deemed to be a contributing sponsor under Section 4069 of ERISA.


 
12
 




--------------------------------------------------------------------------------





“Perfection Certificate” means a perfection certificate executed and delivered
to Administrative Agent by a Loan Party.
“Permitted Exclusive License(s)” means (a) any exclusive license or lease of
intellectual property of the Loan Parties so long as (i) such license or lease
does not contain any provisions limiting the grant of a Lien in such license or
lease in favor of the Administrative Agent, (ii) as of the date of such license
or lease and after giving effect thereto, no Default or Event of Default has
occurred and is continuing, and (iii) the entering into of such license or lease
has been approved in writing by the Administrative Agent (such consent not to be
unreasonably withheld, conditioned or delayed), and (b) the License Agreement
set forth on Schedule 11.5.


“Permitted Lien” means a Lien expressly permitted hereunder pursuant to
Section 11.2.
“Person” means any natural person, corporation, partnership, trust, limited
liability company, association, governmental authority or unit, or any other
entity, whether acting in an individual, fiduciary or other capacity.
“Prime Rate” means, for any day, the rate of interest in effect for such day
equal to the prime rate in the United States as reported from time to time in
The Wall Street Journal (or other authoritative source selected by
Administrative Agent in its sole discretion), or as Prime Rate is otherwise
determined by Administrative Agent in its sole and absolute discretion.
Administrative Agent’s determination of the Prime Rate shall be conclusive,
absent manifest error. Any change in such rate of interest shall take effect at
the opening of business on the day of such change. In the event The Wall Street
Journal (or such other authoritative source) publishes a range of “prime rates”,
the Prime Rate shall be the highest of the “prime rates”.
“Pro Rata Share” means, the percentage obtained by dividing (i) the principal
amount of such Lender’s Term Loan by (ii) the principal amount of all Term Loans
of all Lenders.
“Qumu Inc.” means, Qumu, Inc., a corporation organized under the laws of
California.
“Qumu Japan” means, Qumu Japan Co., Ltd, a limited company organized under the
laws of Japan.
“Qumu Ltd.” means, Qumu Limited, a private company limited by shares registered
under the laws of England and Wales.
“Qumu Middle East” means, Qumu Middle East FZ-LLC (Dubai), a limited liability
company organized under the laws of Dubai Internet City.
“Qumu Singapore” means, Qumu (Singapore) Pte. Ltd, a limited company organized
under the laws of Singapore.
“Qumu UK Holdings” means, Qumu U.K. Holdings Ltd, a private company limited by
shares registered under the laws of England and Wales.
“Qumu UK Limited” means, Qumu U.K. Limited, a private company limited by shares
registered under the laws of England and Wales.


 
13
 




--------------------------------------------------------------------------------





“Real Estate Documents” means, with respect to any real property owned by
Borrower or any Loan Party, all of the following (except to the extent waived by
Administrative Agent in its sole discretion): (a) a duly executed Mortgage
providing for a first priority perfected Lien, in favor of Administrative Agent,
in all right, title and interest of Borrower or such Subsidiary in such real
property; (b) an ALTA Loan Title Insurance Policy, issued by an insurer
acceptable to Administrative Agent, insuring Administrative Agent’s first
priority Lien on such real property and containing such endorsements as
Administrative Agent may reasonably require (it being understood that the amount
of coverage, exceptions to coverage and status of title set forth in such policy
shall be acceptable to Administrative Agent); (c) copies of all documents of
record concerning such real property as shown on the commitment for the ALTA
Loan Title Insurance Policy referred to above; (d) original or certified copies
of all insurance policies required to be maintained with respect to such real
property by this Agreement, the applicable Mortgage or any other Loan Document;
(e) a survey certified to Administrative Agent meeting such standards as
Administrative Agent may reasonably establish and otherwise reasonably
satisfactory to Administrative Agent; (f) a flood insurance policy concerning
such real property, if required by the Flood Disaster Protection Act of 1973;
and (g) an appraisal, prepared by an independent appraiser acceptable to
Administrative Agent, of such parcel of real property or interest in real
property, which appraisal shall satisfy the requirements of the Financial
Institutions Reform, Recovery and Enforcement Act, if applicable, and shall
evidence compliance with the supervisory loan-to-value limits set forth in the
Federal Deposit Insurance Corporation Improvement Act of 1991, if applicable.
“Regulation D” means Regulation D of the FRB.
“Regulation U” means Regulation U of the FRB.
“Renewals” means (i) renewals of subscription or maintenance and support
contracts, (ii) maintenance and support contracts that have transitioned to
subscription contracts, or (iii) subscription contracts that have transitioned
to maintenance and support contracts.


“Reportable Event” means a reportable event as defined in Section 4043 of ERISA
and the regulations issued thereunder as to which the PBGC has not waived the
notification requirement of Section 4043(a), or the failure of a Pension Plan to
meet the minimum funding standards of Section 412 of the Code (without regard to
whether the Pension Plan is a plan described in Section 4021(a)(2) of ERISA) or
under Section 302 of ERISA.
“Required Lenders” means, at any time, Lenders whose Pro Rata Shares exceed 66
2/3%.
“SEC” means the Securities and Exchange Commission or any other governmental
authority succeeding to any of the principal functions thereof.
“Senior Officer” means, with respect to any Loan Party, any of the president,
the chief executive officer, the chief financial officer or the treasurer of
such Loan Party.
“Significant Contract” means any written contract, agreement, instrument,
permit, lease or license of any Loan Party or any Subsidiary of any Loan Party,
which is material to any such


 
14
 




--------------------------------------------------------------------------------





party’s business or which the failure to comply with could reasonably be
expected to result in a Material Adverse Effect.
“SMSRR Measurement Period” means each period of one (1) fiscal month ending on
the last day of the month ending three (3) months prior to the current month
(e.g., the measurement period for the month ended September 30, 2017 is the
month ended June 30, 2017).
“Stockholder Affiliate” means a stockholder of the Borrower that is an Affiliate
of the Borrower solely by virtue of such stockholder’s percentage ownership
interest in the Borrower and not by virtue of any other relationship with the
Borrower (such as being an officer or director of the Borrower or being
affiliated with an officer or director of the Borrower).
    “Subscription, and Maintenance and Support Revenue” means, those
Subscription, and Maintenance and Support Revenue amounts as disclosed in the
Borrower’s quarterly and annual reports filed with the SEC.


“Subscription, and Maintenance and Support Renewal Rates” means the sum of the
total dollar value of Renewals during the immediately preceding twelve (12)
SMSRR Measurement Periods (the “TTM SMSRR Measurement Period”) divided by sum of
the total of contracts with customers up for renewal during the TTM SMSRR
Measurement Period. Renewals and Late Renewals pertaining to the TTM SMSRR
Measurement Period will be included in the numerator of the month actually
renewed, provided, however, Late Renewals occurring after the SMSRR Measurement
Period shall be included in such SMSRR Measurement Period.


“Subsidiary” means, with respect to any Person, a corporation, partnership,
limited liability company or other entity of which such Person owns, directly or
indirectly, such number of outstanding Capital Securities as have more than 50%
of the ordinary voting power for the election of directors or other managers of
such corporation, partnership, limited liability company or other entity. Unless
the context otherwise requires, each reference to Subsidiaries herein shall be a
reference to Subsidiaries of Borrower.
“Swap Obligation” means any Hedging Obligation that constitutes a “swap” within
the meaning of section 1a(47) of the Commodity Exchange Act, as amended from
time to time.
“Taxes” means any and all present and future taxes, duties, levies, imposts,
deductions, assessments, charges or withholdings, and any and all liabilities
(including interest and penalties and other additions to taxes) with respect to
the foregoing, but excluding Excluded Taxes.
“Term Loan” is defined in Section 2.1.
“Term Loan Commitment” means, as to any Lender, such Lender’s commitment to make
Term Loans under this Agreement. The amount of each Lender’s Term Loan
Commitment is set forth on Annex A. The aggregate amount of the Term Loan
Commitments of all Lenders is $10,000,000.
“Term Loan Maturity Date” means the earlier of (a) January 10, 2020, or (b) the
Termination Date.


 
15
 




--------------------------------------------------------------------------------





“Term Note” means a promissory note issued to each Lender substantially in the
form of Exhibit A.
“Termination Date” means the earlier to occur of (a) January 10, 2020, or
(b) the date on which the maturity of the Obligations is accelerated (or deemed
accelerated).
“Termination Event” means, with respect to a Pension Plan that is subject to
Title IV of ERISA, (a) a Reportable Event, (b) the withdrawal of Borrower or any
other member of the Controlled Group from such Pension Plan during a plan year
in which Borrower or any other member of the Controlled Group was a “substantial
employer” as defined in Section 4001(a)(2) of ERISA or was deemed such under
Section 4068(f) of ERISA, (c) the termination of such Pension Plan, the filing
of a notice of intent to terminate the Pension Plan or the treatment of an
amendment of such Pension Plan as a termination under Section 4041 of ERISA,
(d) the institution by the PBGC of proceedings to terminate such Pension Plan or
(e) any event or condition that might constitute grounds under Section 4042 of
ERISA for the termination of, or appointment of a trustee to administer, such
Pension Plan.
“Total Plan Liability” means, at any time, the present value of all vested and
unvested accrued benefits under all Pension Plans, determined as of the then
most recent valuation date for each Pension Plan, using PBGC actuarial
assumptions for single employer plan terminations.
“UCC” is defined in the Guaranty and Collateral Agreement.
“Unfunded Liability” means the amount (if any) by which the present value of all
vested and unvested accrued benefits under all Pension Plans exceeds the fair
market value of all assets allocable to those benefits, all determined as of the
then most recent valuation date for each Pension Plan, using PBGC actuarial
assumptions for single employer plan terminations.
“Warrant” is defined in Section 12.1.20.
“Wholly-Owned Subsidiary” means, as to any Person, a Subsidiary all of the
Capital Securities of which (except directors’ qualifying Capital Securities)
are at the time directly or indirectly owned by such Person and/or another
Wholly-Owned Subsidiary of such Person. Unless the context otherwise requires,
each reference to Wholly-Owned Subsidiaries shall be a reference to Wholly-Owned
Subsidiaries of Borrower.
“Withholding Certificate” is defined in Section 7.6(d).
1.2    Other Interpretive Provisions.
(a)    The meanings of defined terms are equally applicable to the singular and
plural forms of the defined terms. Section, Annex, Schedule and
Exhibit references are to this Agreement unless otherwise specified.
(c)    The term “including” is not limiting and means “including without
limitation.”


 
16
 




--------------------------------------------------------------------------------





(d)    In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including”; the words “to” and
“until” each mean “to but excluding”, and the word “through” means “to and
including.”
(e)    Unless otherwise expressly provided herein, (i) references to agreements
(including this Agreement and the other Loan Documents) and other contractual
instruments shall be deemed to include all subsequent amendments, restatements,
supplements and other modifications thereto, but only to the extent such
amendments, restatements, supplements and other modifications are not prohibited
by the terms of any Loan Document, and (ii) references to any statute or
regulation shall be construed as including all statutory and regulatory
provisions amending, replacing, supplementing or interpreting such statute or
regulation.
(f)    This Agreement and the other Loan Documents may use several different
limitations, tests or measurements to regulate the same or similar matters. All
such limitations, tests and measurements are cumulative and each shall be
performed in accordance with its terms.
(g)    This Agreement and the other Loan Documents are the result of
negotiations among and have been reviewed by counsel to Administrative Agent,
Borrower, the Lenders and the other parties thereto and are the products of all
parties. Accordingly, they shall not be construed against Administrative Agent
or the Lenders merely because of Administrative Agent’s or Lenders’ involvement
in their preparation.

SECTION 2    TERM LOAN COMMITMENTS OF THE LENDERS.
2.1    Term Loan Commitments. On and subject to the terms and conditions of this
Agreement, each of the Lenders, severally and for itself alone, agrees to make a
term loan to Borrower (each such loan, a “Term Loan”) on the Closing Date in
such Lender’s Pro Rata Share of the aggregate amount of the Term Loan
Commitments of all Lenders. The Term Loan Commitments of the Lenders shall
expire concurrently with the making of the Term Loans on the Closing Date.
Amounts repaid or prepaid with respect to Term Loans may not be re-borrowed.

SECTION 3    EVIDENCING OF TERM LOANS.
3.1    Term Notes. At a Lender’s request, the Term Loans of such Lender shall be
evidenced by a Term Note, with appropriate insertions, payable to the order of
such Lender in a face principal amount equal to the principal amount of such
Lender’s Term Loans.
3.2    Recordkeeping. Administrative Agent, on behalf of each Lender, shall
record in its records, the date and amount of each Term Loan made by each
Lender, each repayment or conversion thereof. The aggregate unpaid principal
amount so recorded shall be rebuttably presumptive evidence of the principal
amount of the Term Loans owing and unpaid. The failure to so record any such
amount or any error in so recording any such amount shall not, however, limit or
otherwise affect the Obligations of Borrower hereunder or under any Term Note to
repay the principal amount of the Term Loans hereunder, together with all
interest accruing thereon.


 
17
 




--------------------------------------------------------------------------------





3.3    Allocation of Purchase Price. The Borrower, Administrative Agent and
Lenders acknowledge that under the regulations of the United States Department
of Treasury, the issuance of the Term Notes and the Warrant for an aggregate,
combined purchase price will require the purchase price to be allocated between
the Term Notes and the Warrant based on their relative fair market values.  The
allocation of the purchase price between the Term Notes (such amount to be
allocated ratably between the Term Notes, if applicable) and the Warrant shall
be determined in accordance with GAAP following the Closing Date. None of the
Administrative Agent, the Borrower or Lenders will take any position for United
States federal income tax purposes that is inconsistent with the provisions of
this Section 3.3.   The allocation of the purchase price between the Term Notes
and the Warrant does not modify, reduce or abrogate, in any manner, the
Borrower’s obligations under the Term Notes and the Warrant, including the
Borrower’s obligation to purchase the Warrant in accordance with, and for the
purchase price set forth in, Section 9(c) and Exhibit A of the Warrant.

SECTION 4    INTEREST.
4.1    Interest Rates. Borrower agrees to pay interest on the unpaid principal
amount of the Term Loans for the period commencing on the Closing Date of until
such Term Loans are paid in full, at a rate per annum equal to the sum of the
Prime Rate from time to time in effect plus the Applicable Margin; provided that
at any time an Event of Default exists, if the Administrative Agent or the
Required Lenders request, the interest rate applicable to the Term Loan shall be
increased by 4%; provided further that such increase may thereafter be rescinded
by the Administrative Agent and Required Lenders, notwithstanding Section 15.1.
Notwithstanding the foregoing, upon the occurrence of an Event of Default under
Sections 13.1.1 or 13.1.4, such increase and such bearing of interest shall
occur automatically. In no event shall interest payable by Borrower to any
Lender hereunder exceed the maximum rate permitted under applicable law, and if
any such provision of this Agreement is in contravention of any such law, such
provision shall be deemed modified to limit such interest to the maximum rate
permitted under such law.
4.2    Interest Payment Dates. Accrued interest on each Term Loan shall be
compounded and added to the aggregate outstanding principal amount of the Term
Loan at the end of each calendar month and shall otherwise be payable in arrears
upon a prepayment of such Term Loan and at maturity. All such interest shall be
paid in cash. Notwithstanding anything contained herein to the contrary, after
maturity, and at any time an Event of Default exists, all accrued interest on
all Term Loans shall be payable in cash on demand.
4.3    Computation of Interest. Interest shall be computed for the actual number
of days elapsed on the basis of a year of 360 days per calendar year. The
applicable interest rate for the Term Loan shall change simultaneously with each
change in the Prime Rate.

SECTION 5    FEES.
5.1    Prepayment Fee. Borrower agrees that if the Term Loan is prepaid at any
time, in whole or in part, for any reason (whether by voluntary prepayment by
Borrower, by reason of the occurrence of an Event of Default or the acceleration
of the Term Loans, including upon the occurrence of an insolvency proceeding of
any Loan Party, or otherwise, but excluding any voluntary prepayment using
proceeds received in connection with the disposition of Borrower’s


 
18
 




--------------------------------------------------------------------------------





investment in BriefCam Ltd.), or if the Term Loans shall become accelerated and
due and payable in full, Borrower shall pay to Administrative Agent, for the
account of the Lenders in accordance with their Pro Rata Share, as compensation
for the costs of Administrative Agent and Lenders making funds available to
Borrower under this Agreement, a prepayment fee (each, a “Prepayment Fee”)
calculated in accordance with this Section 5.1. Each Prepayment Fee shall be
equal to an amount determined by multiplying (i) the principal amount prepaid
(excluding, for this purpose, the principal amount attributable to compounded
interest) by (ii) 10%. Lenders acknowledge and agree that Borrower may, at its
election at any time, make a prepayment of amounts of principal attributable to
compounded interest in whole or in part without any prepayment premium or
penalty.
5.2    Commitment Fee. The Borrower shall pay to the Administrative Agent for
the account of the Lenders in accordance with their Pro Rata Share a commitment
fee (the “Commitment Fee”) in the amount of $190,000, which Commitment Fee shall
be paid to the Administrative Agent in cash and is deemed fully earned and
non-refundable on the Closing Date.

SECTION 6    PREPAYMENTS; REPAYMENT.
6.1    Prepayments.
6.1.1    Voluntary Prepayments. Borrower may from time to time prepay the Term
Loans in whole or in part; provided that Borrower shall give Administrative
Agent (which shall promptly advise each Lender) notice thereof not later than
10:00 A.M., New York time, on the day of such prepayment of any Term Loan (which
shall be a Business Day), specifying the date and amount of prepayment. Any such
partial prepayment of a Term Loan shall be in an amount equal to $500,000 or a
higher integral multiple of $100,000.
6.1.2    Mandatory Prepayments.
(a)    Borrower shall make a prepayment of the Term Loans upon the occurrence of
any of the following at the following times and in the following amounts:
(i)    Concurrently with the receipt by any Loan Party of any Net Cash Proceeds
from any Asset Disposition (other than Net Cash Proceeds received as a result of
the disposition of Borrower’s investment in BriefCam Ltd.), in an amount equal
to 100% of such Net Cash Proceeds;


 
19
 




--------------------------------------------------------------------------------





(ii)    Concurrently with the receipt by any Loan Party of any Net Cash Proceeds
from any issuance of Capital Securities of any Loan Party or from any capital
contribution (excluding (x) any issuance by Borrower of common Capital
Securities to an employee, consultant or director pursuant to any equity
compensation plan, benefit plan or compensation program, (y) any issuance by
Borrower of Capital Securities upon exercise of the Warrants, and (z) any
issuance by a Subsidiary to Borrower or another Subsidiary), in an amount equal
to 100% of such Net Cash Proceeds;
(iii)    Concurrently with the receipt by any Loan Party of any Net Cash
Proceeds from any issuance of any Debt of any Loan Party (excluding Debt
permitted by Section 11.1), in an amount equal to 100% of such Net Cash
Proceeds;
(iv)    Concurrently with the receipt by any Loan Party of any Extraordinary
Receipts (other than Net Cash Proceeds received as a result of the disposition
of Borrower’s investment in BriefCam Ltd.), in an amount equal to 100% of such
Extraordinary Receipts; and
(v)    Concurrently with the occurrence of any Change of Control, in an amount
equal to 100% of the outstanding principal balance of the Term Loans, together
with all accrued but unpaid interest and all other Obligations outstanding.
6.2    Manner of Prepayments. All prepayments of Term Loans shall be applied pro
rata among the Term Loans according to the principal amounts thereof.
6.3    Repayment. Unless sooner paid in full, the outstanding principal balance
of the Term Loans together with all accrued but unpaid interest and all other
Obligations outstanding shall be paid in full on the Term Loan Maturity Date.

SECTION 7    MAKING AND PRORATION OF PAYMENTS; SETOFF; TAXES.
7.1    Making of Payments. All payments of principal or interest on the Term
Note(s), and of all fees, shall be made by Borrower to Administrative Agent in
immediately available funds at the office specified by Administrative Agent not
later than noon, New York time, on the date due; and funds received after that
hour shall be deemed to have been received by Administrative Agent on the
following Business Day. Administrative Agent shall promptly remit to each Lender
its share of all such payments received in collected funds by Administrative
Agent for the account of such Lender. All payments under Section 8.1 shall be
made by Borrower directly to the Lender entitled thereto without setoff,
counterclaim or other defense.
7.2    Application of Certain Payments. So long as no Default or Event of
Default has occurred and is continuing, voluntary and mandatory prepayments
shall be applied as set forth in Section 6.2. After the occurrence and during
the continuance of a Default or an Event of Default, all amounts collected or
received by Administrative Agent or any Lender as proceeds from the sale of, or
other realization upon, all or any part of the Collateral shall be applied as
set forth in the Guaranty and Collateral Agreement.


 
20
 




--------------------------------------------------------------------------------





7.3    Due Date Extension. If any payment of principal or interest with respect
to the Term Loans, or of any fees, falls due on a day which is not a Business
Day, then such due date shall be extended to the immediately following Business
Day and, in the case of principal, additional interest shall accrue and be
payable for the period of any such extension.
7.4    Setoff. Borrower, for itself and each other Loan Party, agrees that
Administrative Agent and each Lender have all rights of set-off and bankers’
lien provided by applicable law, and in addition thereto, Borrower, for itself
and each other Loan Party, agrees that at any time any Event of Default exists,
Administrative Agent and each Lender may apply to the payment of any Obligations
of Borrower and each other Loan Party hereunder, whether or not then due, any
and all balances, credits, deposits, accounts or moneys of Borrower and each
other Loan Party then or thereafter with Administrative Agent or such Lender.
7.5    Proration of Payments. If any Lender shall obtain any payment or other
recovery (whether voluntary, involuntary, by application of offset or
otherwise), on account of principal of or interest on any Term Loan (but
excluding any payment pursuant to Sections 8 or 15.6) or (b) other recoveries
obtained by all Lenders on account of principal of and interest on the Term
Loans (or such participation) then held by them, then such Lender shall purchase
from the other Lenders such participations in the Term Loans held by them as
shall be necessary to cause such purchasing Lender to share the excess payment
or other recovery ratably with each of them; provided that if all or any portion
of the excess payment or other recovery is thereafter recovered from such
purchasing Lender, the purchase shall be rescinded and the purchase price
restored to the extent of such recovery.
7.6    Taxes.
(a)    All payments made by Borrower hereunder or under any Loan Documents shall
be made without setoff, counterclaim, or other defense. To the extent permitted
by applicable law, all payments hereunder or under the Loan Documents (including
any payment of principal, interest, or fees) to, or for the benefit, of any
person shall be made by Borrower free and clear of and without deduction or
withholding for, or account of, any Taxes now or hereinafter imposed by any
taxing authority.
(b)    If Borrower makes any payment hereunder or under any Loan Document in
respect of which it is required by applicable law to deduct or withhold any
Taxes, Borrower shall increase the payment hereunder or under any such Loan
Document such that after the reduction for the amount of Taxes withheld (and any
taxes withheld or imposed with respect to the additional payments required under
this Section 7.6(b)), the amount paid to the Lenders or Administrative Agent
equals the amount that was payable hereunder or under any such Loan Document
without regard to this Section 7.6(b). To the extent Borrower withholds any
Taxes or any Excluded Taxes on payments hereunder or under any Loan Document,
Borrower shall pay the full amount deducted to the relevant taxing authority
within the time allowed for payment under applicable law and shall deliver to
Administrative Agent within 30 days after it has made payment to such authority
a receipt issued by such authority (or other evidence satisfactory to
Administrative Agent) evidencing the payment of all amounts so required to be
deducted or withheld from such payment.


 
21
 




--------------------------------------------------------------------------------





(c)    If any Lender or Administrative Agent is required by law to make any
payments of any Taxes on or in relation to any amounts received or receivable
hereunder or under any other Loan Document, or any Tax is assessed against a
Lender or Administrative Agent with respect to amounts received or receivable
hereunder or under any other Loan Document, Borrower will indemnify such person
against (i) such Tax (and any reasonable counsel fees and expenses associated
with such Tax) and (ii) any taxes imposed as a result of the receipt of the
payment under this Section 7.6(c). A certificate prepared in good faith as to
the amount of such payment by such Lender or Administrative Agent shall, absent
manifest error, be final, conclusive, and binding on all parties.
(d)    (i) To the extent permitted by applicable law, each Lender that is not a
United States person within the meaning of Code Section 7701(a)(30) (a “Non-U.S.
Lender”) shall deliver to Borrower and Administrative Agent on or prior to the
Closing Date (or in the case of a Lender that is an Assignee, on the date of
such assignment to such Lender) two accurate and complete original signed copies
of IRS Form W-8BEN, W-8BEN-E, W-8ECI, or W-8IMY (or any successor or other
applicable form prescribed by the IRS) certifying to such Lender’s entitlement
to a complete exemption from, or a reduced rate in, United States withholding
tax on interest payments to be made hereunder or any Term Loan. If a Lender that
is a Non-U.S. Lender is claiming a complete exemption from withholding on
interest pursuant to Code Sections 871(h) or 881(c), the Lender shall deliver
(along with two accurate and complete original signed copies of IRS Form W-8BEN
or W-8BEN-E) a certificate in form and substance reasonably acceptable to
Administrative Agent (any such certificate, a “Withholding Certificate”). In
addition, each Lender that is a Non-U.S. Lender agrees that from time to time
after the Closing Date, (or in the case of a Lender that is an Assignee, after
the date of the assignment to such Lender), when a lapse in time (or change in
circumstances occurs) renders the prior certificates hereunder obsolete or
inaccurate in any material respect, such Lender shall, to the extent permitted
under applicable law, deliver to Borrower and Administrative Agent two new and
accurate and complete original signed copies of an IRS Form W-8BEN, W-8BEN-E,
W-8ECI, or W-8IMY (or any successor or other applicable forms prescribed by the
IRS), and if applicable, a new Withholding Certificate, to confirm or establish
the entitlement of such Lender or Administrative Agent to an exemption from, or
reduction in, United States withholding tax on interest payments to be made
hereunder or any Term Loan.
(ii)    Each Lender that is not a Non-U.S. Lender (other than any such Lender
which is taxed as a corporation for U.S. federal income tax purposes) shall
provide two properly completed and duly executed copies of IRS Form W-9 (or any
successor or other applicable form) to Borrower and Administrative Agent
certifying that such Lender is exempt from United States backup withholding tax.
To the extent that a form provided pursuant to this Section 7.6(d)(ii) is
rendered obsolete or inaccurate in any material respect as result of change in
circumstances with respect to the status of a Lender, such Lender shall, to the
extent permitted by applicable law, deliver to Borrower and Administrative Agent
revised forms necessary to confirm or establish the entitlement to such Lender’s
or Administrative Agent’s exemption from United States backup withholding tax.


 
22
 




--------------------------------------------------------------------------------





(iii)    Notwithstanding anything herein to the contrary, Borrower shall not be
required to pay additional amounts to a Lender or to Administrative Agent, or
indemnify any Lender or Administrative Agent, under this Section 7.6 to the
extent that such obligations would not have arisen but for the failure of a
Lender to comply with Section 7.6(d).
(iv)    Subject to the foregoing clause (d)(iii), Each Lender agrees to
indemnify Administrative Agent and hold Administrative Agent harmless for the
full amount of any and all present or future Taxes and related liabilities
(including penalties, interest, additions to tax and expenses, and any Taxes
imposed by any jurisdiction on amounts payable to Administrative Agent under
this Section 7.6) which are imposed on or with respect to principal, interest or
fees payable to such Lender hereunder and which are not paid by Borrower
pursuant to this Section 7.6, whether or not such Taxes or related liabilities
were correctly or legally asserted. This indemnification shall be made within 30
days from the date Administrative Agent makes written demand therefor.

SECTION 8    INCREASED COSTS.
8.1    Increased Costs.
(a)    If, after the date hereof, the adoption of, or any change in, any
applicable law, rule or regulation, or any change in the interpretation or
administration of any applicable law, rule or regulation by any governmental
authority, central bank or comparable agency charged with the interpretation or
administration thereof, or compliance by any Lender with any request or
directive (whether or not having the force of law) of any such authority,
central bank or comparable agency: (i) shall impose, modify or deem applicable
any reserve (including any reserve imposed by the FRB), special deposit or
similar requirement against assets of, deposits with or for the account of, or
credit extended by any Lender; or (ii) shall impose on any Lender any other
condition affecting its Term Loans or its Term Note; and the result of anything
described in clauses (i) and (ii) above is to increase the cost to (or to impose
a cost on) such Lender of maintaining any Term Loan, or to reduce the amount of
any sum received or receivable by such Lender under this Agreement or under its
Term Note with respect thereto, then upon demand by such Lender (which demand
shall be accompanied by a statement setting forth the basis for such demand and
a calculation of the amount thereof in reasonable detail, a copy of which shall
be furnished to Administrative Agent), Borrower shall pay directly to such
Lender such additional amount as will compensate such Lender for such increased
cost or such reduction, so long as such amounts have accrued on or after the day
which is 180 days prior to the date on which such Lender first made demand
therefor.
(b)    If any Lender shall reasonably determine that any change in, or the
adoption or phase-in of, any applicable law, rule or regulation regarding
capital adequacy, or any change in the interpretation or administration thereof
by any governmental authority, central bank or comparable agency charged with
the interpretation or administration thereof, or the compliance by any Lender or
any Person controlling such Lender with any request or directive regarding
capital adequacy (whether or not having the force of law) of


 
23
 




--------------------------------------------------------------------------------





any such authority, central bank or comparable agency, has or would have the
effect of reducing the rate of return on such Lender’s or such controlling
Person’s capital as a consequence of such Lender’s obligations hereunder to a
level below that which such Lender or such controlling Person could have
achieved but for such change, adoption, phase-in or compliance (taking into
consideration such Lender’s or such controlling Person’s policies with respect
to capital adequacy) by an amount deemed by such Lender or such controlling
Person to be material, then from time to time, upon demand by such Lender (which
demand shall be accompanied by a statement setting forth the basis for such
demand and a calculation of the amount thereof in reasonable detail, a copy of
which shall be furnished to Administrative Agent), Borrower shall pay to such
Lender such additional amount as will compensate such Lender or such controlling
Person for such reduction so long as such amounts have accrued on or after the
day which is 180 days prior to the date on which such Lender first made demand
therefor.
8.2    Mitigation of Circumstances; Replacement of Lenders.
(a)    Each Lender shall promptly notify Borrower and Administrative Agent of
any event of which it has knowledge which will result in, and will use
reasonable commercial efforts available to it (and not, in such Lender’s sole
judgment, otherwise disadvantageous to such Lender) to mitigate or avoid, any
obligation by Borrower to pay any amount pursuant to Sections 7.6 or 8.1 (and,
if any Lender has given notice of any such event described above and thereafter
such event ceases to exist, such Lender shall promptly so notify Borrower and
Administrative Agent). Without limiting the foregoing, each Lender will
designate a different funding office if such designation will avoid (or reduce
the cost to Borrower of) any event described above and such designation will
not, in such Lender’s sole judgment, be otherwise disadvantageous to such
Lender.
(b)    If Borrower becomes obligated to pay additional amounts to any Lender
pursuant to Sections 7.6 or 8.1, Borrower may designate another bank which is
acceptable to Administrative Agent in its reasonable discretion (such other bank
being called a “Replacement Lender”) to purchase the Term Loans of such Lender
and such Lender’s rights hereunder, without recourse to or warranty by, or
expense to, such Lender, for a purchase price equal to the outstanding principal
amount of the Term Loans payable to such Lender plus any accrued but unpaid
interest on such Term Loans and all accrued but unpaid fees owed to such Lender
and any other amounts payable to such Lender under this Agreement and any other
Loan Document, and to assume all the obligations of such Lender hereunder, and,
upon such purchase and assumption (pursuant to an Assignment Agreement), such
Lender shall no longer be a party hereto or have any rights hereunder (other
than rights with respect to indemnities and similar rights applicable to such
Lender prior to the date of such purchase and assumption) and shall be relieved
from all obligations to Borrower hereunder, and the Replacement Lender shall
succeed to the rights and obligations of such Lender hereunder.
8.3    Conclusiveness of Statements; Survival of Provisions. Determinations and
statements of any Lender pursuant to Section 8.1 shall be conclusive absent
demonstrable error. Lenders may use reasonable averaging and attribution methods
in determining compensation under Section 8.1 and the provisions of such
Section shall survive repayment of the Obligations,


 
24
 




--------------------------------------------------------------------------------





cancellation of any Term Note(s), expiration and termination of this Agreement.
For purposes of this Agreement, the Dodd-Frank Wall Street Reform and Consumer
Protection Act and all requests, rules, guidelines or directives thereunder or
issued in connection therewith, and all requests, rules, guidelines or
directives promulgated by the Bank for International settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States regulatory authorities, in each case pursuant to Basel III, shall
in each case be deemed to be adopted and gone into effect after the date of this
Agreement.

SECTION 9    REPRESENTATIONS AND WARRANTIES.
To induce Administrative Agent and the Lenders to enter into this Agreement and
to induce the Lenders to make Term Loans hereunder, Borrower and each Loan Party
represents and warrants to Administrative Agent and the Lenders that:
9.1    Organization. Each Loan Party and each of their respective Subsidiaries
is validly existing and in good standing under the laws of its jurisdiction of
organization; and each Loan Party and each of its Subsidiaries is duly qualified
to do business in each jurisdiction where, because of the nature of its
activities or properties, such qualification is required, except for such
jurisdictions where the failure to so qualify would not have a Material Adverse
Effect.
9.2    Authorization; No Conflict. Each Loan Party is duly authorized to execute
and deliver each Loan Document to which it is a party, Borrower is duly
authorized to borrow monies hereunder, and each Loan Party and each of its
Subsidiaries is duly authorized to perform its obligations under each Loan
Document to which it is a party. The execution, delivery and performance by each
Loan Party and each of its Subsidiaries of each Loan Document to which it is a
party, and the borrowings by Borrower hereunder, do not and will not (a) require
any consent or approval of any governmental agency or authority (other than any
consent or approval which has been obtained and is in full force and effect),
(b) conflict with (i) any provision of law, (ii) the charter, by-laws or other
organizational documents of any Loan Party and any of their respective
Subsidiaries or (iii) any agreement, indenture, instrument or other document, or
any judgment, order or decree, which is binding upon any Loan Party and any of
its Subsidiaries or any of their respective properties or (c) require, or result
in, the creation or imposition of any Lien on any asset of any Loan Party (other
than Liens in favor of Administrative Agent created pursuant to the Collateral
Documents).
9.3    Validity and Binding Nature. Each of this Agreement and each other Loan
Document to which any Loan Party or any Subsidiary of a Loan Party is a party is
the legal, valid and binding obligation of such Person, enforceable against such
Person in accordance with its terms, subject to bankruptcy, insolvency and
similar laws affecting the enforceability of creditors’ rights generally and to
general principles of equity.
9.4    Financial Condition. The audited consolidated financial statements of
Borrower and its Subsidiaries as at December 31, 2016, and the unaudited
consolidated financial statements of Borrower and its Subsidiaries through
September 30, 2017, copies of each of which have been delivered to each Lender,
were prepared in accordance with GAAP (subject, in the case of such unaudited
statements, to the absence of footnotes and to normal year-end adjustments) and
present


 
25
 




--------------------------------------------------------------------------------





fairly the consolidated financial condition of Borrower and its Subsidiaries as
at such dates and the results of their operations for the periods then ended.
9.5    No Material Adverse Change. Except as set forth on Schedule 9.5, since
December 31, 2016, there has been no material adverse change in the financial
condition, operations, assets, business, or properties of (i) the Loan Parties
taken as a whole, or (ii) the Loan Parties and their Subsidiaries taken as a
whole.
9.6    Litigation and Contingent Liabilities. No litigation (including
derivative actions), arbitration proceeding or governmental investigation or
proceeding is pending or, to Borrower’s knowledge, threatened against any Loan
Party or any Subsidiary of a Loan Party which could reasonably be expected to
have a Material Adverse Effect, except as set forth in Schedule 9.6. Other than
any liability incident to such litigation or proceedings, no Loan Party and no
Subsidiary of a Loan Party has any material contingent liabilities not listed on
Schedule 9.6 or permitted by Section 11.1.
9.7    Ownership of Properties; Liens. None of the Loan Parties owns any real
property. Each Loan Party and each of its Subsidiaries owns good title to, or in
the case of leased assets, has a valid leasehold interest in, or in the case of
intellectual property rights, has a valid and enforceable rights to use, all of
its properties and assets, real and personal, tangible and intangible, of any
nature whatsoever (including patents, trademarks, trade names, service marks and
copyrights), free and clear of all Liens, charges and claims (including
infringement claims with respect to patents, trademarks, service marks,
copyrights and the like) except for Liens permitted by Section 11.2. No
financing statement or other public notice with respect to all or any part of
the Collateral is on file or of record in any public office, except filings
evidencing Liens permitted by Section 11.2, and filings for which termination
statements have been delivered to Administrative Agent.
9.8    Equity Ownership; Subsidiaries. All issued and outstanding Capital
Securities of each Loan Party and each of its Subsidiaries are duly authorized
and validly issued, fully paid, non-assessable, and free and clear of all Liens
other than those in favor of Administrative Agent, and such securities were
issued in substantial compliance with all applicable state and federal laws
concerning the issuance of securities. Schedule 9.8 sets forth the authorized
Capital Securities of each Loan Party as of the Closing Date. All of the issued
and outstanding Capital Securities of each direct or indirect Subsidiary of the
Borrower is, directly or indirectly, owned by Borrower. As of the Closing Date,
except for the Warrants and as set forth on Schedule 9.8, there are no
pre-emptive or other outstanding rights, options, warrants, conversion rights or
other similar agreements or understandings for the purchase or acquisition of
any Capital Securities of any Loan Party or any Subsidiary of any Loan Party.
9.9    Pension Plans.
(a)    The Unfunded Liability of all Pension Plans does not in the aggregate
exceed twenty percent of the Total Plan Liability for all such Pension Plans.
Each Pension Plan complies in all material respects with all applicable
requirements of law and regulations. No contribution failure under Section 430
of the Code, Section 303 of ERISA or the terms of any Pension Plan has occurred
with respect to any Pension Plan, sufficient to give rise to a Lien under
Section 303(k) of ERISA, or otherwise to have a Material


 
26
 




--------------------------------------------------------------------------------





Adverse Effect. There are no pending or, to the knowledge of Borrower,
threatened, claims, actions, investigations or lawsuits against any Pension
Plan, any fiduciary of any Pension Plan, or any Loan Party or any other member
of the Controlled Group with respect to a Pension Plan or a Multiemployer
Pension Plan which could reasonably be expected to have a Material Adverse
Effect. No Loan Party and no other member of the Controlled Group has engaged in
any prohibited transaction (as defined in Section 4975 of the Code or
Section 406 of ERISA) in connection with any Pension Plan or Multiemployer
Pension Plan which would subject that Person to any material liability. Within
the past five years, no Loan Party and no other member of the Controlled Group
has engaged in a transaction which resulted in a Pension Plan with an Unfunded
Liability being transferred out of the Controlled Group, which could reasonably
be expected to have a Material Adverse Effect. No Termination Event has occurred
or is reasonably expected to occur with respect to any Pension Plan, which could
reasonably be expected to have a Material Adverse Effect.
(b)    All contributions (if any) have been made to any Multiemployer Pension
Plan that are required to be made by Loan Parties or any other member of the
Controlled Group under the terms of the plan or of any collective bargaining
agreement or by applicable law; no Loan Party and no other member of the
Controlled Group has withdrawn or partially withdrawn from any Multiemployer
Pension Plan, incurred any withdrawal liability with respect to any such plan or
received notice of any claim or demand for withdrawal liability or partial
withdrawal liability from any such plan, and no condition has occurred which, if
continued, could result in a withdrawal or partial withdrawal from any such
plan; and no Loan Party and no other member of the Controlled Group has received
any notice that any Multiemployer Pension Plan is in reorganization, that
increased contributions may be required to avoid a reduction in plan benefits or
the imposition of any excise tax, that any such plan is or has been funded at a
rate less than that required under Section 412 of the Code, that any such plan
is or may be terminated, or that any such plan is or may become insolvent.
9.10    Investment Company Act. No Loan Party and no Subsidiary of any Loan
Party is an “investment company” or a company “controlled” by an “investment
company” or a “subsidiary” of an “investment company,” within the meaning of the
Investment Company Act of 1940.
9.11    Compliance with Laws. Each Loan Party and each Subsidiary thereof is in
compliance with the requirements of all laws and all orders, writs, injunctions
and decrees applicable to it or to its properties, except in such instances in
which (a) such requirement of law or order, writ, injunction or decree is being
contested in good faith by appropriate proceedings diligently conducted or
(b) the failure to comply therewith, either individually or in the aggregate,
could not reasonably be expected to have a Material Adverse Effect.
9.12    Regulation U. No Loan Party and no Subsidiary of any Loan Party is
engaged principally, or as one of its important activities, in the business of
extending credit for the purpose of purchasing or carrying Margin Stock.
9.13    Taxes. Each Loan Party and each of its Subsidiaries has timely filed all
federal tax returns and material state tax returns and reports required by law
to have been filed by it and has paid all taxes and governmental charges due and
payable with respect to such return, except any


 
27
 




--------------------------------------------------------------------------------





such taxes or charges which are being diligently contested in good faith by
appropriate proceedings and for which adequate reserves in accordance with GAAP
shall have been set aside on its books; provided that, in the case of a claim
which could become a Lien on any Collateral, such contest proceedings have
stayed the foreclosure of such Lien or the sale of any portion of the Collateral
to satisfy such claim. The Loan Parties and their Subsidiaries have made
adequate reserves on their books and records in accordance with GAAP for all
taxes that have accrued but which are not yet due and payable. No Loan Party and
no Subsidiary of any Loan Party has participated in any transaction that relates
to a year of the taxpayer (which is still open under the applicable statute of
limitations) which is a “reportable transaction” within the meaning of Treasury
Regulation Section 1.6011-4(b)(2) (irrespective of the date when the transaction
was entered into).
9.14    Solvency, etc. On the Closing Date, and immediately prior to and after
giving effect to the borrowing of the Term Loans hereunder and the use of the
proceeds thereof, with respect to each Loan Party and each of its Subsidiaries,
individually, (a) the fair value of its assets is greater than the amount of its
liabilities (including disputed, contingent and unliquidated liabilities),
(b) the present fair saleable value of its assets is not less than the amount
that will be required to pay the probable liability on its debts as they become
absolute and matured, (c) it is able to realize upon its assets and pay its
debts and other liabilities (including disputed, contingent and unliquidated
liabilities) as they mature in the normal course of business, (d) it does not
intend to, and does not believe that it will, incur debts or liabilities beyond
its ability to pay as such debts and liabilities mature and (e) it is not
engaged in business or a transaction, and is not about to engage in business or
a transaction, for which its property would constitute unreasonably small
capital.
9.15    Environmental Matters. Except as would not reasonably be expected to
have a Material Adverse Effect:
(a)    Each of the Facilities and all past and current operations at or from the
Facilities are in compliance with all applicable Environmental Laws, and there
is no violation of any Environmental Law with respect to the Facilities or the
Loan Party’s or any Subsidiary’s operations, and there are no conditions
relating to the Facilities or the Loan Party’s or any Subsidiary’s operations
that could give rise to liability or obligation under any applicable
Environmental Laws.
(b)    None of the Facilities contains or has previously contained any Hazardous
Substances at, on or under the Facilities in amounts or concentrations that
constitute or constituted a violation of, or could give rise to liability under,
Environmental Laws.
(c)    Each Loan Party and each of its Subsidiaries has obtained, and maintained
in good standing, all licenses, permits, authorizations, registrations and other
approvals required under any Environmental Law and required for their respective
ordinary course operations, and for their reasonably anticipated future
operations, and each Loan Party and each of its Subsidiaries is in compliance
with all terms and conditions thereof.
(d)    No Loan Party and no Subsidiary of any Loan Party has received or
reasonably anticipates the issuance of any written or verbal notice of, or
inquiry from, or agreement with, any federal, state or local governmental
authority regarding any violation, alleged violation, non-compliance, liability
or potential liability arising under


 
28
 




--------------------------------------------------------------------------------





Environmental Laws with regard to any of the Facilities or the Loan Party’s or
any Subsidiary’s operations, nor does any Loan Party or any Subsidiary of any
Loan Party have knowledge or reason to believe that any such notice will be
received or is being threatened.
(e)    Hazardous Substances have not been transported or disposed of from the
Facilities, or generated, treated, stored or disposed of at, on or under any of
the Facilities or any other location, in each case by or on behalf of any Loan
Party or any Subsidiary of any Loan Party, or arising from any Loan Party’s or
any Subsidiary’s operations, in violation of, or in a manner that would be
reasonably likely to give rise to liability under, any applicable Environmental
Law.
(f)    No judicial proceeding or governmental or administrative action is
pending or, to the knowledge of the Loan Parties and their respective
Subsidiaries, threatened, under any Environmental Law to which any Loan Party or
any of its Subsidiaries is or will be named as a party, nor are there any
consent decrees or other decrees, consent orders, administrative orders or other
orders, or other administrative or judicial requirements outstanding under any
Environmental Law with respect to any Loan Party or any Subsidiary, the
Facilities or the Loan Parties’ or any Subsidiary’s operations.
(g)    There has been no release of Hazardous Substances at or from the
Facilities, or arising from or related to the operations (including disposal) of
any Loan Party or any Subsidiary in connection with the Facilities or otherwise
in connection with the Loan Parties’ or any Subsidiary’s operations, in
violation of or in amounts or in a manner that could give rise to liability
under Environmental Laws.
(h)    No Loan Party and no Subsidiary of any Loan Party has any underground
storage tanks that are not properly registered or permitted under applicable
Environmental Laws or that at any time have released, leaked, disposed of or
otherwise discharged Hazardous Substances.
9.16    Insurance. Set forth on Schedule 9.16 is a complete and accurate summary
of the property and casualty insurance program of the Loan Parties and each of
their respective Subsidiaries as of the Closing Date (including the names of all
insurers, policy numbers, expiration dates, amounts and types of coverage,
annual premiums, exclusions, deductibles, self-insured retention, and a
description in reasonable detail of any self-insurance program, retrospective
rating plan, fronting arrangement or other risk assumption arrangement involving
any Loan Party). Each Loan Party and each of its Subsidiaries and its properties
are insured with financially sound and reputable insurance companies which are
not Affiliates of the Loan Parties, in such amounts, with such deductibles and
covering such risks as are customarily carried by companies engaged in similar
businesses and owning similar properties in localities where such Loan Parties
or such Subsidiaries operate.
9.17    Real Property. Set forth on Schedule 9.17 is a complete and accurate
list, as of the Closing Date, of the address of all real property owned or
leased by any Loan Party and any Subsidiary, together with, in the case of
leased property, the name and mailing address of the lessor of such property.


 
29
 




--------------------------------------------------------------------------------





9.18    Information. All information heretofore or contemporaneously herewith
furnished in writing by the Loan Parties and their Subsidiaries to
Administrative Agent or any Lender for purposes of or in connection with this
Agreement and the transactions contemplated hereby (as modified or supplemented
by other written information so furnished) is, and all written information
hereafter furnished by or on behalf of any Loan Party or any Subsidiary to
Administrative Agent or any Lender pursuant hereto or in connection herewith
will be, true and accurate in every material respect on the date as of which
such information is dated or certified, and none of such information is or will
be incomplete by omitting to state any material fact necessary to make such
information not misleading in light of the circumstances under which made (it
being recognized by Administrative Agent and the Lenders that any projections
and forecasts provided by Borrower are based on good faith estimates and
assumptions believed by Borrower to be reasonable as of the date of the
applicable projections or assumptions and that actual results during the period
or periods covered by any such projections and forecasts may differ from
projected or forecasted results).
9.19    Intellectual Property. Each Loan Party and each of its Subsidiaries owns
and possesses or has a license or other right to use all patents, patent rights,
trademarks, trademark rights, trade names, trade name rights, service marks,
service mark rights and copyrights as are necessary for the conduct of the
businesses of the Loan Parties and their Subsidiaries, without any infringement
upon rights of others which could reasonably be expected to have a Material
Adverse Effect.
9.20    [Reserved].
9.21    Labor Matters. Except as set forth on Schedule 9.21, no Loan Party and
no Subsidiary of any Loan Party is subject to any labor or collective bargaining
agreement. There are no existing or threatened strikes, lockouts or other labor
disputes involving any Loan Party or any Subsidiary of any Loan Party that
singly or in the aggregate could reasonably be expected to have a Material
Adverse Effect. Hours worked by and payment made to employees of the Loan
Parties and each of their respective Subsidiaries are not in violation of the
Fair Labor Standards Act or any other applicable law, rule or regulation dealing
with such matters.
9.22    Anti-Terrorism Laws.
(a)    No Loan Party and no Subsidiary of any Loan Party (and, to the knowledge
of each Loan Party, no joint venture or Affiliate thereof) is in violation in
any material respects of any United States Requirements of Law relating to
terrorism, sanctions or money laundering (the “Anti-Terrorism Laws”), including
the United States Executive Order No. 13224 on Terrorist Financing (the
“Anti-Terrorism Order”) and the Patriot Act.
(b)    No Loan Party and no Subsidiary of any Loan Party (and, to the knowledge
of each Loan Party, no joint venture or Affiliate thereof) (i) is listed in the
annex to, or is otherwise subject to the provisions of, the Anti-Terrorism
Order, (ii) is owned or controlled by, or acting for or on behalf of, any person
listed in the annex to, or is otherwise subject to the provisions of, the
Anti-Terrorism Order, (iii) commits, threatens or conspires to commit or
supports “terrorism” as defined in the Anti-Terrorism Order or (iv) is named as
a “specially designated national and blocked person” in the most current list
published by OFAC.


 
30
 




--------------------------------------------------------------------------------





(c)    No Loan Party and no Subsidiary of any Loan Party (and, to the knowledge
of each Loan Party, no joint venture or Affiliate thereof) (i) conducts any
business or engages in making or receiving any contribution of funds, goods or
services to or for the benefit of any person described in clauses (b)(i) through
(b)(iv) above, (ii) deals in, or otherwise engages in any transactions relating
to, any property or interests in property blocked pursuant to the Anti-Terrorism
Order or (iii) engages in or conspires to engage in any transaction that evades
or avoids, or has the purpose of evading or avoiding, or attempts to violate,
any of the prohibitions set forth in any Anti-Terrorism Law.
9.23    No Default. No Default or Event of Default exists or would result from
the incurrence by any Loan Party or any Subsidiary of any Loan Party of any Debt
hereunder or under any other Loan Document.
9.24    Hedging Agreements. No Loan Party is a party to any Hedging Agreement.
9.25    OFAC. Each Loan Party and each of its Subsidiaries is and will remain in
compliance in all material respects with all U.S. economic sanctions laws,
Executive Orders and implementing regulations as promulgated by the U.S.
Treasury Department’s Office of Foreign Assets Control (“OFAC”), and all
applicable anti-money laundering and counter-terrorism financing provisions of
the Bank Secrecy Act and all regulations issued pursuant to it. No Loan Party
and no Affiliate of a Loan Party (excluding a Stockholder Affiliate), and to the
knowledge of the Loan Parties, no Stockholder Affiliate, (i) is a Person
designated by the U.S. government on the list of the Specially Designated
Nationals and Blocked Persons (the “SDN List”) with which a U.S. Person cannot
deal with or otherwise engage in business transactions, (ii) is a Person who is
otherwise the target of U.S. economic sanctions laws such that a U.S. Person
cannot deal or otherwise engage in business transactions with such Person or
(iii) is controlled by (including without limitation by virtue of such person
being a director or owning voting shares or interests), or acts, directly or
indirectly, for or on behalf of, any person or entity on the SDN List or a
foreign government that is the target of U.S. economic sanctions prohibitions
such that the entry into, or performance under, this Agreement or any other Loan
Document would be prohibited under U.S. law.
9.26    Patriot Act. Loan Parties and each of their Affiliates (excluding
Stockholder Affiliates), and to the knowledge of the Loan Parties, Stockholder
Affiliates, are in compliance with (a) the Trading with the Enemy Act, and each
of the foreign assets control regulations of the United States Treasury
Department (31 CFR, Subtitle B Chapter V, as amended) and any other enabling
legislation or executive order relating thereto, (b) the Patriot Act and
(c) other federal or state laws relating to “know your customer” and anti-money
laundering rules and regulations. No part of the proceeds of any Term Loan will
be used directly or indirectly for any payments to any government official or
employee, political party, official of a political party, candidate for
political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of the United States Foreign Corrupt Practices Act of 1977.
9.27    Customers and Suppliers. Schedule 9.27 sets forth the complete and
accurate list of (a) the 10 largest customers of the Loan Parties (measured by
aggregate billing) during the (i) Fiscal Year most recently ended and (ii)
September 30, 2017 and after the Closing Date the most recently closed Fiscal
Quarter, indicating the amount of the existing contractual obligations for each
such


 
31
 




--------------------------------------------------------------------------------





customer (and noting the relevant Loan Party), and (b) the 10 largest suppliers
of materials, products or services to the Loan Parties (measured by the
aggregate amount purchased by the Loan Parties during the (i) Fiscal Year most
recently ended and (ii) September 30, 2017 and after the Closing Date the most
recently closed Fiscal Quarter, indicating the amount of the existing
contractual obligations for each such supplier (and noting the relevant Loan
Party).
9.28    Significant Contracts. Schedule 9.28 as updated from time to time,
including pursuant to any notice required under this Agreement) sets forth all
Significant Contracts of the Loan Parties. After the Closing Date, no Loan Party
has entered into, accelerated, terminated, modified, canceled or permitted to
expire any Significant Contract or received notice that any other Person intends
to accelerate, terminate, modify, cancel or permit to expire any such
Significant Contract.
9.29    Certain Foreign Subsidiaries. Qumu Japan, Qumu Middle East and Qumu
Singapore do not own any assets or Capital Securities other than de minimis
amounts of assets incidental to the conduct of their business.

SECTION 10    AFFIRMATIVE COVENANTS.
Until all Obligations hereunder and under the other Loan Documents are paid in
full, Borrower agrees that, unless at any time the Required Lenders shall
otherwise expressly consent in writing, it will:
10.1    Reports, Certificates and Other Information. Furnish to Administrative
Agent:
10.1.1    Annual Report. Promptly when available and in any event within 90 days
after the close of each Fiscal Year, (a) a copy of the annual audit report of
Borrower and its Subsidiaries for such Fiscal Year, including therein
consolidated balance sheets and statements of earnings and cash flows of
Borrower and its Subsidiaries as at the end of such Fiscal Year, certified
without an expression of uncertainty regarding the Borrower’s ability to
continue as a going concern and without qualification (other than a going
concern qualification solely as a result of projected non-compliance with the
covenants set forth in Section 11.13) by independent auditors of recognized
standing selected by Borrower and reasonably acceptable to Administrative Agent
(it being agreed that Borrower’s independent auditor as of the Closing Date is
acceptable to Administrative Agent), together with (i) a written statement from
such accountants to the effect that in making the examination necessary for the
signing of such annual audit report by such accountants, nothing came to their
attention that caused them to believe that Loan Parties were not in compliance
with any provision of Sections 11.1, 11.3, 11.4 or 11.13.2 of this Agreement
insofar as such provision relates to accounting matters or, if something has
come to their attention that caused them to believe that Loan Parties were not
in compliance with any such provision, describing such non-compliance in
reasonable detail and (ii) a comparison with the budget for such Fiscal Year and
a comparison with the previous Fiscal Year; and (b) a consolidating balance
sheet of Borrower and its Subsidiaries as of the end of such Fiscal Year and
consolidating


 
32
 




--------------------------------------------------------------------------------





statement of earnings for Borrower and its Subsidiaries for such Fiscal Year,
certified by a Senior Officer of Borrower.
10.1.2    Interim Reports. (a)  Promptly when available and in any event within
45 days after the end of each Fiscal Quarter, consolidated and consolidating
balance sheets of Borrower and its Subsidiaries as of the end of such Fiscal
Quarter, together with consolidated and consolidating statements of earnings and
consolidated cash flows for such Fiscal Quarter and for the period beginning
with the first day of such Fiscal Year and ending on the last day of such Fiscal
Quarter, together with a comparison with the corresponding period of the
previous Fiscal Year and a comparison with the budget for such period of the
current Fiscal Year, certified by a Senior Officer of Borrower; and (b) promptly
when available and in any event within 30 days after the end of each month,
consolidated and consolidating balance sheets of Borrower and its Subsidiaries
as of the end of such month, together with consolidated and consolidating
statements of earnings for the period beginning with the first day of such
Fiscal Year and ending on the last day of such month, certified by a Senior
Officer of Borrower.
10.1.3    Compliance Certificates. Contemporaneously with the furnishing of a
copy of each annual audit report pursuant to Section 10.1.1 and each set of
interim statements pursuant to Section 10.1.2, a duly completed compliance
certificate in the form of Exhibit B, with appropriate insertions, dated the
date of such annual report or such statements and signed by a Senior Officer of
Borrower, containing (i) a computation of each of the applicable financial
ratios and restrictions set forth in Section 11.13 and to the effect that such
officer has not become aware of any Default or Event of Default that has
occurred and is continuing or, if there is any such event, describing it and the
steps, if any, being taken to cure it, (ii) certification by Borrower that all
of the representations and warranties set forth in this Agreement and the other
Loan Documents remain true and correct in all material respects as of the date
of such compliance certificate (except for representations and warranties that
speak as to a specific date, in which case such representations and warranties
shall remain true and correct as of such date and except for changes permitted
by this Agreement), and (iii) a statement of Borrower’s management in the form
as delivered to the Board and setting forth a discussion of Borrower’s and its
Subsidiaries’ financial condition, changes in financial condition and results of
operations.
10.1.4    Reports to the SEC and to Shareholders. Promptly upon the filing or
sending thereof, (a) copies of all regular, periodic or special reports of any
Loan Party filed with the SEC; (b) copies of all registration statements of any
Loan Party filed with the SEC (other than on Form S-8); and (c) copies of all
proxy statements or other communications made to security holders generally
provided that filing or furnishing of such report, registration statement, proxy
statement or other communication with the SEC via the EDGAR system shall be
deemed to be furnishing of the same to Administrative Agent.


 
33
 




--------------------------------------------------------------------------------





10.1.5    Notice of Default, Litigation and ERISA Matters. Promptly upon
becoming aware of any of the following, written notice describing the same and
the steps being taken by Borrower or any Subsidiary affected thereby with
respect thereto:
(a)    the occurrence of a Default or an Event of Default;
(b)    any litigation, arbitration or governmental investigation or proceeding
not previously disclosed by Borrower to Administrative Agent which has been
instituted or, to the knowledge of Borrower, is threatened in writing against
any Loan Party or any Subsidiary of any Loan Party or to which any of the
properties of any thereof is subject which might reasonably be expected to have
a Material Adverse Effect;
(c)    the institution of any steps by any member of the Controlled Group or any
other Person to terminate any Pension Plan, or the failure of any member of the
Controlled Group to make a required contribution to any Pension Plan (if such
failure is sufficient to give rise to a Lien under Section 303(k) of ERISA) or
to any Multiemployer Pension Plan, or the taking of any action with respect to a
Pension Plan which could result in the requirement that any Loan Party furnish a
bond or other security to the PBGC or such Pension Plan, or the occurrence of
any event with respect to any Pension Plan or Multiemployer Pension Plan which
could result in the incurrence by any member of the Controlled Group of any
material liability, fine or penalty (including any claim or demand for
withdrawal liability or partial withdrawal from any Multiemployer Pension Plan),
or any material increase in the contingent liability of any Loan Party with
respect to any post-retirement welfare benefit plan or other employee benefit
plan of any Loan Party or another member of the Controlled Group, or any notice
that any Multiemployer Pension Plan is in reorganization, that increased
contributions may be required to avoid a reduction in plan benefits or the
imposition of an excise tax, that any such plan is or has been funded at a rate
less than that required under Section 412 of the Code, that any such plan is or
may be terminated, or that any such plan is or may become insolvent;
(d)    any cancellation or material change in any insurance maintained by any
Loan Party or any Subsidiary of any Loan Party; or
(e)    any other event (including (i) any violation of any Environmental Law or
the assertion of any Environmental Claim or (ii) the enactment or effectiveness
of any law, rule or regulation) which might reasonably be expected to have a
Material Adverse Effect.
10.1.6    Management Reports. Promptly upon receipt thereof, copies of all
management reports submitted to Borrower or its Subsidiaries by independent
auditors in connection with each annual or interim audit made by such auditors
of the books of Borrower and its Subsidiaries.
10.1.7    Projections; Annual Financial Plan. As soon as practicable, and in any
event not later than the commencement of each Fiscal Year, preliminary annual
operating plan for the next Fiscal Year (including financial projections for
Borrower and its Subsidiaries for such Fiscal Year with projected quarterly


 
34
 




--------------------------------------------------------------------------------





operating results as well as projected balance sheet and cash flow) prepared in
a manner consistent with past practices including detail not less than provided
to the Administrative Agent prior to the Closing Date and such other detail as
reasonably requested by the Administrative Agent, accompanied by a certificate
of a Senior Officer of Borrower on behalf of Borrower to the effect that
(a) such projections were prepared by Borrower in good faith, (b) Borrower has a
reasonable basis for the assumptions contained in such projections, (c) such
projections have been prepared in accordance with such assumptions, and (d) in
the case of a final annual operating plan, the Board has approved such annual
operating plan. The preliminary annual operating plan including projections
delivered pursuant to this Section 10.1.7 shall be deemed to be final upon the
earlier to occur of (x) the Board has approved such annual operating plan or (y)
the last day of February of such Fiscal Year; provided that in any event such
annual operating plan will be provided to Administrative Agent not later than 10
days of Board approval.
10.1.8    Updated Schedule. Contemporaneously with the furnishing of each (i)
annual audit report pursuant to Section 10.1.1, an updated version of
Schedule 9.17 showing information as of the date of such audit report (it being
agreed and understood that this requirement shall be in addition to the other
notice and delivery requirements set forth herein) and (ii) fiscal quarter
report pursuant to Section 10.1.2(a), an updated version of Schedules 9.27 and
9.28 showing information as of the date of such report (it being agreed and
understood that this requirement shall be in addition to the other notice and
delivery requirements set forth herein).
10.1.9    Additional Reports. Contemporaneously with the furnishing of a copy of
each annual audit report pursuant to Section 10.1.1 and each set of interim
statements pursuant to Section 10.1.2(a), (i) a Bookings Report, (ii) a Deferred
Revenue Report, (iii) a Milestone Report, and (iv) Earnings Report.
10.1.10    Other Information. Promptly from time to time, such other information
(including, without limitation, business or financial data, reports, appraisals
and projections) concerning the Loan Parties and each of their Subsidiaries,
their properties or business, as any Lender or Administrative Agent may
reasonably request.
10.2    Books, Records and Inspections. Keep, and cause each other Loan Party
and each of their respective Subsidiaries to keep, its books and records in
accordance with sound business practices sufficient to allow the preparation of
financial statements in accordance with GAAP; permit, and cause each other Loan
Party and each of their respective Subsidiaries to permit, any Lender or
Administrative Agent or any representative or agent thereof to inspect the
properties and operations of the Loan Parties and their Subsidiaries; and
permit, and cause each other Loan Party and each Subsidiary to permit, at any
reasonable time and with reasonable notice (or at any time without notice if an
Event of Default exists), any Lender or Administrative Agent or any
representative or agent thereof to visit any or all of its offices, to discuss
its financial matters with its officers and its independent auditors (and
Borrower hereby authorizes such independent auditors to discuss such financial
matters with any Lender or Administrative Agent or


 
35
 




--------------------------------------------------------------------------------





any representative or agent thereof), and to examine (and, at the expense of the
Loan Parties, photocopy extracts from) any of its books or other records; and
permit, and cause each other Loan Party and each of their respective
Subsidiaries to permit, Administrative Agent and its representatives and agents
to inspect the Inventory and other tangible assets of the Loan Parties and each
of their Subsidiaries, to perform appraisals of the equipment of the Loan
Parties and each of their Subsidiaries, and to inspect, audit, check and make
copies of and extracts from the books, records, computer data, computer
programs, journals, orders, receipts, correspondence and other data relating to
Inventory, Accounts and any other collateral. All such inspections or audits by
Administrative Agent shall be at Borrower’s expense.
10.3    Maintenance of Property; Insurance.  (a) Keep, and cause each other Loan
Party and each of their respective Subsidiaries to keep, all property useful and
necessary in the business of the Loan Parties and each of their respective
Subsidiaries in good working order and condition, ordinary wear and tear
excepted.
(b)    Maintain, and cause each other Loan Party and each of their respective
Subsidiaries to maintain, with responsible insurance companies, such insurance
coverage as may be required by any law or governmental regulation or court
decree or order applicable to it and such other insurance, to such extent and
against such hazards and liabilities, as is customarily maintained by companies
similarly situated (including, without limitation, business interruption
insurance in an amount not less than as maintained on the Closing Date, but
which shall insure against all risks and liabilities of the type identified on
Schedule 9.16 and shall have insured amounts no less than, and deductibles no
higher than, those set forth on such schedule; and, upon request of
Administrative Agent or any Lender, furnish to Administrative Agent or such
Lender original or electronic copies of policies evidencing such insurance, and
a certificate setting forth in reasonable detail the nature and extent of all
insurance maintained by the Loan Parties and each of their respective
Subsidiaries. Borrower shall cause each issuer of an insurance policy to provide
Administrative Agent with an endorsement (i) showing Administrative Agent as
loss payee with respect to each policy of property or casualty insurance and
naming Administrative Agent as an additional insured with respect to each policy
of liability insurance, (ii) providing that 30 days’ notice will be given to
Administrative Agent prior to any cancellation of, material reduction or change
in coverage provided by or other material modification to such policy and
(iii) reasonably acceptable in all other respects to Administrative Agent.
Borrower shall, and shall cause each other Loan Party to, execute and deliver to
Administrative Agent a collateral assignment, in form and substance satisfactory
to Administrative Agent, of each business interruption insurance policy
maintained by any Loan Party.
(c)    UNLESS BORROWER PROVIDES ADMINISTRATIVE AGENT WITH EVIDENCE OF THE
INSURANCE COVERAGE REQUIRED BY THIS AGREEMENT, ADMINISTRATIVE AGENT MAY PURCHASE
INSURANCE AT BORROWER’S EXPENSE TO PROTECT ADMINISTRATIVE AGENT’S AND THE
LENDERS’ INTERESTS IN THE COLLATERAL. THIS INSURANCE MAY, BUT NEED NOT, PROTECT
ANY LOAN PARTY’S INTERESTS. THE COVERAGE THAT ADMINISTRATIVE AGENT PURCHASES
MAY NOT PAY ANY CLAIM THAT IS MADE AGAINST ANY LOAN PARTY IN CONNECTION


 
36
 




--------------------------------------------------------------------------------





WITH THE COLLATERAL. BORROWER MAY LATER CANCEL ANY INSURANCE PURCHASED BY
ADMINISTRATIVE AGENT, BUT ONLY AFTER PROVIDING ADMINISTRATIVE AGENT WITH
EVIDENCE THAT LOAN PARTIES HAVE OBTAINED INSURANCE AS REQUIRED BY THIS
AGREEMENT. IF ADMINISTRATIVE AGENT PURCHASES INSURANCE FOR THE COLLATERAL,
BORROWER WILL BE RESPONSIBLE FOR THE COSTS OF THAT INSURANCE, INCLUDING INTEREST
AND ANY OTHER CHARGES THAT MAY BE IMPOSED WITH THE PLACEMENT OF THE INSURANCE,
UNTIL THE EFFECTIVE DATE OF THE CANCELLATION OR EXPIRATION OF THE INSURANCE. THE
COSTS OF THE INSURANCE MAY BE ADDED TO THE PRINCIPAL AMOUNT OF THE LOANS OWING
HEREUNDER. THE COSTS OF THE INSURANCE MAY BE MORE THAN THE COST OF THE INSURANCE
THE LOAN PARTIES MAY BE ABLE TO OBTAIN ON THEIR OWN.
10.4    Compliance with Laws; Payment of Taxes and Liabilities. (a)  Comply, and
cause each other Loan Party and each of their respective Subsidiaries to comply,
with all applicable laws, rules, regulations, decrees, orders, judgments,
licenses and permits, except where failure to comply could not reasonably be
expected to have a Material Adverse Effect; (b) without limiting clause (a)
above, ensure, and cause each other Loan Party to ensure, that no person who
owns a controlling interest in or otherwise controls a Loan Party is or shall be
(i) listed on the Specially Designated Nationals and Blocked Person List
maintained by the OFAC, Department of the Treasury, and/or any other similar
lists maintained by OFAC pursuant to any authorizing statute, Executive Order or
regulation or (ii) a person designated under Section 1(b), (c) or (d) of
Executive Order No. 13224 (September 23, 2001), any related enabling legislation
or any other similar Executive Orders, (c) without limiting clause (a) above,
comply, and cause each other Loan Party to comply, with all applicable Bank
Secrecy Act and anti-money laundering laws and regulations and (d) pay, and
cause each other Loan Party to pay, prior to delinquency, all taxes and other
governmental charges against it or any of its property, as well as claims of any
kind which, if unpaid, could become a Lien on any of its property; provided that
the foregoing shall not require any Loan Party to pay any such tax or charge so
long as it shall contest the validity thereof in good faith by appropriate
proceedings and shall set aside on its books adequate reserves with respect
thereto in accordance with GAAP and, in the case of a claim which could become a
Lien on any collateral, such contest proceedings shall stay the foreclosure of
such Lien or the sale of any portion of the collateral to satisfy such claim.
10.5    Maintenance of Existence, etc. Maintain and preserve, and (subject to
Section 11.5) cause each other Loan Party to maintain and preserve, (a) its
existence and good standing in the jurisdiction of its organization and (b) its
qualification to do business and good standing in each jurisdiction where the
nature of its business makes such qualification necessary (other than such
jurisdictions in which the failure to be qualified or in good standing could not
reasonably be expected to have a Material Adverse Effect).
10.6    Use of Proceeds. Use the proceeds of the Term Loans solely to refinance
existing Debt of the Borrower, for Capital Expenditures and for other general
business purposes; and not use or permit any proceeds of any Term Loan to be
used, either directly or indirectly, for the purpose, whether immediate,
incidental or ultimate, of “purchasing or carrying” any Margin Stock.


 
37
 




--------------------------------------------------------------------------------





10.7    Employee Benefit Plans.
(a)    Maintain, and cause each other member of the Controlled Group to
maintain, each Pension Plan in substantial compliance with all applicable
requirements of law and regulations.
(b)    Make, and cause each other member of the Controlled Group to make, on a
timely basis, all required contributions to any Multiemployer Pension Plan.
(c)    Not, and not permit any other member of the Controlled Group to (i) seek
a waiver of the minimum funding standards of ERISA, (ii) terminate or withdraw
from any Pension Plan or Multiemployer Pension Plan or (iii) take any other
action with respect to any Pension Plan that would reasonably be expected to
entitle the PBGC to terminate, impose liability in respect of, or cause a
trustee to be appointed to administer, any Pension Plan, unless the actions or
events described in clauses (i), (ii) and (iii) individually or in the aggregate
would not have a Material Adverse Effect.
10.8    Environmental Matters. (a) If any release or threatened release or other
disposal of Hazardous Substances shall occur or shall have occurred on any of
the Facilities or any other assets of any Loan Party or any Subsidiary of any
Loan Party, Borrower shall, or shall cause the applicable Loan Party or the
applicable Subsidiary of such Loan Party to, cause the prompt containment and
removal of such Hazardous Substances and the remediation of such real property
or other assets as necessary to comply with all Environmental Laws and to
preserve the value of such real property or other assets. Without limiting the
generality of the foregoing, Borrower shall, and shall cause each other Loan
Party and each of their respective Subsidiaries to, comply with any Federal or
state judicial or administrative order requiring the performance at any of the
Facilities of any Loan Party or any Subsidiary of any Loan Party of activities
in response to the release or threatened release of a Hazardous Substance. To
the extent that the transportation, handling, storage, generation, treatment or
disposal of Hazardous Substances is permitted by this Agreement, Borrower shall,
and shall cause each other Loan Party and each of their respective Subsidiaries
to comply with Environmental Laws in all such activities and to dispose of such
Hazardous Substances, or of any other wastes, only at licensed disposal
facilities operating in compliance with Environmental Laws.
(b)    Borrower shall comply in all material respects with the requirements of
all federal, state, and local Environmental Laws applicable to the Loan Parties
and each of their respective Subsidiaries or the Facilities; notify the
Administrative Agent promptly in the event of any spill, release or disposal of
Hazardous Substances on, or hazardous waste pollution or contamination
affecting, the Facilities in material violation of applicable Environmental Laws
of which a Loan Party has actual knowledge; forward to the Administrative Agent
promptly any written notices relating to such matters received from any
Governmental Authority; and pay when due any fine or assessment against the
Facilities arising under Environmental Laws, provided, that the Loan Parties and
each of their respective Subsidiaries shall not be required to pay any such fine
or assessment so long as the validity thereof shall be diligently contested in
good faith by appropriate proceedings and they shall have set aside on their
books reasonable reserves (in accordance with GAAP) with respect to any such
fine or assessment so contested; and provided further


 
38
 




--------------------------------------------------------------------------------





that, in any event, payment of any such fine or assessment shall be made before
any of the Facilities shall be subjected to a Lien or be seized or sold in
satisfaction thereof.
(c)    Borrower shall promptly notify the Administrative Agent upon becoming
aware of any fact or change in circumstances that would be expected to cause any
of the representations and warranties contained in Section 9.15 to cease to be
true in all material respects for any time before the Closing Date.
10.9    Further Assurances. Take, and cause each other Loan Party and each
Subsidiary of any Loan Party to take, such actions as are necessary or as
Administrative Agent or the Required Lenders may reasonably request from time to
time to ensure that the Obligations of each Loan Party under the Loan Documents
are secured by a first priority perfected Lien in favor of Administrative Agent
(subject to Permitted Liens) on substantially all of the assets of Borrower and
each Loan Party (as well as all Capital Securities of each domestic Subsidiary,
all Capital Securities of each first-tier foreign Subsidiary that is not a CFC,
and with respect to any first-tier foreign Subsidiary that is a CFC, 100% of all
non-voting Capital Securities and 65% of all voting Capital Securities) and
guaranteed by each Loan Party (including, immediately upon the acquisition or
creation thereof (or such longer period as the Administrative Agent may provide
in its sole discretion), any Subsidiary acquired or created after the Closing
Date), in each case as Administrative Agent may determine, including (a) the
execution and delivery of guaranties, security agreements, pledge agreements,
mortgages, deeds of trust, financing statements, opinions of counsel and other
documents, in each case in form and substance reasonably satisfactory to
Administrative Agent, and the filing or recording of any of the foregoing,
(b) the delivery of certificated securities and other Collateral with respect to
which perfection is obtained by possession, and (c) with respect to any real
property acquired by any Loan Party after the Closing Date, the delivery within
thirty (30) days after the date such real property was acquired (or such longer
period as the Administrative Agent may provide in its sole discretion) of each
of the Real Estate Documents with respect to such real property. Notwithstanding
the foregoing, each Loan Party shall notify Administrative Agent of each
Subsidiary that is formed subsequent to the Closing Date and within ten (10)
days of formation of any Subsidiary required to become a guarantor pursuant to
the preceding sentence, shall deliver joinder documents or other documents with
respect to such entity becoming a guarantor as reasonably acceptable to
Administrative Agent without any further action required by Administrative
Agent.
10.10    Accounts. Unless Administrative Agent otherwise consents in writing, in
order to facilitate Administrative Agent’s and the Lenders’ maintenance and
monitoring of their security interests in the Collateral, maintain all of their
deposit accounts and securities accounts (a) with an institution that has
entered into a control agreement with Administrative Agent and the applicable
Loan Party granting “control” (as defined in the UCC) of such accounts to
Administrative Agent and otherwise in form and substance satisfactory to
Administrative Agent, and (b) in a structure acceptable to Administrative Agent.
For the avoidance of doubt, all receivables of each Loan Party shall be
deposited into a deposit account that meets the requirements of this Section
10.10.
10.11    Post-Closing Covenants. Borrower shall satisfy the requirements and/or
provide to the Administrative Agent each of the documents, instruments,
agreements and information set forth on Schedule 10.11, in form and substance
acceptable to the Administrative Agent, on or before the date specified for such
requirement in such Schedule or such later date to be determined by the


 
39
 




--------------------------------------------------------------------------------





Administrative Agent in its sole discretion, each of which shall be completed or
provided in form and substance satisfactory to the Administrative Agent.

SECTION 11    NEGATIVE COVENANTS
Until all Obligations hereunder and under the other Loan Documents are paid in
full, Borrower agrees that, unless at any time the Required Lenders shall
otherwise expressly consent in writing, it will:
11.1    Debt. Not, and not permit any other Loan Party or any Subsidiary of any
Loan Party to, create, incur, assume or suffer to exist any Debt, except:
(a)    Obligations under this Agreement and the other Loan Documents;
(b)    Debt secured by Liens permitted by Section 11.2(d), and extensions,
renewals and refinancings thereof; provided that the aggregate amount of all
such Debt at any time outstanding shall not exceed $100,000;
(c)    Debt of Borrower to any domestic Wholly-Owned Subsidiary or Debt of any
Subsidiary to Borrower or a domestic Wholly-Owned Subsidiary of the Borrower;
provided that such Debt shall be evidenced by a demand note in form and
substance reasonably satisfactory to Administrative Agent and pledged and
delivered to Administrative Agent pursuant to the Collateral Documents as
additional collateral security for the Obligations, and the obligations under
such demand note shall be subordinated to the Obligations of Borrower hereunder
in a manner reasonably satisfactory to Administrative Agent;
(d)    Debt described on Schedule 11.1 and any extension, renewal or refinancing
thereof so long as the principal amount thereof is not increased or the maturity
thereof shortened;
(e)    Debt permitted by Section 11.15 between Borrower and a foreign Subsidiary
subject to the Intercompany Subordination Agreement; and
(f)    Contingent Liabilities arising with respect to customary indemnification
obligations in favor of purchasers in connection with dispositions not otherwise
prohibited under this Agreement or any of the Loan Documents.
11.2    Liens. Not, and not permit any other Loan Party or any Subsidiary of any
Loan Party to, create or permit to exist any Lien on any of its real or personal
properties, assets or rights of whatsoever nature (whether now owned or
hereafter acquired), except:
(a)    Liens for taxes or other governmental charges not at the time delinquent
or thereafter payable without penalty or being diligently contested in good
faith by appropriate proceedings and, in each case, for which it maintains
adequate reserves in accordance with GAAP and the execution or other enforcement
of which is effectively stayed;


 
40
 




--------------------------------------------------------------------------------





(b)    Liens arising in the ordinary course of business (such as (i) Liens of
carriers, warehousemen, mechanics and materialmen and other similar Liens
imposed by law and (ii) Liens in the form of deposits or pledges incurred in
connection with worker’s compensation, unemployment compensation and other types
of social security (excluding Liens arising under ERISA) or in connection with
surety bonds, bids, performance bonds and similar obligations) for sums not
overdue or being diligently contested in good faith by appropriate proceedings
and not involving any advances or borrowed money or the deferred purchase price
of property or services and, in each case, for which it maintains adequate
reserves in accordance with GAAP and the execution or other enforcement of which
is effectively stayed;
(c)    Liens described on Schedule 11.2 as of the Closing Date;
(d)    subject to the limitation set forth in Section 11.1(b), (i) Liens arising
in connection with Capital Leases (and attaching only to the property being
leased for the Capital Leases described on Schedule 11.2), and (ii) Liens that
constitute purchase money security interests on any property securing debt
incurred for the purpose of financing all or any part of the cost of acquiring
such property, provided that any such Lien attaches to such property within 20
days of the acquisition thereof and attaches solely to the property so acquired;
(e)    attachments, appeal bonds, judgments and other similar Liens, for sums
not exceeding $100,000 arising in connection with court proceedings, provided
the execution or other enforcement of such Liens is effectively stayed and the
claims secured thereby are being actively contested in good faith and by
appropriate proceedings;
(f)    easements, rights of way, restrictions, minor defects or irregularities
in title and other similar Liens not interfering in any material respect with
the ordinary conduct of the business of any Loan Party or any Subsidiary of any
Loan Party; and
(g)    Liens arising under the Loan Documents.
Notwithstanding anything contained herein to the contrary, no Loan Party shall
create or permit to exist any Lien on (x) any real or personal properties,
assets or rights of whatsoever nature (whether now owned or hereafter acquired)
of any foreign Subsidiary, or (y) any Capital Securities issued by any foreign
Subsidiary (other than Liens arising under the Loan Documents).
11.3    Operating Leases. Not permit the aggregate amount of all rental payments
under Operating Leases made (or scheduled to be made) by the Loan Parties and
their Subsidiaries (on a consolidated basis) to exceed $1,500,000 in a Fiscal
Year.
11.4    Restricted Payments. Not, and not permit any other Loan Party or any
Subsidiary of any Loan Party to, (a) make any distribution to any holders of its
Capital Securities, (b) purchase or redeem any of its Capital Securities (except
in connection with the exercise or vesting of equity awards in accordance with
the terms of such awards) , (c) pay any management fees, transaction-based fees
or similar fees to any of its equity holders or any Affiliate thereof, (d) make
any redemption, prepayment (whether mandatory or optional), defeasance,
repurchase or any other payment in respect of any Debt or (e) set aside funds
for any of the foregoing; except that (i) any


 
41
 




--------------------------------------------------------------------------------





Subsidiary of Borrower may declare and pay dividends to the Borrower or any
domestic Wholly-Owned Subsidiary of Borrower, (ii) a Loan Party may purchase or
redeem any of its Capital Securities from an officer, employee, consultant,
manager and director in connection with the termination of employment or
engagement of any such Person so long as (x) no Default or Event of Default has
occurred and is continuing or would result therefrom, (y) the such redemptions
and repurchases are for the lesser of fair market value and cost, and (z) the
aggregate amount in respect of all such redemptions and repurchases does not
exceed $100,000 in any Fiscal Year, and (iii) Each of Qumu Ltd., Qumu UK Limited
and Qumu UK Holdings may make loans to, make Investments in, declare and pay
dividends to or otherwise transfer funds to one another, so long as such loans,
dividends and Investments are reported to Administrative Agent on a monthly
basis and in detail reasonably satisfactory to Administrative Agent.


11.5    Mergers, Consolidations, Sales. Not, and not permit any other Loan Party
or any Subsidiary of any Loan Party to (a) be a party to any merger or
consolidation, (b) sell, transfer, dispose of, convey or lease any of its assets
or Capital Securities (including the sale of Capital Securities of any
Subsidiary) except for (x) sales of inventory in the ordinary course of business
and (y) the issuance of Capital Securities of the Borrower, (c) license or
dispose of any intellectual property other than (x) non-exclusive licenses of
intellectual property of any Loan Party in the ordinary course of business (for
the avoidance of doubt licenses to a competitor of the Loan Parties shall be
deemed outside of the ordinary course of business) and (y) a Permitted Exclusive
License, provided, that each such license in clauses (x) and (y) does not
materially impair the value of such intellectual property as collateral for the
Obligations, or (d) sell or assign with or without recourse any receivables,
except for (i) any such merger, consolidation, sale, transfer, conveyance, lease
or assignment of or by any domestic Wholly-Owned Subsidiary into Borrower or
into any other domestic Wholly-Owned Subsidiary; and (ii) any such purchase or
other acquisition (x) by a Loan Party of the assets or Capital Securities of any
domestic Wholly-Owned Subsidiary, or (y) by a foreign Subsidiary of the assets
or Capital Securities of another foreign Subsidiary.
11.6    Modification of Organizational Documents. Not permit the charter,
by-laws or other organizational documents of any Loan Party or any of their
respective Subsidiaries to be amended or modified in any way which could
reasonably be expected to materially adversely affect the interests of the
Lenders; not change, or allow any Loan Party or any of their respective
Subsidiaries to change, its state of formation or its organizational form.
11.7    Transactions with Affiliates. Not, and not permit any other Loan Party
or any of their respective Subsidiaries to, enter into, or cause, suffer or
permit to exist any transaction, arrangement or contract with any of its other
Affiliates (other than the Loan Parties) which is on terms which are less
favorable than are obtainable from any Person which is not one of its
Affiliates.
11.8    Unconditional Purchase Obligations. Not, and not permit any other Loan
Party or any of their Subsidiaries to, enter into or be a party to any contract
for the purchase of materials, supplies or other property or services if such
contract requires that payment be made by it regardless of whether delivery is
ever made of such materials, supplies or other property or services.
11.9    Inconsistent Agreements. Not, and not permit any other Loan Party or any
of their Subsidiaries to, enter into any agreement containing any provision
which would (a) be violated or breached by any borrowing by Borrower hereunder
or by the performance by any Loan Party of


 
42
 




--------------------------------------------------------------------------------





any of its Obligations hereunder or under any other Loan Document, (b) prohibit
any Loan Party or any of its Subsidiaries from granting to Administrative Agent
and the Lenders, a Lien on any of its assets or (c) create or permit to exist or
become effective any encumbrance or restriction on the ability of any Subsidiary
to (i) pay dividends or make other distributions to Borrower or any other
Subsidiary, or pay any Debt owed to Borrower or any other Subsidiary, (ii) make
loans or advances to any Loan Party or (iii) transfer any of its assets or
properties to any Loan Party, other than (a) customary restrictions and
conditions contained in agreements relating to the sale of all or a substantial
part of the assets of any Subsidiary pending such sale, provided that such
restrictions and conditions apply only to the Subsidiary to be sold and such
sale is permitted hereunder (b) restrictions or conditions imposed by any
agreement relating to purchase money Debt, Capital Leases and other secured Debt
permitted by this Agreement if such restrictions or conditions apply only to the
property or assets securing such Debt and (c) customary provisions in leases and
other contracts restricting the assignment thereof.
11.10    Business Activities; Issuance of Equity. Not, and not permit any other
Loan Party or any Subsidiary to, engage in any line of business other than the
businesses engaged in on the date hereof and businesses reasonably related
thereto. Not permit any Subsidiary to issue any Capital Securities other than
any issuance by a Subsidiary to Borrower or another Subsidiary in accordance
with Section 11.4 and not permit any amendment or modification of existing
Capital Securities of any Subsidiary.
11.11    Investments. Not, and not permit any other Loan Party or any Subsidiary
to, make or permit to exist any Investment in any other Person, except the
following:
(a)    contributions by Borrower to the capital of any domestic Wholly-Owned
Subsidiary in existence on the Closing Date, or by any Subsidiary to the capital
of any other domestic Wholly-Owned Subsidiary in existence on the Closing Date,
so long as the recipient of any such capital contribution has guaranteed the
Obligations and such guaranty is secured by a pledge of all of its Capital
Securities and substantially all of its real and personal property, in each case
in accordance with Section 10.9;
(b)    Investments constituting Debt permitted by Section 11.1;
(c)    Contingent Liabilities constituting Debt permitted by Section 11.1 or
Liens permitted by Section 11.2;
(d)    Cash Equivalent Investments;
(e)    Subject to Section 10.10, bank deposits in the ordinary course of
business;
(f)    Investments in securities of Account Debtors received pursuant to any
plan of reorganization or similar arrangement upon the bankruptcy or insolvency
of such Account Debtors; and
(g)    Investments listed on Schedule 11.11 existing as of the Closing Date.
provided that (x) any Investment which when made complies with the requirements
of the definition of the term Cash Equivalent Investment may continue to be held
notwithstanding that


 
43
 




--------------------------------------------------------------------------------





such Investment if made thereafter would not comply with such requirements;
(y) no Investment otherwise permitted by clause (b) or (c) shall be permitted to
be made if, immediately before or after giving effect thereto, any Default or
Event of Default exists.
11.12    Fiscal Year. Not change its or any Loan Party’s or any of their
respective Subsidiaries’ Fiscal Year.
11.13    Financial Covenants.
11.13.1    Minimum Core Bookings. Beginning with the Computation Period ending
September 30, 2018, not permit the sum of Core Bookings as of the last day of
any Computation Period to be less than $8,000,000 for such Computation Period.
For the purpose of calculating such Core Bookings, Core Bookings shall be
reduced by the aggregate amount of any reversals and negative adjustments
affecting Core Bookings in such Computation Period.
11.13.2    Maximum Deferred Revenue Non-Current. Beginning with the Computation
Period ending September 30, 2018, not permit Deferred Revenue Non-Current as of
the last day of any Fiscal Quarter to be greater than 20% of Deferred Revenue
(inclusive of Deferred Revenue Non-Current).
11.13.3    Minimum Subscription and Maintenance and Support Revenue. Beginning
with the Computation Period ending September 30, 2018, not permit the aggregate
Subscription and Maintenance and Support Revenue as of the last day of any
Computation Period to be less than $15,000,000 for such Computation Period.
11.13.4    Subscription and Maintenance and Support Renewal Rates. Beginning
with the Fiscal Quarter ending September 30, 2018, not permit the Subscription
and Maintenance and Support Renewal Rates as of the last day of any Fiscal
Quarter to fall below 75%.
11.14    Cancellation of Debt. Not, and not permit any other Loan Party or any
of their respective Subsidiaries to, cancel any claim or debt owing to it,
except for reasonable consideration or in the ordinary course of business, and
except for the cancellation of debts or claims not to exceed $100,000 in any
Fiscal Year.
11.15    Transfer to Foreign Subsidiaries. Borrower shall not, and shall not
permit any of the Loan Parties to, sell, transfer, assign (by operation of law
or otherwise), distribute, loan, advance, invest or otherwise dispose of, any
money, assets or property in or to any foreign Subsidiary, except for loans of
not greater than $500,000 per Fiscal Year. Any such intercompany loan shall be
(i) evidenced by a note and owed to a Loan Party, (ii) delivered to
Administrative Agent either endorsed in blank or together with an undated
instrument of transfer executed in blank by the applicable Loan Party(s) that
are the payee(s) on such note and (iii) any such loan is subordinated pursuant
to the Intercompany Subordination Agreement.
11.16    Compliance with Laws. Borrower shall not, and shall not permit any of
the Loan Parties or any of their respective Subsidiaries, to fail to comply with
the laws, regulations and executive orders referred to in Sections 9.25 and
9.26.


 
44
 




--------------------------------------------------------------------------------





11.17    Maintenance and Hosted Service Agreements. The Loan Parties and their
Subsidiaries shall not without the prior written consent of the Administrative
Agent in each case, solicit or otherwise incent customers or others to
accelerate any payments which were not currently due under any maintenance
agreement, service agreement, statement of work, master service agreement,
hardware agreement, hosted service agreement, license agreement, or contract.
11.18    Certain Foreign Subsidiaries. Not permit any of Qumu Japan, Qumu Middle
East and Qumu Singapore to incur any liabilities in excess of $500,000 in the
aggregate at any time, own or acquire any assets or Capital Securities other
than de minimis amounts of assets incidental to the conduct of their business
and not permit Qumu Japan, Qumu Middle East and Qumu Singapore, taken as a
whole, to have gross revenue in excess of $1,000,000 for the immediately
preceding twelve (12) fiscal months, provided however, such limitation shall not
apply to the extent the Loan Parties take such actions as further described in
Section 10.9 hereof as reasonably requested by the Administrative Agent with
respect to a pledge of the Capital Securities of Qumu Japan, Qumu Middle East
and Qumu Singapore.

SECTION 12    EFFECTIVENESS; CONDITIONS OF LENDING, ETC.
The obligation of each Lender to make its Term Loan on the Closing Date is
subject to the satisfaction of the following conditions precedent:
12.1    Term Loans. The obligation of the Lenders to make the Term Loans is,
subject to the conditions precedent that Administrative Agent shall have
received all of the following, each duly executed and dated the Closing Date (or
such earlier date as shall be satisfactory to Administrative Agent), in form and
substance satisfactory to Administrative Agent (and the date on which all such
conditions precedent have been satisfied or waived in writing by Administrative
Agent and the Lenders is called the “Closing Date”)(for the avoidance of doubt
funding of the Term Loans by the Lenders deemed satisfaction of the following
unless set forth on Schedule 10.11):
12.1.1    Agreement, Term Notes and other Loan Documents. This Agreement and, to
the extent requested by any Lender, a Term Note made payable to such Lender, and
all other Loan Documents.
12.1.2    Authorization Documents. For each Loan Party, such Person’s
(a) charter (or similar formation document), certified by the appropriate
governmental authority; (b) good standing certificates in its state of
incorporation (or formation) and in each other state requested by Administrative
Agent; (c) bylaws (or similar governing document); (d) resolutions of its board
of directors (or similar governing body) approving and authorizing such Person’s
execution, delivery and performance of the Loan Documents to which it is party
and the transactions contemplated thereby; and (e) signature and incumbency
certificates of its officers executing any of the Loan Documents (it being
understood that Administrative Agent and each Lender may conclusively rely on
each such certificate until formally advised by a like certificate of any
changes therein), all certified by its secretary or an assistant secretary (or
similar officer) as being in full force and effect without modification.


 
45
 




--------------------------------------------------------------------------------





12.1.3    Consents, etc. Certified copies of all documents evidencing any
necessary corporate or partnership action, consents and governmental approvals
(if any) required for the execution, delivery and performance by the Loan
Parties of the documents referred to in this Section 12.
12.1.4    Letter of Direction. A letter of direction containing funds flow
information with respect to the proceeds of the Term Loans on the Closing Date.
12.1.5    Guaranty and Collateral Agreement. A counterpart of the Guaranty and
Collateral Agreement executed by each Loan Party, together with all instruments,
transfer powers and other items required to be delivered in connection
therewith.
12.1.6    Perfection Certificate. A Perfection Certificate completed and
executed by each Loan Party.
12.1.7    Collateral Access Agreements.
(a)    In the case of any leased real property for which Administrative Agent
requires a Collateral Access Agreement, a Collateral Access Agreement from the
landlord of such property waiving any landlord’s Lien in respect of personal
property kept at the premises subject to such lease.
(b)    A Collateral Access Agreement with respect to each bailee with which
Borrower or any Subsidiary keeps Inventory or other assets that are required
under the Guaranty and Collateral Agreement to be delivered on the Closing Date.
12.1.8    Control Agreements. All deposit account control agreements and
securities account control agreements that are required under the Guaranty and
Collateral Agreement to be delivered on the Closing Date.
12.1.9    Opinions of Counsel. Opinions of counsel for each Loan Party
reasonably requested by Administrative Agent.
12.1.10    Insurance. Evidence of the existence of insurance required to be
maintained pursuant to Section 10.3(b), together with evidence that
Administrative Agent has been named as a lender’s loss payee and an additional
insured on all related insurance policies.
12.1.11    Payment of Fees. Evidence of payment by Borrower of all accrued and
unpaid fees, costs and expenses to the extent then due and payable on the
Closing Date, together with all Attorney Costs of Administrative Agent to the
extent invoiced prior to the Closing Date, plus such additional amounts of
Attorney Costs as shall constitute Administrative Agent’s reasonable estimate of
Attorney Costs incurred or to be incurred by Administrative Agent through the
closing proceedings (provided that such estimate shall not thereafter preclude
final settling of accounts between Borrower and Administrative Agent).


 
46
 




--------------------------------------------------------------------------------





12.1.12    Solvency Certificate. A solvency certificate executed by a Senior
Officer of Borrower.
12.1.13    Pro Forma Financial Statements. A consolidated pro forma balance
sheet of Borrower as at December 31, 2017, adjusted to give effect to the
consummation of the financings contemplated hereby as if such transactions had
occurred on such date, consistent in all material respects with the sources and
uses of cash as previously described to the Lenders and the forecasts previously
provided to the Lenders.
12.1.14    Reports. Administrative Agent shall have received and been reasonably
satisfied with such Bookings Report and Deferred Revenue Report calculated as of
October 31, 2017.
12.1.15    Search Results; Lien Terminations. Certified copies of Uniform
Commercial Code search reports dated a date reasonably near to the Closing Date,
listing all effective financing statements which name any Loan Party (under
their present names and any previous names) as debtors, together with (a) copies
of such financing statements, (b) termination of all agreements relating thereto
and the release of Liens granted in connection therewith, with Uniform
Commercial Code or other appropriate termination statements and documents
effective to evidence the foregoing (other than Liens permitted by Section
11.2), and (c) such other Uniform Commercial Code termination statements as
Administrative Agent may reasonably request.
12.1.16    Filings, Registrations and Recordings. Administrative Agent shall
have received each document (including Uniform Commercial Code financing
statements) required by the Collateral Documents or under law or reasonably
requested by Administrative Agent to be filed, registered or recorded in order
to create in favor of Administrative Agent, for the benefit of the Lenders, a
perfected Lien on the collateral described therein, prior to any other Liens
(subject only to Liens permitted pursuant to Section 11.2), in proper form for
filing, registration or recording.
12.1.17    Closing Certificate, Consents and Permits. A certificate executed by
an officer of Borrower on behalf of Borrower certifying the matters set forth in
Section 12.2 and certain other matters requested by the Administrative Agent as
of the Closing Date.
12.1.18    Financial Statements. Administrative Agent shall have received and
been reasonably satisfied with such financial statements of Loan Parties
requested by Administrative Agent, including, without limitation, through the
most recent year-to-date interim period.


 
47
 




--------------------------------------------------------------------------------





12.1.19    No Material Adverse Change. There shall not have occurred since
December 31, 2016, any developments or events which individually or in the
aggregate with other such circumstances has had or could reasonably be expected
to have a Material Adverse Effect.
12.1.20    Investment Documents. The Administrative Agent shall have received
confirmation of ownership and capital structure of the Loan Parties and be
satisfied with the constituent documents of the Loan Parties and related
investment agreements. ESW Holdings or its Affiliate shall have received a
warrant, in the form of Exhibit D, for the purchase of common Capital Securities
of Borrower (the “Warrant”).
12.1.21    Employment Agreements. Receipt by the Administrative Agent of
employment agreements for certain key management of Borrower duly executed and
delivered by each party thereto, in each case, in form and substance
satisfactory to the Administrative Agent.
12.1.22    [Reserved].
12.1.23    Diligence. The Administrative Agent shall have received all due
diligence materials as Administrative Agent has requested and Administrative
Agent shall have found such due diligence satisfactory to it, including, without
limitation, Significant Contracts, service contracts, orders and existing
backlog.
12.1.24    Condition. Administrative Agent shall have completed a satisfactory
examination of the condition of the Loan Parties, including, without limitation,
review of (a) the books, records and assets of the Loan Parties, (b) a special
purpose review of the Loan Parties' historical cash flow, conducted by a firm
and in form and substance acceptable to Administrative Agent.
12.1.25    Background Checks. Administrative Agent shall have reviewed and shall
have been satisfied with background checks on certain key management of Loan
Parties.
12.1.26    Approvals. Administrative Agent shall have received approval of its
executive credit committee.
12.1.27    [Reserved].
12.1.28    Source Code Escrow. Administrative Agent and Borrower shall have
entered into a third party source code escrow agreement satisfactory to
Administrative Agent in its reasonable discretion.
12.1.29    Other. Such other documents as Administrative Agent or any Lender may
reasonably request.


 
48
 




--------------------------------------------------------------------------------





12.2    Compliance with Warranties, No Default, etc. Both before and after
giving effect to the borrowing of the Term Loans, the following statements shall
be true and correct and certified to the Administrative Agent in a certificate
signed by a duly authorized representative of Borrower:
(a)    the representations and warranties of each Loan Party set forth in this
Agreement and the other Loan Documents shall be true and correct in all respects
with the same effect as if then made (except to the extent stated to relate to a
specific earlier date, in which case such representations and warranties shall
be true and correct as of such earlier date);
(b)    no Default or Event of Default shall have then occurred and be
continuing; and
(c)    the Loan Parties shall be in compliance on a pro forma basis with the
financial covenants set forth in Section 11.13 computed using the covenant
levels and financial information for the most recently ended month or Fiscal
Quarter, whichever is applicable, for which information is available.

SECTION 13    EVENTS OF DEFAULT AND THEIR EFFECT.
13.1    Events of Default. Each of the following shall constitute an Event of
Default under this Agreement:
13.1.1    Non-Payment of the Term Loans, etc. Default in the payment when due of
the principal of any Term Loan; or default, and continuance thereof for three
Business Days, in the payment when due of any interest, fee, or other amount
payable by any Loan Party hereunder or under any other Loan Document.
13.1.2    Non-Payment of Other Debt. Any default shall occur under the terms
applicable to any Debt of any Loan Party or any Subsidiary of any Loan Party in
an aggregate amount (for all such Debt so affected and including undrawn
committed or available amounts and amounts owing to all creditors under any
combined or syndicated credit arrangement) exceeding $100,000 and such default
shall (a) consist of the failure to pay such Debt when due, whether by
acceleration or otherwise, or (b) accelerate the maturity of such Debt or permit
the holder or holders thereof, or any trustee or agent for such holder or
holders, to cause such Debt to become due and payable (or require any Loan Party
or any Subsidiary of any Loan Party to purchase or redeem such Debt or post cash
collateral in respect thereof) prior to its expressed maturity.
13.1.3    Other Material Obligations. Default in the payment when due, or in the
performance or observance of, any material obligation of, or condition agreed to
by, any Loan Party or any Subsidiary of any Loan Party with respect to any
material purchase or lease of goods or services where such default, singly or in
the aggregate with all other such defaults, might reasonably be expected to have
a Material Adverse Effect.


 
49
 




--------------------------------------------------------------------------------





13.1.4    Bankruptcy, Insolvency, etc. Any Loan Party or any Subsidiary of any
Loan Party becomes insolvent or generally fails to pay, or admits in writing its
inability or refusal to pay, debts as they become due; or any Loan Party or any
Subsidiary of any Loan Party applies for, consents to, or acquiesces in the
appointment of a trustee, receiver or other custodian for such Loan Party or
such Subsidiary or any property thereof, or makes a general assignment for the
benefit of creditors; or, in the absence of such application, consent or
acquiescence, a trustee, receiver or other custodian is appointed for any Loan
Party or any Subsidiary of any Loan Party or for a substantial part of the
property of any thereof and is not discharged within 60 days; or any bankruptcy,
reorganization, debt arrangement, or other case or proceeding under any
bankruptcy or insolvency law, or any dissolution or liquidation proceeding, is
commenced in respect of any Loan Party or any Subsidiary of any Loan Party, and
if such case or proceeding is not commenced by such Loan Party or such
Subsidiary, it is consented to or acquiesced in by such Loan Party or such
Subsidiary, or remains for 60 days undismissed; or any Loan Party or any
Subsidiary of any Loan Party takes any action to authorize, or in furtherance
of, any of the foregoing.
13.1.5    Non-Compliance with Loan Documents. (a) Failure by any Loan Party to
comply with or to perform any covenant set forth in Sections 10.1, 10.2,
10.3(b), 10.5, 10.6, 10.11, or Section 11; or (b) failure by any Loan Party to
comply with or to perform any other provision of this Agreement or any other
Loan Document (and not constituting an Event of Default under any other
provision of this Section 13) and continuance of such failure described in this
clause (b) for 15 days.
13.1.6    Representations; Warranties. Any representation or warranty made by
any Loan Party or any Subsidiary of any Loan Party herein or any other Loan
Document is breached or is false or misleading in any material respect, or any
schedule, certificate, financial statement, report, notice or other writing
furnished by any Loan Party or any Subsidiary of any Loan Party to
Administrative Agent or any Lender in connection herewith is false or misleading
in any material respect on the date as of which the facts therein set forth are
stated or certified.
13.1.7    Pension Plans. (a) Any Person institutes steps to terminate a Pension
Plan if as a result of such termination Borrower or any member of the Controlled
Group could be required to make a contribution to such Pension Plan, or could
incur a liability or obligation to such Pension Plan, in excess of $100,000;
(b) a contribution failure occurs with respect to any Pension Plan sufficient to
give rise to a Lien under Section 302(f) of ERISA; (c) the Unfunded Liability
exceeds twenty percent of the Total Plan Liability; or (d) there shall occur any
withdrawal or partial withdrawal from a Multiemployer Pension Plan and the
withdrawal liability (without unaccrued interest) to Multiemployer Pension Plans
as a result of such withdrawal (including any outstanding withdrawal liability
that Borrower or any member of the Controlled Group have incurred on the date of
such withdrawal) exceeds $100,000.


 
50
 




--------------------------------------------------------------------------------





13.1.8    Judgments. Final judgments which exceed an aggregate of $100,000 (to
the extent not covered by independent third-party insurance as to which the
insurer does not dispute coverage) shall be rendered against any Loan Party or
any Subsidiary of any Loan Party and shall not have been paid, discharged or
vacated or had execution thereof stayed pending appeal within 30 days after
entry or filing of such judgments.
13.1.9    Invalidity of Collateral Documents, etc. Any Collateral Document shall
cease to be in full force and effect; or any Loan Party or any Subsidiary of any
Loan Party (or any Person by, through or on behalf of any Loan Party or any
Subsidiary of any Loan Party) shall contest in any manner the validity, binding
nature or enforceability of any Collateral Document.
13.1.10    Public Company Failure. Borrower’s SEC reporting obligations under
the Securities Exchange Act of 1934, as amended, are terminated or Borrower’s
Capital Securities are delisted from The Nasdaq Stock Market and not listed on
any other national stock exchange (for the avoidance of doubt a “national stock
exchange” shall not include OTC Bulletin Board or any other similar over the
counter exchange).
13.1.11    Material Adverse Effect. The occurrence of any event having a
Material Adverse Effect.
13.1.12    Cessation of Business. If any Loan Party or any Subsidiary is
enjoined, restrained, or in any way prevented by court order from continuing to
conduct all or any material part of its business.
13.2    Effect of Event of Default. If any Event of Default described in
Section 13.1.4 shall occur in respect of Borrower, the Term Loans and all other
Obligations hereunder shall become immediately due and payable, all without
presentment, demand, protest or notice of any kind; and, if any other Event of
Default shall occur and be continuing, Administrative Agent may (and, upon the
written request of the Required Lenders shall) declare all or any part of the
Term Loans and all other Obligations hereunder to be due and payable, whereupon
the Term Loans and other Obligations hereunder shall become immediately due and
payable, all without presentment, demand, protest or notice of any kind.
Administrative Agent shall promptly advise Borrower of any such declaration, but
failure to do so shall not impair the effect of such declaration.
13.3    Forbearance Period. Notwithstanding the occurrence an Event of Default
(except any Event of Default described in Sections 13.1.1 or 13.1.4), the
Lenders agree, subject to the proviso of this sentence, that for the 60 day
period following the occurrence of any such Event of Default Lenders shall
forbear from selling, leasing, or otherwise disposing of any Collateral
comprising Intellectual Property, and from demanding or causing the release or
delivery to Administrative Agent of any Collateral comprising Intellectual
Property (including under any source code escrow arrangement) provided (i)
Borrower’s management and the Board of Directors continue general active
management of the business of Borrower, (ii) no party who holds or acquires a
Lien on or against all or any material portion of any Loan Party’s Intellectual
Property actually exercises foreclosure or similar remedies against such
property, (iii) Borrower will make


 
51
 




--------------------------------------------------------------------------------





its officers, employees and affiliates available at Lender’s reasonable request,
(iv) Borrower will maintain, preserve, and protect all Collateral and (v)
Borrower is exercising commercially reasonable efforts to consummate a financing
or other transaction that will enable it to satisfy and discharge the
Obligations.
13.4    Credit Bidding. The Loan Parties and the Lenders hereby irrevocably
authorize (and by entering into a Bank Product Agreement, each Bank Product
provider shall be deemed to authorize) Administrative Agent, based upon the
instruction of the Required Lenders, to Credit Bid and purchase (either directly
or through one or more acquisition vehicles) all or any portion of the
Collateral (and the Loan Parties shall approve Administrative Agent as a
qualified bidder and such Credit Bid as qualified bid) at any sale thereof
conducted by Administrative Agent, based upon the instruction of the Required
Lenders, under any provisions of the Uniform Commercial Code, as part of any
sale or investor solicitation process conducted by any Loan Party, any interim
receiver, receiver, receiver and manager, administrative receiver, trustee,
agent or other Person pursuant or under any insolvency laws; provided, however,
that (i) the Required Lenders may not direct Administrative Agent in any manner
that does not treat each of the Lenders equally, without preference or
discrimination, in respect of consideration received as a result of the Credit
Bid, (ii) the acquisition documents shall be commercially reasonable and contain
customary protections for minority holders, such as, among other things,
anti-dilution and tag-along rights, (iii) the exchanged debt or equity
securities must be freely transferable, without restriction (subject to
applicable securities laws) and (iv) reasonable efforts shall be made to
structure the acquisition in a manner that causes the governance documents
pertaining thereto to not impose any obligations or liabilities upon the Lenders
individually (such as indemnification obligations).
For purposes of the preceding sentence, the term “Credit Bid” shall mean, an
offer submitted by Administrative Agent (on behalf of the Lender group), based
upon the instruction of the Required Lenders, to acquire the property of any
Loan Party or any portion thereof in exchange for and in full and final
satisfaction of all or a portion (as determined by Administrative Agent, based
upon the instruction of the Required Lenders) of the claims and Obligations
under this Agreement and other Loan Documents

SECTION 14    THE AGENT.
14.1    Appointment and Authorization. Each Lender hereby irrevocably (subject
to Section 14.9) appoints, designates and authorizes Administrative Agent to
take such action on its behalf under the provisions of this Agreement and each
other Loan Document and to exercise such powers and perform such duties as are
expressly delegated to it by the terms of this Agreement or any other Loan
Document, together with such powers as are reasonably incidental thereto.
Notwithstanding any provision to the contrary contained elsewhere in this
Agreement or in any other Loan Document, Administrative Agent shall not have any
duty or responsibility except those expressly set forth herein, nor shall
Administrative Agent have or be deemed to have any fiduciary relationship with
any Lender or participant, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or any other Loan Document or otherwise exist against Administrative
Agent. Without limiting the generality of the foregoing sentence, the use of the
term “agent” herein and in other Loan Documents with reference to Administrative
Agent is not intended to connote any fiduciary or other implied (or express)
obligations arising under agency doctrine of any applicable law. Instead, such
term is used merely


 
52
 




--------------------------------------------------------------------------------





as a matter of market custom, and is intended to create or reflect only an
administrative relationship between independent contracting parties.
14.2    Delegation of Duties. Administrative Agent may execute any of its duties
under this Agreement or any other Loan Document by or through agents, employees
or attorneys-in-fact and shall be entitled to advice of counsel and other
consultants or experts concerning all matters pertaining to such duties.
Administrative Agent shall not be responsible for the negligence or misconduct
of any agent or attorney-in-fact that it selects in the absence of gross
negligence or willful misconduct.
14.3    Exculpation of Administrative Agent. None of Administrative Agent nor
any of its directors, officers, employees or agents shall (a) be liable for any
action taken or omitted to be taken by any of them under or in connection with
this Agreement or any other Loan Document or the transactions contemplated
hereby (except to the extent resulting from its own gross negligence or willful
misconduct in connection with its duties expressly set forth herein as
determined by a final, nonappealable judgment by a court of competent
jurisdiction), or (b) be responsible in any manner to any Lender or participant
for any recital, statement, representation or warranty made by any Loan Party or
Affiliate of Borrower, or any officer thereof, contained in this Agreement or in
any other Loan Document, or in any certificate, report, statement or other
document referred to or provided for in, or received by Administrative Agent
under or in connection with, this Agreement or any other Loan Document, or the
validity, effectiveness, genuineness, enforceability or sufficiency of this
Agreement or any other Loan Document (or the creation, perfection or priority of
any Lien or security interest therein), or for any failure of Borrower or any
other party to any Loan Document to perform its Obligations hereunder or
thereunder. Administrative Agent shall not be under any obligation to any Lender
to ascertain or to inquire as to the observance or performance of any of the
agreements contained in, or conditions of, this Agreement or any other Loan
Document, or to inspect the properties, books or records of Borrower or any of
Borrower’s Subsidiaries or Affiliates.
14.4    Reliance by Administrative Agent. Administrative Agent shall be entitled
to rely, and shall be fully protected in relying, upon any writing,
communication, signature, resolution, representation, notice, consent,
certificate, electronic mail message, affidavit, letter, telegram, facsimile,
telex or telephone message, statement or other document or conversation believed
by it to be genuine and correct and to have been signed, sent or made by the
proper Person or Persons, and upon advice and statements of legal counsel
(including counsel to Borrower), independent accountants and other experts
selected by Administrative Agent. Administrative Agent shall be fully justified
in failing or refusing to take any action under this Agreement or any other Loan
Document unless it shall first receive such advice or concurrence of the
Required Lenders as it deems appropriate and, if it so requests, confirmation
from the Lenders of their obligation to indemnify Administrative Agent against
any and all liability and expense which may be incurred by it by reason of
taking or continuing to take any such action. Administrative Agent shall in all
cases be fully protected in acting, or in refraining from acting, under this
Agreement or any other Loan Document in accordance with a request or consent of
the Required Lenders and such request and any action taken or failure to act
pursuant thereto shall be binding upon each Lender. For purposes of determining
compliance with the conditions specified in Section 12, each Lender that has
signed this Agreement shall be deemed to have consented to, approved or accepted
or to be satisfied with, each document or other matter required thereunder to be
consented to or approved


 
53
 




--------------------------------------------------------------------------------





by or acceptable or satisfactory to a Lender unless Administrative Agent shall
have received written notice from such Lender prior to the proposed Closing Date
specifying its objection thereto.
14.5    Notice of Default. Administrative Agent shall not be deemed to have
knowledge or notice of the occurrence of any Event of Default or Default except
with respect to defaults in the payment of principal, interest and fees required
to be paid to Administrative Agent for the account of the Lenders, unless
Administrative Agent shall have received written notice from a Lender or
Borrower referring to this Agreement, describing such Event of Default or
Default and stating that such notice is a “notice of default”. Administrative
Agent will notify the Lenders of its receipt of any such notice. Administrative
Agent shall take such action with respect to such Event of Default or Default as
may be requested by the Required Lenders in accordance with Section 13; provided
that unless and until Administrative Agent has received any such request,
Administrative Agent may (but shall not be obligated to) take such action, or
refrain from taking such action, with respect to such Event of Default or
Default as it shall deem advisable or in the best interest of the Lenders.
14.6    Credit Decision. Each Lender acknowledges that Administrative Agent has
not made any representation or warranty to it, and that no act by Administrative
Agent hereafter taken, including any consent and acceptance of any assignment or
review of the affairs of the Loan Parties, shall be deemed to constitute any
representation or warranty by Administrative Agent to any Lender as to any
matter, including whether Administrative Agent has disclosed material
information in its possession. Each Lender represents to Administrative Agent
that it has, independently and without reliance upon Administrative Agent and
based on such documents and information as it has deemed appropriate, made its
own appraisal of and investigation into the business, prospects, operations,
property, financial and other condition and creditworthiness of the Loan
Parties, and made its own decision to enter into this Agreement and to extend
credit to Borrower hereunder. Each Lender also represents that it will,
independently and without reliance upon Administrative Agent and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit analysis, appraisals and decisions in taking or not taking
action under this Agreement and the other Loan Documents, and to make such
investigations as it deems necessary to inform itself as to the business,
prospects, operations, property, financial and other condition and
creditworthiness of Borrower. Except for notices, reports and other documents
expressly herein required to be furnished to the Lenders by Administrative
Agent, Administrative Agent shall not have any duty or responsibility to provide
any Lender with any credit or other information concerning the business,
prospects, operations, property, financial or other condition or
creditworthiness of Borrower which may come into the possession of
Administrative Agent.
14.7    Indemnification. Whether or not the transactions contemplated hereby are
consummated, each Lender shall indemnify upon demand Administrative Agent and
its directors, officers, employees and agents (to the extent not reimbursed by
or on behalf of Borrower and without limiting the obligation of Borrower to do
so), according to its applicable Pro Rata Share, from and against any and all
Indemnified Liabilities (as hereinafter defined); provided that no Lender shall
be liable for any payment to any such Person of any portion of the Indemnified
Liabilities to the extent determined by a final, nonappealable judgment by a
court of competent jurisdiction to have resulted from the applicable Person’s
own gross negligence or willful misconduct. No action taken in accordance with
the directions of the Required Lenders shall be deemed to constitute gross
negligence or willful misconduct for purposes of this Section. Without
limitation of the foregoing, each Lender shall reimburse Administrative Agent
upon demand for its


 
54
 




--------------------------------------------------------------------------------





ratable share of any costs or out-of-pocket expenses (including Attorney Costs
and Taxes) incurred by Administrative Agent in connection with the preparation,
execution, delivery, administration, modification, amendment or enforcement
(whether through negotiations, legal proceedings or otherwise) of, or legal
advice in respect of rights or responsibilities under, this Agreement, any other
Loan Document, or any document contemplated by or referred to herein, to the
extent that Administrative Agent is not reimbursed for such expenses by or on
behalf of Borrower. The undertaking in this Section shall survive repayment of
the Term Loans, cancellation of the Term Notes, any foreclosure under, or
modification, release or discharge of, any or all of the Collateral Documents,
termination of this Agreement and the resignation or replacement of
Administrative Agent.
14.8    Administrative Agent in Individual Capacity. ESW Holdings and its
Affiliates may make loans to, issue letters of credit for the account of, accept
deposits from, acquire equity interests in and generally engage in any kind of
banking, trust, financial advisory, underwriting or other business with the Loan
Parties and Affiliates as though ESW Holdings were not Administrative Agent
hereunder and without notice to or consent of any Lender. Each Lender
acknowledges that, pursuant to such activities, ESW Holdings or its Affiliates
may receive information regarding Borrower or its Affiliates (including
information that may be subject to confidentiality obligations in favor of
Borrower or such Affiliate) and acknowledges that Administrative Agent shall be
under no obligation to provide such information to them. With respect to their
Term Loans (if any), ESW Holdings and its Affiliates shall have the same rights
and powers under this Agreement as any other Lender and may exercise the same as
though ESW Holdings were not Administrative Agent, and the terms “Lender” and
“Lenders” include ESW Holdings and its Affiliates, to the extent applicable, in
their individual capacities.
14.9    Successor Administrative Agent. Administrative Agent may resign as
Administrative Agent upon 30 days’ notice to the Lenders. If Administrative
Agent resigns under this Agreement, the Required Lenders shall, with (so long as
no Default or Event of Default exists) the consent of Borrower (which shall not
be unreasonably withheld or delayed), appoint from among the Lenders a successor
agent for the Lenders. If no successor agent is appointed prior to the effective
date of the resignation of Administrative Agent, Administrative Agent may
appoint, after consulting with the Lenders and Borrower, a successor agent from
among the Lenders. Upon the acceptance of its appointment as successor agent
hereunder, such successor agent shall succeed to all the rights, powers and
duties of the retiring Administrative Agent and the term “Administrative Agent”
shall mean such successor agent, and the retiring Administrative Agent’s
appointment, powers and duties as Administrative Agent shall be terminated.
After any retiring Administrative Agent’s resignation hereunder as
Administrative Agent, the provisions of this Section 14 and Sections 15.5 and
15.17 shall inure to its benefit as to any actions taken or omitted to be taken
by it while it was Administrative Agent under this Agreement. If no successor
agent has accepted appointment as Administrative Agent by the date which is 30
days following a retiring Administrative Agent’s notice of resignation, the
retiring Administrative Agent’s resignation shall nevertheless thereupon become
effective and the Lenders shall perform all of the duties of Administrative
Agent hereunder until such time, if any, as the Required Lenders appoint a
successor agent as provided for above.
14.10    Collateral Matters. Each Lender authorizes and directs Administrative
Agent to enter into the other Loan Documents for the benefit of Lenders. Each
Lender hereby agrees that,


 
55
 




--------------------------------------------------------------------------------





except as otherwise set forth herein, any action taken by Administrative Agent
or Required Lenders in accordance with the provisions of this Agreement or the
other Loan Documents, and the exercise by the Administrative Agent or Required
Lenders of the powers set forth herein or therein, together with such other
powers as are reasonably incidental thereto, shall be authorized and binding
upon all Lenders. Administrative Agent is hereby authorized on behalf of all
Lenders, without the necessity of any notice to or further consent from any
Lender to take any action with respect to any Collateral or Loan Documents which
may be necessary to perfect and maintain perfected the Liens upon the Collateral
granted pursuant to this Agreement and the other Loan Documents. The Lenders
irrevocably authorize Administrative Agent, at its option and in its discretion,
(a) to release any Lien granted to or held by Administrative Agent under any
Collateral Document (i) upon payment in full of all Term Loans and all other
outstanding obligations of Borrower hereunder; (ii) constituting property sold
or to be sold or disposed of as part of or in connection with any disposition
permitted hereunder (including the release of any guarantor); or (iii) subject
to Section 15.1, if approved, authorized or ratified in writing by the Required
Lenders; or (b) to subordinate its interest in any Collateral to any holder of a
Lien on such Collateral which is permitted by Section 11.2(d)(i) or (d)(iii) (it
being understood that Administrative Agent may conclusively rely on a
certificate from Borrower in determining whether the Debt secured by any such
Lien is permitted by Section 11.1(b)). Upon request by Administrative Agent at
any time, the Lenders will confirm in writing Administrative Agent’s authority
to release, or subordinate its interest in, particular types or items of
Collateral pursuant to this Section 14.10.
14.11    Restriction on Actions by Lenders. Each Lender agrees that it shall
not, without the express written consent of Administrative Agent, and shall,
upon the written request of Administrative Agent (to the extent it is lawfully
entitled to do so), set off against the Obligations, any amounts owing by such
Lender to a Loan Party or any deposit accounts of any Loan Party now or
hereafter maintained with such Lender. Each of the Lenders further agrees that
it shall not, unless specifically requested to do so in writing by
Administrative Agent, take or cause to be taken, any action, including the a
commencement of any legal or equitable proceedings to foreclose any loan or
otherwise enforce any security interest in any of the Collateral or to enforce
all or any part of this Agreement or the other Loan Documents. All enforcement
actions under this Agreement and the other Loan Documents against the Loan
Parties or any third party with respect to the Obligations or the Collateral may
only be taken by Administrative Agent (at the direction of the Required Lenders
or as otherwise permitted in this Agreement) or by its agents at the direction
of Administrative Agent.
14.12    Administrative Agent May File Proofs of Claim. In case of the pendency
of any receivership, insolvency, liquidation, bankruptcy, reorganization,
arrangement, adjustment, composition or other judicial proceeding relative to
any Loan Party, Administrative Agent (irrespective of whether the principal of
any Term Loan shall then be due and payable as herein expressed or by
declaration or otherwise and irrespective of whether Administrative Agent shall
have made any demand on Borrower) shall be entitled and empowered, by
intervention in such proceeding or otherwise:
(a)    to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Term Loans, and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders and
Administrative Agent (including any claim for the


 
56
 




--------------------------------------------------------------------------------





reasonable compensation, expenses, disbursements and advances of the Lenders and
Administrative Agent and their respective agents and counsel and all other
amounts due the Lenders and Administrative Agent under Sections 5, 15.5 and
15.17) allowed in such judicial proceedings; and
(b)    to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to Administrative Agent and, in the event that
Administrative Agent shall consent to the making of such payments directly to
the Lenders, to pay to Administrative Agent any amount due for the reasonable
compensation, expenses, disbursements and advances of Administrative Agent and
its agents and counsel, and any other amounts due Administrative Agent under
Sections 5, 15.5 and 15.17.
Nothing contained herein shall be deemed to authorize Administrative Agent to
authorize or consent to or accept or adopt on behalf of any Lender any plan of
reorganization, arrangement, adjustment or composition affecting the Obligations
or the rights of any Lender or to authorize Administrative Agent to vote in
respect of the claim of any Lender in any such proceeding.
14.13    Other Agents; Arrangers and Managers. None of the Lenders or other
Persons identified on the facing page or signature pages of this Agreement as a
“syndication agent,” “documentation agent,” “co-agent,” “book manager,” “lead
manager,” “arranger,” “lead arranger” or “co-arranger”, if any, shall have any
right, power, obligation, liability, responsibility or duty under this Agreement
other than, in the case of such Lenders, those applicable to all Lenders as
such. Without limiting the foregoing, none of the Lenders or other Persons so
identified shall have or be deemed to have any fiduciary relationship with any
Lender. Each Lender acknowledges that it has not relied, and will not rely, on
any of the Lenders or other Persons so identified in deciding to enter into this
Agreement or in taking or not taking action hereunder.

SECTION 15    GENERAL.
15.1    Waiver; Amendments. No delay on the part of Administrative Agent or any
Lender in the exercise of any right, power or remedy shall operate as a waiver
thereof, nor shall any single or partial exercise by any of them of any right,
power or remedy preclude other or further exercise thereof, or the exercise of
any other right, power or remedy. No amendment, modification or waiver of, or
consent with respect to, any provision of this Agreement or the other Loan
Documents shall in any event be effective unless the same shall be in writing
and acknowledged by Lenders having an aggregate Pro Rata Shares of not less than
the aggregate Pro Rata Shares expressly designated herein with respect thereto
or, in the absence of such designation as to any provision of this Agreement, by
the Required Lenders, and then any such amendment, modification, waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which given. No amendment, modification, waiver or consent shall
(a) extend or increase the Term Loan Commitment of any Lender without the
written consent of such Lender, (b) extend the date scheduled for payment of any
principal (excluding mandatory prepayments) of or interest on the Term Loans or
any fees payable hereunder without the written consent of each Lender directly


 
57
 




--------------------------------------------------------------------------------





affected thereby, (c) reduce the principal amount of any Term Loan, the rate of
interest thereon or any fees payable hereunder, without the consent of each
Lender directly affected thereby; or (d) release any guarantor from its
obligations under the Guaranty and Collateral Agreement, other than as part of
or in connection with any disposition permitted hereunder, or all or any
substantial part of the Collateral granted under the Collateral Documents
(except as permitted by Section 14.9), change the definition of Required
Lenders, any provision of this Section 15.1, any provision of Section 13.4 or
reduce the aggregate Pro Rata Share required to effect an amendment,
modification, waiver or consent, without, in each case set forth in this clause
(d), the written consent of all Lenders. No provision of Sections 6.1.2 or 6.2
with respect to the timing or application of mandatory prepayments of the Term
Loans shall be amended, modified or waived without the consent of Lenders having
a majority of the aggregate Pro Rata Shares of the Term Loans affected thereby.
No provision of Section 14 or other provision of this Agreement affecting
Administrative Agent in its capacity as such shall be amended, modified or
waived without the consent of Administrative Agent.
Notwithstanding the foregoing, this agreement may be amended (or amended and
restated) with the written consent of the Required Lenders, Administrative Agent
and Borrower (a) to add one or more additional credit facilities to this
Agreement and to permit the extensions of credit from time to time outstanding
thereunder and the accrued interest and fees in respect thereof to share ratably
in the benefits of this Agreement and the other Loan Documents with the Term
Loans and the accrued interest and fees in respect thereof and (b) to include
appropriately the Lenders holding such credit facilities in any determination of
the Required Lenders.
If, in connection with any proposed amendment, modification, waiver or
termination requiring the consent of all Lenders, the consent of the Required
Lenders is obtained, but the consent of other Lenders whose consent is required
is not obtained (any such Lender whose consent is not obtained being referred to
as a “Non-Consenting Lender”), then, so long as Administrative Agent is not a
Non-Consenting Lender, Administrative Agent and/or a Person or Persons
reasonably acceptable to Administrative Agent shall have the right to purchase
from such Non-Consenting Lenders, and such Non-Consenting Lenders agree that
they shall, upon Administrative Agent’s request, sell and assign to
Administrative Agent and/or such Person or Persons, all of the Term Loans of
such Non-Consenting Lenders for an amount equal to the principal balance of all
such Term Loans held by such Non-Consenting Lenders and all accrued interest,
fees, expenses and other amounts then due with respect thereto through the date
of sale, such purchase and sale to be consummated pursuant to an executed
Assignment Agreement.
15.2    Confirmations. Borrower and each holder of a Term Note agree from time
to time, upon written request received by it from the other, to confirm to the
other in writing (with a copy of each such confirmation to Administrative Agent)
the aggregate unpaid principal amount of the Term Loans then outstanding under
such Term Note.
15.3    Notices. All notices hereunder shall be in writing (including facsimile
transmission) and shall be sent to the applicable party at its address shown on
Annex B or at such other address as such party may, by written notice received
by the other parties, have designated as its address for such purpose. Notices
sent by facsimile transmission shall be deemed to have been given when sent;
notices sent by mail shall be deemed to have been given three Business Days
after the date when sent by registered or certified mail, postage prepaid; and
notices sent by hand delivery or


 
58
 




--------------------------------------------------------------------------------





overnight courier service shall be deemed to have been given when received.
Administrative Agent shall be entitled to rely on telephonic instructions from
any person that Administrative Agent in good faith believes is an authorized
officer or employee of Borrower, and Borrower shall hold Administrative Agent
and each other Lender harmless from any loss, cost or expense resulting from any
such reliance.
15.4    Computations. Where the character or amount of any asset or liability or
item of income or expense is required to be determined, or any consolidation or
other accounting computation is required to be made, for the purpose of this
Agreement, such determination or calculation shall, to the extent applicable and
except as otherwise specified in this Agreement, be made in accordance with
GAAP, consistently applied; provided that (i) for measurement periods or
computational periods that include periods after January 1, 2018, such
character, amount, determination or calculation shall be made without regard to
the impact of Accounting Standards Update 2014-09, Revenue from Contracts with
Customers (Topic 606) issued by the Financial Accounting Standards Board and
(ii) if Borrower notifies Administrative Agent that Borrower wishes to amend any
covenant in Sections 10 or 11.13 (or any related definition) to eliminate or to
take into account the effect of any change in GAAP on the operation of such
covenant (or if Administrative Agent notifies Borrower that the Required Lenders
wish to amend Sections 10 or 11.13 (or any related definition) for such
purpose), then Borrower’s compliance with such covenant shall be determined on
the basis of GAAP in effect immediately before the relevant change in GAAP
became effective, until either such notice is withdrawn or such covenant (or
related definition) is amended in a manner satisfactory to Borrower and the
Required Lenders.
15.5    Costs, Expenses and Taxes. Each Loan Party, jointly and severally agrees
to pay on demand all reasonable out-of-pocket costs and expenses of
Administrative Agent (including Attorney Costs and any Taxes) in connection with
the preparation, execution, syndication, delivery and administration (including
perfection and protection of any Collateral and the costs of Intralinks (or
other similar service), if applicable) of this Agreement, the other Loan
Documents and all other documents provided for herein or delivered or to be
delivered hereunder or in connection herewith (including any amendment,
supplement or waiver to any Loan Document), whether or not the transactions
contemplated hereby or thereby shall be consummated (in the case of
out-of-pocket costs and expenses incurred prior to the date hereof, up to a
maximum of $100,000 with additional fees, if any, subject to the prior approval
of Borrower which approval shall not be unreasonably withheld), and all
reasonable out-of-pocket costs and expenses (including Attorney Costs and any
Taxes) incurred by Administrative Agent and each Lender after an Event of
Default in connection with the collection of the Obligations or the enforcement
of this Agreement the other Loan Documents or any such other documents or during
any workout, restructuring or negotiations in respect thereof. In addition, each
Loan Party agrees to pay, and to save Administrative Agent and the Lenders
harmless from all liability for, any fees of Borrower’s auditors in connection
with any reasonable exercise by Administrative Agent and the Lenders of their
rights pursuant to Section 10.2. All Obligations provided for in this
Section 15.5 shall survive repayment of the Term Loans, cancellation of the Term
Notes, or termination of this Agreement.
15.6    Assignments; Participations.
15.6.1    Assignments.  (a) Any Lender may at any time assign to one or more
Persons (any such Person, an “Assignee”) all or any portion of such Lender’s


 
59
 




--------------------------------------------------------------------------------





Term Loans and Term Loan Commitments, with the prior written consent of
Administrative Agent, and Borrower (which consent of Borrower shall not be
unreasonably withheld or delayed), provided, however, consent of Borrower shall
not be required (x) for an assignment by a Lender to a Lender or an Affiliate of
a Lender or an Approved Fund, or, or (y) during the existence of a Default or an
Event of Default. Except as Administrative Agent may otherwise agree, any such
assignment shall be in a minimum aggregate amount equal to $1,000,000 or, if
less, the remaining Term Loan Commitment and Term Loans held by the assigning
Lender. Borrower and Administrative Agent shall be entitled to continue to deal
solely and directly with such Lender in connection with the interests so
assigned to an Assignee until Administrative Agent shall have received and
accepted an effective assignment agreement in substantially the form of
Exhibit C hereto (an “Assignment Agreement”) executed, delivered and fully
completed by the applicable parties thereto and a processing fee of $3,500. No
assignment may be made to any Person if at the time of such assignment Borrower
would be obligated to pay any greater amount under Sections 7.6 or 8 to the
Assignee than Borrower is then obligated to pay to the assigning Lender under
such Sections (and if any assignment is made in violation of the foregoing,
Borrower will not be required to pay such greater amounts). Any attempted
assignment not made in accordance with this Section 15.6.1 shall be treated as
the sale of a participation under Section 15.6.2. Borrower shall be deemed to
have granted its consent to any assignment requiring its consent hereunder
unless Borrower has expressly objected to such assignment within three Business
Days after notice thereof.
(b)    From and after the date on which the conditions described above have been
met, (i) such Assignee shall be deemed automatically to have become a party
hereto and, to the extent that rights and obligations hereunder have been
assigned to such Assignee pursuant to such Assignment Agreement, shall have the
rights and obligations of a Lender hereunder and (ii) the assigning Lender, to
the extent that rights and obligations hereunder have been assigned by it
pursuant to such Assignment Agreement, shall be released from its rights (other
than its indemnification rights) and obligations hereunder. Upon the request of
the Assignee (and, as applicable, the assigning Lender) pursuant to an effective
Assignment Agreement, Borrower shall execute and deliver to Administrative Agent
for delivery to the Assignee (and, as applicable, the assigning Lender) a Term
Note in the principal amount of the Assignee’s Pro Rata Share of the of the
Assignee’s Term Loans (and, as applicable, a Term Note in the principal amount
of the Term Loans retained by the assigning Lender). Each such Term Note shall
be dated the effective date of such assignment. Upon receipt by Administrative
Agent of such Term Note(s), the assigning Lender shall return to Borrower any
prior Term Note held by it.
(c)    Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank, and this Section shall not apply to any such pledge or assignment
of a security interest; provided that no such pledge or assignment of a security
interest shall release a Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.


 
60
 




--------------------------------------------------------------------------------





15.6.2    Participations. Any Lender may at any time sell to one or more Persons
participating interests in its Term Loans, Term Loan Commitments or other
interests hereunder (any such Person, a “Participant”). In the event of a sale
by a Lender of a participating interest to a Participant, (a) such Lender’s
obligations hereunder shall remain unchanged for all purposes, (b) Borrower and
Administrative Agent shall continue to deal solely and directly with such Lender
in connection with such Lender’s rights and obligations hereunder and (c) all
amounts payable by Borrower shall be determined as if such Lender had not sold
such participation and shall be paid directly to such Lender. No Participant
shall have any direct or indirect voting rights hereunder except with respect to
any event described in Section 15.1 expressly requiring the unanimous vote of
all Lenders or, as applicable, all affected Lenders. Each Lender agrees to
incorporate the requirements of the preceding sentence into each participation
agreement which such Lender enters into with any Participant. Borrower agrees
that if amounts outstanding under this Agreement are due and payable (as a
result of acceleration or otherwise), each Participant shall be deemed to have
the right of set-off in respect of its participating interest in amounts owing
under this Agreement to the same extent as if the amount of its participating
interest were owing directly to it as a Lender under this Agreement; provided
that such right of set-off shall be subject to the obligation of each
Participant to share with the Lenders, and the Lenders agree to share with each
Participant, as provided in Section 7.5. Borrower also agrees that each
Participant shall be entitled to the benefits of Section 7.6 or 8 as if it were
a Lender (provided that on the date of the participation no Participant shall be
entitled to any greater compensation pursuant to Section 7.6 or 8 than would
have been paid to the participating Lender on such date if no participation had
been sold and that each Participant complies with Section 7.6(d) as if it were
an Assignee).
15.7    Register. Administrative Agent shall maintain a copy of each Assignment
Agreement delivered and accepted by it and register (the “Register”) for the
recordation of names and addresses of the Lenders and the Term Loan Commitment
of, and principal amounts (and stated interest) of the Term Loans owing to, each
Lender from time to time and whether such Lender is the original Lender or the
Assignee. No assignment shall be effective unless and until the Assignment
Agreement is accepted and registered in the Register. All records of transfer of
a Lender’s interest in the Register shall be conclusive, absent manifest error,
as to the ownership of the interests in the Term Loans. Administrative Agent
shall not incur any liability of any kind with respect to any Lender with
respect to the maintenance of the Register.
15.8    GOVERNING LAW. THIS AGREEMENT AND EACH NOTE SHALL BE A CONTRACT MADE
UNDER AND GOVERNED BY THE INTERNAL LAWS OF THE STATE OF NEW YORK APPLICABLE TO
CONTRACTS MADE AND TO BE PERFORMED ENTIRELY WITHIN SUCH STATE, WITHOUT REGARD TO
CONFLICT OF LAWS PRINCIPLES.
15.9    Confidentiality; Non-Public Information.
(a)    As required by federal law and Administrative Agent’s policies and
practices, Administrative Agent may need to obtain, verify, and record certain
customer


 
61
 




--------------------------------------------------------------------------------





identification information and documentation in connection with opening or
maintaining accounts, or establishing or continuing to provide services.
Administrative Agent and each Lender agree to use commercially reasonable
efforts (equivalent to the efforts Administrative Agent or such Lender applies
to maintain the confidentiality of its own confidential information) to maintain
as confidential all information provided to them by any Loan Party and
designated as confidential, except that Administrative Agent and each Lender may
disclose such information (a) to Persons employed or engaged by Administrative
Agent or such Lender or such Lender’s Affiliates or Approved Funds in
evaluating, approving, structuring or administering the Term Loans and the Term
Loan Commitments, provided that, all such Persons shall be bound by obligations
of confidentiality in respect of such information no less restrictive than this
Section 15.9; (b) to any assignee or participant or potential assignee or
participant that has agreed to comply with the covenant contained in this
Section 15.9 (and any such assignee or participant or potential assignee or
participant may disclose such information to Persons employed or engaged by them
as described in clause (a) above); (c) as required or requested by any federal
or state regulatory authority or examiner, or any insurance industry
association, or as reasonably believed by Administrative Agent or such Lender to
be compelled by any court decree, subpoena or legal or administrative order or
process; (d) as, on the advice of Administrative Agent’s or such Lender’s
counsel, is required by law; (e) in connection with the exercise of any right or
remedy under the Loan Documents or in connection with any litigation to which
Administrative Agent or such Lender is a party; (f) to any nationally recognized
rating agency that requires access to information about a Lender’s investment
portfolio in connection with ratings issued with respect to such Lender; (g) to
any Affiliate of Administrative Agent, or any Lender who may provide Bank
Products to the Loan Parties, provided that, all such Persons shall be bound by
obligations of confidentiality in respect of such information no less
restrictive than this Section 15.9; (h) to Lender’s independent auditors and
other professional advisors as to which such information has been identified as
confidential; or (i) that ceases to be confidential through no fault of
Administrative Agent or any Lender. In the case of any disclosure under Sections
15.9.1(c), (d), (e) and (f), Administrative Agent and such Lender will provide
Borrower, to the extent not prohibited by law, with reasonably prompt notice
thereof so that Borrower may seek, at Borrower’s sole expense, an appropriate
protective order or other remedy or waive compliance, in whole or in part, with
the terms of this Section 15.9. Notwithstanding the foregoing, Borrower consents
to the publication by Administrative Agent or any Lender of a tombstone or
similar advertising material relating to the financing transactions contemplated
by this Agreement, and Administrative Agent reserves the right to provide to
industry trade organizations information necessary and customary for inclusion
in league table measurements. If any provision of any confidentiality agreement,
non-disclosure agreement or other similar agreement between Borrower and Lender
conflicts with or contradicts this Section 15.9 with respect to the treatment of
confidential information, this section shall supersede all such prior or
contemporaneous agreements and understandings between the parties.
(b)    The Loan Parties hereby acknowledge that (a) the Administrative Agent
will make available to the Lenders materials and/or information provided by or
on behalf of the Borrower hereunder and (b) certain of the Lenders may have
personnel who do not wish to receive material non-public information (“MNPI”)
with respect to the Loan Parties


 
62
 




--------------------------------------------------------------------------------





or their Affiliates, or the respective securities of any of the foregoing, and
who may be engaged in investment and other market-related activities with
respect to such Persons’ securities. The Loan Parties hereby agree that they
shall identify in writing and clearly and conspicuously mark information that
contains only information that is publicly available or that is not material for
purposes of United States federal and state securities laws as "PUBLIC". The
Loan Parties agree that by identifying such information as "PUBLIC" or publicly
filing such information with the SEC, then Administrative Agent, the Lenders
shall be entitled to treat such information as not containing any MNPI for
purposes of United States federal and state securities laws. The Loan Parties
further represent, warrant, acknowledge and agree that the following documents
and materials shall be deemed to be PUBLIC, whether or not so marked, and do not
contain any MNPI: (A) the Loan Documents, including the schedules and exhibits
attached thereto, and (B) administrative materials of a customary nature
prepared by the Loan Parties or Administrative Agent (including, without
limitation, notices of borrowing).
(c)    If any Lender has elected to abstain from receiving MNPI concerning the
Loan Parties or their Affiliates, such Lender acknowledges that, notwithstanding
such election, Administrative Agent and/or the Loan Parties will, from time to
time, make available syndicate-information (which may contain MNPI) as required
by the terms of this Agreement, or in the course of administering the Term
Loans, to the credit contact(s) identified for receipt of such information on
the Lender's administrative questionnaire who are able to receive and use all
syndicate-level information (which may contain MNPI) in accordance with such
Lender's compliance policies and contractual obligations and applicable law,
including federal and state securities laws; provided, that if such contact is
not so identified in such questionnaire, the relevant Lender or hereby agrees to
promptly (and in any event within one (1) Business Day) provide such a contact
to Administrative Agent and the Loan Parties upon request therefor by
Administrative Agent or the Loan Parties. Notwithstanding such Lender's election
to abstain from receiving MNPI, such Lender acknowledges that if such Lender
chooses to communicate with Administrative Agent, it assumes the risk of
receiving MNPI concerning the Loan Parties or their Affiliates.
15.10    Severability. Whenever possible each provision of this Agreement shall
be interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement shall be prohibited by or invalid under
applicable law, such provision shall be ineffective to the extent of such
prohibition or invalidity, without invalidating the remainder of such provision
or the remaining provisions of this Agreement. All obligations of the Loan
Parties and rights of Administrative Agent and the Lenders expressed herein or
in any other Loan Document shall be in addition to and not in limitation of
those provided by applicable law.
15.11    Nature of Remedies. All Obligations of the Loan Parties and rights of
Administrative Agent and the Lenders expressed herein or in any other Loan
Document shall be in addition to and not in limitation of those provided by
applicable law. No failure to exercise and no delay in exercising, on the part
of Administrative Agent or any Lender, any right, remedy, power or privilege
hereunder, shall operate as a waiver thereof; nor shall any single or partial
exercise of any right, remedy, power or privilege hereunder preclude any other
or further exercise thereof or the exercise of any other right, remedy, power or
privilege.


 
63
 




--------------------------------------------------------------------------------





15.12    Entire Agreement. This Agreement, together with the other Loan
Documents, embodies the entire agreement and understanding among the parties
hereto and supersedes all prior or contemporaneous agreements and understandings
of such Persons, verbal or written, relating to the subject matter hereof and
thereof and any prior arrangements made with respect to the payment by the Loan
Parties of (or any indemnification for) any fees, costs or expenses payable to
or incurred (or to be incurred) by or on behalf of Administrative Agent or the
Lenders.
15.13    Counterparts. This Agreement may be executed in any number of
counterparts and by the different parties hereto on separate counterparts and
each such counterpart shall be deemed to be an original, but all such
counterparts shall together constitute but one and the same Agreement. Receipt
of an executed signature page to this Agreement by facsimile or other electronic
transmission shall constitute effective delivery thereof. Electronic records of
executed Loan Documents maintained by the Lenders shall deemed to be originals.
15.14    Successors and Assigns. This Agreement shall be binding upon Borrower,
the Lenders and Administrative Agent and their respective successors and
assigns, and shall inure to the benefit of Borrower, the Lenders and
Administrative Agent and the successors and assigns of the Lenders and
Administrative Agent. No other Person shall be a direct or indirect legal
beneficiary of, or have any direct or indirect cause of action or claim in
connection with, this Agreement or any of the other Loan Documents. No Loan
Party may assign or transfer any of its rights or Obligations under this
Agreement without the prior written consent of Administrative Agent and each
Lender.
15.15    Captions. Section captions used in this Agreement are for convenience
only and shall not affect the construction of this Agreement.
15.16    Customer Identification – USA Patriot Act Notice. Each Lender and ESW
Holdings (for itself and not on behalf of any other party) hereby notifies the
Loan Parties that, pursuant to the requirements of the USA Patriot Act,
Title III of Pub. L. 107-56, signed into law October 26, 2001 (the “Patriot
Act”), it is required to obtain, verify and record information that identifies
the Loan Parties, which information includes the name and address of the Loan
Parties and other information that will allow such Lender or ESW Holdings, as
applicable, to identify the Loan Parties in accordance with the Act.
15.17    INDEMNIFICATION BY LOAN PARTIES. IN CONSIDERATION OF THE EXECUTION AND
DELIVERY OF THIS AGREEMENT BY ADMINISTRATIVE AGENT AND THE LENDERS AND THE
AGREEMENT TO EXTEND THE TERM LOAN COMMITMENTS PROVIDED HEREUNDER, BORROWER
HEREBY AGREES TO INDEMNIFY, EXONERATE AND HOLD ADMINISTRATIVE AGENT, EACH LENDER
AND EACH OF THE OFFICERS, DIRECTORS, EMPLOYEES, AFFILIATES, APPROVED FUNDS AND
AGENTS OF ADMINISTRATIVE AGENT AND EACH LENDER (EACH A “LENDER PARTY”) FREE AND
HARMLESS FROM AND AGAINST ANY AND ALL ACTIONS, CAUSES OF ACTION, SUITS, LOSSES,
LIABILITIES, DAMAGES AND EXPENSES, INCLUDING ATTORNEY COSTS (COLLECTIVELY, THE
“INDEMNIFIED LIABILITIES”), INCURRED BY THE LENDER PARTIES OR ANY OF THEM AS A
RESULT OF, OR ARISING OUT OF, OR RELATING TO (a) ANY TENDER OFFER, MERGER,
PURCHASE OF CAPITAL SECURITIES, PURCHASE OF


 
64
 




--------------------------------------------------------------------------------





ASSETS OR OTHER SIMILAR TRANSACTION FINANCED OR PROPOSED TO BE FINANCED IN WHOLE
OR IN PART, DIRECTLY OR INDIRECTLY, WITH THE PROCEEDS OF ANY OF THE LOANS,
(b) THE USE, HANDLING, RELEASE, EMISSION, DISCHARGE, TRANSPORTATION, STORAGE,
TREATMENT OR DISPOSAL OF ANY HAZARDOUS SUBSTANCE AT ANY PROPERTY OWNED OR LEASED
AT ANY TIME BY ANY LOAN PARTY, (c) ANY VIOLATION, OBLIGATION OR LIABILITY
PURSUANT TO ANY ENVIRONMENTAL LAWS WITH RESPECT TO CONDITIONS AT ANY PROPERTY
OWNED OR LEASED BY ANY LOAN PARTY AT ANY TIME OR THE OPERATIONS CONDUCTED
THEREON, (d) THE INVESTIGATION, CLEANUP OR REMEDIATION OF OFFSITE LOCATIONS AT
WHICH ANY LOAN PARTY OR THEIR RESPECTIVE PREDECESSORS ARE ALLEGED TO HAVE
DIRECTLY OR INDIRECTLY DISPOSED OF HAZARDOUS SUBSTANCES OR OTHERWISE BE LIABLE
UNDER ENVIRONMENTAL LAWS, OR (e) THE EXECUTION, DELIVERY, PERFORMANCE OR
ENFORCEMENT OF THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT BY ANY OF THE LENDER
PARTIES, EXCEPT FOR ANY SUCH INDEMNIFIED LIABILITIES ARISING ON ACCOUNT OF THE
APPLICABLE LENDER PARTY’S GROSS NEGLIGENCE OR WILLFUL MISCONDUCT AS DETERMINED
BY A FINAL, NONAPPEALABLE JUDGMENT BY A COURT OF COMPETENT JURISDICTION. IF AND
TO THE EXTENT THAT THE FOREGOING UNDERTAKING MAY BE UNENFORCEABLE FOR ANY
REASON, EACH LOAN PARTY HEREBY AGREES TO MAKE THE MAXIMUM CONTRIBUTION TO THE
PAYMENT AND SATISFACTION OF EACH OF THE INDEMNIFIED LIABILITIES WHICH IS
PERMISSIBLE UNDER APPLICABLE LAW. ALL OBLIGATIONS PROVIDED FOR IN THIS
SECTION 15.17 SHALL SURVIVE REPAYMENT OF THE TERM LOANS, CANCELLATION OF THE
TERM NOTES, ANY FORECLOSURE UNDER, OR ANY MODIFICATION, RELEASE OR DISCHARGE OF,
ANY OR ALL OF THE COLLATERAL DOCUMENTS AND TERMINATION OF THIS AGREEMENT.
15.18    Nonliability of Lenders. The relationship between Borrower on the one
hand and the Lenders and Administrative Agent on the other hand shall be solely
that of borrower and lender. Neither Administrative Agent nor any Lender has any
fiduciary relationship with or duty to any Loan Party arising out of or in
connection with this Agreement or any of the other Loan Documents, and the
relationship between the Loan Parties, on the one hand, and Administrative Agent
and the Lenders, on the other hand, in connection herewith or therewith is
solely that of debtor and creditor. Neither Administrative Agent nor any Lender
undertakes any responsibility to any Loan Party to review or inform any Loan
Party of any matter in connection with any phase of any Loan Party’s business or
operations. Borrower agrees, on behalf of itself and each other Loan Party, that
neither Administrative Agent nor any Lender shall have liability to any Loan
Party (whether sounding in tort, contract or otherwise) for losses suffered by
any Loan Party in connection with, arising out of, or in any way related to the
transactions contemplated and the relationship established by the Loan
Documents, or any act, omission or event occurring in connection therewith,
unless it is determined in a final non-appealable judgment by a court of
competent jurisdiction that such losses resulted from the gross negligence or
willful misconduct of the party from which recovery is sought. NO LENDER PARTY
SHALL BE LIABLE FOR ANY DAMAGES ARISING FROM THE USE BY OTHERS OF ANY
INFORMATION OR OTHER MATERIALS OBTAINED THROUGH INTRALINKS OR OTHER SIMILAR
INFORMATION TRANSMISSION


 
65
 




--------------------------------------------------------------------------------





SYSTEMS IN CONNECTION WITH THIS AGREEMENT, NOR SHALL ANY LENDER PARTY HAVE ANY
LIABILITY WITH RESPECT TO, AND BORROWER ON BEHALF OF ITSELF AND EACH OTHER LOAN
PARTY, HEREBY WAIVES, RELEASES AND AGREES NOT TO SUE FOR ANY SPECIAL, PUNITIVE,
EXEMPLARY, INDIRECT OR CONSEQUENTIAL DAMAGES RELATING TO THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENT OR ARISING OUT OF ITS ACTIVITIES IN CONNECTION HEREWITH OR
THEREWITH (WHETHER BEFORE OR AFTER THE CLOSING DATE). Each Loan Party
acknowledges that it has been advised by counsel in the negotiation, execution
and delivery of this Agreement and the other Loan Documents to which it is a
party. No joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Lenders or among the Loan Parties and the Lenders
15.19    FORUM SELECTION AND CONSENT TO JURISDICTION. ANY LITIGATION BASED
HEREON, OR ARISING OUT OF, UNDER, OR IN CONNECTION WITH THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENT, SHALL BE BROUGHT AND MAINTAINED EXCLUSIVELY IN THE COURTS
OF THE STATE OF NEW YORK OR IN THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN
DISTRICT OF NEW YORK; PROVIDED THAT NOTHING IN THIS AGREEMENT SHALL BE DEEMED OR
OPERATE TO PRECLUDE ADMINISTRATIVE AGENT FROM BRINGING SUIT OR TAKING OTHER
LEGAL ACTION IN ANY OTHER JURISDICTION. EACH LOAN PARTY HEREBY EXPRESSLY AND
IRREVOCABLY SUBMITS TO THE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK
AND OF THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK
FOR THE PURPOSE OF ANY SUCH LITIGATION AS SET FORTH ABOVE. EACH LOAN PARTY
FURTHER IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS BY REGISTERED MAIL,
POSTAGE PREPAID, OR BY PERSONAL SERVICE WITHIN OR WITHOUT THE STATE OF NEW YORK.
EACH LOAN PARTY HEREBY EXPRESSLY AND IRREVOCABLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY LAW, ANY OBJECTION WHICH IT MAY NOW OR HEREAFTER HAVE TO THE LAYING
OF VENUE OF ANY SUCH LITIGATION BROUGHT IN ANY SUCH COURT REFERRED TO ABOVE AND
ANY CLAIM THAT ANY SUCH LITIGATION HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.
15.20    WAIVER OF JURY TRIAL. EACH LOAN PARTY, ADMINISTRATIVE AGENT AND EACH
LENDER HEREBY WAIVES ANY RIGHT TO A TRIAL BY JURY IN ANY ACTION OR PROCEEDING TO
ENFORCE OR DEFEND ANY RIGHTS UNDER THIS AGREEMENT, ANY NOTE, ANY OTHER LOAN
DOCUMENT AND ANY AMENDMENT, INSTRUMENT, DOCUMENT OR AGREEMENT DELIVERED OR WHICH
MAY IN THE FUTURE BE DELIVERED IN CONNECTION HEREWITH OR THEREWITH OR ARISING
FROM ANY LENDING RELATIONSHIP EXISTING IN CONNECTION WITH ANY OF THE FOREGOING,
AND AGREES THAT ANY SUCH ACTION OR PROCEEDING SHALL BE TRIED BEFORE A COURT AND
NOT BEFORE A JURY.


 
66
 




--------------------------------------------------------------------------------






SECTION 16    JOINT AND SEVERAL LIABILITY
Borrower is defined collectively to include all Persons constituting Borrower;
provided, however, that any references herein to “any Borrower”, “each
Borrower”, “a Borrower” or similar references, shall be construed as a reference
to each individual Person comprising Borrower. In addition, each Person
comprising Borrower hereby acknowledges and agrees that all of the
representations, warranties, covenants, obligations, conditions, agreements and
other terms contained in this Agreement shall be applicable to and shall be
binding upon each Person comprising Borrower unless expressly otherwise stated
herein.
Each Borrower shall be jointly and severally liable for all of the Obligations
of each other Borrower, regardless of which Borrower actually receives the
proceeds or other benefits of the Term Loans or other extensions of credit
hereunder or the manner in which Borrowers, Administrative Agent or any Lender
accounts therefor in their respective books and records.
Each Borrower acknowledges that it will enjoy significant benefits from the
business conducted by each other Borrower because of, inter alia, their combined
ability to bargain with other Persons including without limitation their ability
to receive the Term Loans and other credit extensions under this Agreement and
the other Loan Documents which would not have been available to any Borrower
acting alone. Each Borrower has determined that it is in its best interest to
procure the credit facilities contemplated hereunder, with the credit support of
each other Borrower as contemplated by this Agreement and the other Loan
Documents.
Each of Administrative Agent and the Lenders have advised each Borrower that it
is unwilling to enter into this Agreement and the other Loan Documents and make
available the credit facilities extended hereby or thereby to any Borrower
unless each Borrower agrees, among other things, to be jointly and severally
liable for the due and proper payment of the Obligations of each other Borrower.
Each Borrower has determined that it is in its best interest and in pursuit of
its purposes that it so induce the Lenders to extend credit pursuant to this
Agreement and the other documents executed in connection herewith (A) because of
the desirability to each Borrower of the credit facilities hereunder and the
interest rates and the modes of borrowing available hereunder and thereunder,
(B) because each Borrower may engage in transactions jointly with other
Borrowers and (C) because each Borrower may require, from time to time, access
to funds under this Agreement for the purposes herein set forth. Each Borrower,
individually, expressly understands, agrees and acknowledges, that the credit
facilities contemplated hereunder would not be made available on the terms
herein in the absence of the collective credit of all the Borrowers, and the
joint and several liability of all the Borrowers. Accordingly, each Borrower
acknowledges that the benefit of the accommodations made under this Agreement to
the Borrower, as a whole, constitutes reasonably equivalent value, regardless of
the amount of the indebtedness actually borrowed by, advanced to, or the amount
of credit provided to, or the amount of collateral provided by, any one
Borrower.
To the extent that applicable law otherwise would render the full amount of the
joint and several obligations of any Borrower hereunder and under the other Loan
Documents invalid or unenforceable, such Person’s obligations hereunder and
under the other Loan Documents shall be limited to the maximum amount which does
not result in such invalidity or unenforceability; provided, however, that each
Borrower’s obligations hereunder and under the other Loan


 
67
 




--------------------------------------------------------------------------------





Documents shall be presumptively valid and enforceable to their fullest extent
in accordance with the terms hereof or thereof, as if this Section 16 were not a
part of this Agreement.
To the extent that any Borrower shall make a payment under this Section 16 of
all or any of the Obligations (a “Joint Liability Payment”) which, taking into
account all other Joint Liability Payments then previously or concurrently made
by any other Borrower, exceeds the amount that such Borrower would otherwise
have paid if each Borrower had paid the aggregate Obligations satisfied by such
Joint Liability Payments in the same proportion that such Person’s “Allocable
Amount” (as defined below) (as determined immediately prior to such Joint
Liability Payments) bore to the aggregate Allocable Amounts of each Borrower as
determined immediately prior to the making of such Joint Liability Payments,
then, following payment in full in cash of the Obligations (other than
contingent indemnification Obligations not then asserted), such Borrower shall
be entitled to receive contribution and indemnification payments from, and be
reimbursed by, each other Borrower for the amount of such excess, pro rata based
upon their respective Allocable Amounts in effect immediately prior to such
Joint Liability Payments. As of any date of determination, the “Allocable
Amount” of any Borrower shall be equal to the maximum amount of the claim which
could then be recovered from such Borrower under this Section 16 without
rendering such claim voidable or avoidable under §548 of Chapter 11 of the
Bankruptcy Code or under any applicable state Uniform Fraudulent Transfer Act,
Uniform Fraudulent Conveyance Act or similar statute or common law.
Each Borrower assumes responsibility for keeping itself informed of the
financial condition of each other Borrower, and any and all endorsers and/or
guarantors of any instrument or document evidencing all or any part of such
other Borrower’s Obligations, and of all other circumstances bearing upon the
risk of nonpayment by such other Borrower of their Obligations, and each
Borrower agrees that neither Administrative Agent nor any Lender shall have any
duty to advise such Borrower of information known to Administrative Agent or any
Lender regarding such condition or any such circumstances or to undertake any
investigation not a part of its regular business routine. If Administrative
Agent or any Lender, in its sole discretion, undertakes at any time or from time
to time to provide any such information to a Borrower, neither Administrative
Agent nor any Lender shall be under any obligation to update any such
information or to provide any such information to such Borrower or any other
Person on any subsequent occasion.
Administrative Agent is hereby authorized to, at any time and from time to time,
(a) in accordance with the terms of this Agreement, renew, extend, accelerate or
otherwise change the time for payment of, or other terms relating to,
Obligations incurred by any Borrower or any other Loan Party, otherwise modify,
amend or change the terms of any promissory note or other agreement, document or
instrument now or hereafter executed by any Borrower or any other Loan Party and
delivered to Administrative Agent or any Lender; (b) accept partial payments on
an Obligation incurred by any Borrower; (c) take and hold security or collateral
for the payment of an Obligation incurred by any Borrower hereunder or for the
payment of any guaranties of an Obligation incurred by any Borrower or other
liabilities of any Borrower and exchange, enforce, waive and release any such
security or collateral; (d) apply such security or collateral and direct the
order or manner of sale thereof as Administrative Agent, in its sole discretion,
may determine; and (e) settle, release, compromise, collect or otherwise
liquidate an Obligation incurred by any Borrower and any security or collateral
therefor in any manner, without affecting or impairing the obligations of any
other Borrower. In accordance with the terms of this Agreement,


 
68
 




--------------------------------------------------------------------------------





Administrative Agent shall have the exclusive right to determine the time and
manner of application of any payments or credits, whether received from a
Borrower or any other source, and such determination shall be binding on each
Borrower. In accordance with the terms of this Agreement, all such payments and
credits may be applied, reversed and reapplied, in whole or in part, to any of
an Obligation incurred by any Borrower as Administrative Agent shall determine
in its sole discretion without affecting the validity or enforceability of the
Obligations of any other Borrower. Nothing in this Section 16 shall modify any
right of any Borrower or any Lender to consent to any amendment or modification
of this Agreement or the other Loan Documents in accordance with the terms
hereof or thereof.
Each Borrower hereby agrees that, except as hereinafter provided, its
obligations hereunder shall be unconditional, irrespective of (a) the absence of
any attempt to collect an Obligation incurred by Borrower from any Borrower or
any guarantor or other action to enforce the same; (b) failure by Administrative
Agent to take any steps to perfect and maintain its security interest in, or to
preserve its rights to, any security or collateral for an Obligation incurred by
any Borrower; (c) of any proceeding under the Bankruptcy Code, or any similar
proceeding, by or against any Borrower or any other Loan Party, or
Administrative Agent’s or any Lender’s election in any such proceeding of the
application of §1111(b)(2) of the Bankruptcy Code; (d) any borrowing or grant of
a security interest by any Borrower as debtor-in-possession under §364 of the
Bankruptcy Code; (e) the disallowance, under §502 of the Bankruptcy Code, of all
or any portion of Administrative Agent’s or any Lender’s claim(s) for repayment
of any of an Obligation incurred by any Borrower; or (f) any other circumstance
which might otherwise constitute a legal or equitable discharge or defense of a
guarantor unless such legal or equitable discharge or defense is that of a
Borrower in its capacity as a Borrower.
Any notice given by any Borrower hereunder shall constitute and be deemed to be
notice given by all Borrowers, jointly and severally. Notice given by
Administrative Agent or any Lender to any Borrower hereunder or pursuant to any
other Loan Documents in accordance with the terms hereof or thereof shall
constitute notice to each Borrower. The knowledge of any Borrower shall be
imputed to all Borrowers and any consent by any Borrower shall constitute the
consent of and shall bind all Borrowers.
This Section 16 is intended only to define the relative rights of Borrower and
nothing set forth in this Section 16 is intended to or shall impair the
obligations of Borrower, jointly and severally, to pay any amounts as and when
the same shall become due and payable in accordance with the terms of this
Agreement or any other Loan Documents. Nothing contained in this Section 16
shall limit the liability of any Borrower to pay the credit facilities made
directly or indirectly to such Borrower and accrued interest, fees and expenses
with respect thereto for which such Borrower shall be primarily liable.
The parties hereto acknowledge that the rights of contribution and
indemnification hereunder shall constitute assets of each Borrower to which such
contribution and indemnification is owing. The rights of any indemnifying
Borrower against the other Borrowers under this Section 16 shall be exercisable
upon the full and payment of the Obligations.
No payment made by or for the account of a Borrower, including, without
limitation, (a) a payment made by such Borrower on behalf of an Obligation of
another Borrower or (b) a payment


 
69
 




--------------------------------------------------------------------------------





made by any other Person under any guaranty, shall entitle such Borrower, by
subrogation or otherwise, to any payment from such other Borrower or from or out
of property of such other Borrower and such Borrower shall not exercise any
right or remedy against such other Borrower or any property of such other
Borrower by reason of any performance of such Borrower of its joint and several
obligations hereunder, until, in each case, the payment in full of all
Obligations (other than contingent indemnification Obligations not then
asserted).


[SIGNATURE PAGES FOLLOW]




 
70
 




--------------------------------------------------------------------------------






The parties hereto have caused this Agreement to be duly executed and delivered
by their duly authorized officers as of the date first set forth above.
BORROWER:
QUMU CORPORATION, a Minnesota corporation


By:_/s/ David G. Ristow_____      
Name:  David G. Ristow         
Title: Chief Financial Officer         







GUARANTOR:
QUMU, INC., a California corporation


By:_/s/ David G. Ristow_____      
Name:  David G. Ristow         
Title: Chief Financial Officer         









 
Signature Page to
Credit Agreement
 




--------------------------------------------------------------------------------






 
ESW HOLDINGS, INC., as Administrative Agent and Lender
By:   /s/ Andrew S. Price    
Name:  Andrew S. Price    
Title: Chief Financial Officer   





 
Signature Page to
Credit Agreement
 




--------------------------------------------------------------------------------






ANNEX A
LENDERS AND PRO RATA SHARES
Lender
Term Loan Commitment
Pro Rata  Share
ESW HOLDINGS, INC.
$10,000,000
100%
TOTALS
$10,000,000
100%



    






 
Annex A to Credit Agreement
 




--------------------------------------------------------------------------------






ANNEX B
ADDRESSES FOR NOTICES
BORROWER
QUMU CORPORATION, a Minnesota corporation
510 1st Avenue North, Suite 305
Minneapolis, MN 55403
Attention: Chief Executive Officer
E-Mail: vern.hanzlik@qumu.com
Telephone: (612) 638-9100
Facsimile: (612) 638-9102
With a copy to:
Ballard Spahr LLP
2000 IDS Center
80 South 8th Street
Minneapolis, MN 55406
Attention: April Hamlin, Esq.
E-Mail: hamlina@ballardspahr.com
Telephone: 612-371-3211
Facsimile: 612-371-3207


ESW Holdings, Inc., as Administrative Agent
401 Congress Avenue, Suite 2650
Austin, Texas, 78701
Attention: Andrew S. Price
E-Mail: andy.price@trilogy.com
Telephone: 512-377-9700
Facsimile: 512-233-0964


With a mandatory copy to:
Cooley LLP
1114 Avenue of the Americas
New York, NY 10036
Attention: Patrick J. Flanagan.
E-Mail: pflanagan@cooley.com
Telephone: 212-479-6640
Facsimile: 212-479-6275


And:


JonesSpross, LLP
1605 Lakecliff Hills Ln., Suite 100


 
Annex B to Credit Agreement
 




--------------------------------------------------------------------------------





Austin, TX 78732
Attn: Lance Jones
Telephone: (512) 693-7835
Email: lance.jones@jonesspross.com


 
Annex B to Credit Agreement
 




--------------------------------------------------------------------------------






EXHIBIT A
FORM OF TERM NOTE


TERM LOAN NOTE
$10,000,000.00
January 12, 2018
Austin, Texas



The undersigned, for value received promises to pay to the order of ESW
Holdings, Inc. (the “Lender”) at the principal office of ESW Holdings, Inc. (the
“Administrative Agent”) in Austin, Texas the aggregate unpaid amount of all Term
Loans made to the undersigned by the Lender pursuant to the Credit Agreement
referred to below, such principal amount to be payable on the dates set forth in
the Credit Agreement.
The undersigned further promises to pay interest on the unpaid principal amount
of each Term Loan from the date of such Term Loan until such Term Loan is paid
in full, payable at the rate(s) and at the time(s) set forth in the Credit
Agreement. Payments of both principal and interest are to be made in lawful
money of the United States of America.
This Term Loan Note (this “Note”) evidences indebtedness incurred under, and is
subject to the terms and provisions of, the Term Loan Credit Agreement, dated as
of January 12, 2018 (as amended, restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”; terms not otherwise defined herein
are used herein as defined in the Credit Agreement), among the undersigned,
certain financial institutions (including the Lender) and Administrative Agent.
The terms of the Credit Agreement are incorporated herein by reference and made
a part hereof, including as set forth therein a statement of the terms and
provisions under which this Note may or must be paid prior to its due date or
upon which its due date may be accelerated.
FOR THE PURPOSES OF SECTION 1272, 1273 AND 1275 OF THE INTERNAL REVENUE CODE OF
1986, AS AMENDED, THIS NOTE IS BEING ISSUED WITH ORIGINAL ISSUE DISCOUNT. A
HOLDER MAY OBTAIN THE ISSUE PRICE, AMOUNT OF ORIGINAL ISSUE DISCOUNT, ISSUE DATE
AND YIELD TO MATURITY OF THE SECURITIES BY SUBMITTING A WRITTEN REQUEST FOR SUCH
INFORMATION TO THE CHIEF FINANCIAL OFFICER OF THE BORROWER AT THE FOLLOWING
ADDRESS: 510 1st Avenue North, Suite 305, Minneapolis, MN 55403.
This Note is made under and governed by the laws of the State of New York
applicable to contracts made and to be performed entirely within such State.
(Signature Pages Follow)




--------------------------------------------------------------------------------





 
QUMU CORPORATION, a Minnesota corporation
By:________________________________
Name:______________________________
Title:_______________________________









--------------------------------------------------------------------------------






EXHIBIT B
FORM OF COMPLIANCE CERTIFICATE


For the period ended [__________]


This Compliance Certificate is furnished pursuant to Section 10.1.3 of that
certain Term Loan Credit Agreement dated as of January 12, 2018 (as amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”) among QUMU CORPORATION (“Borrower”), Qumu, Inc., ESW HOLDINGS, INC.,
as administrative agent (in such capacity, the “Administrative Agent”) for
itself and the financial institutions from time to time party thereto
(collectively, the “Lenders”) and the Lenders. Terms not otherwise defined
herein shall have the meanings assigned to them in the Credit Agreement.


In connection therewith, the undersigned Chief Financial Officer of Borrower
hereby certifies to Administrative Agent and the Lenders on behalf of Borrower
and not in an individual capacity as follows:


1.Except as set forth below, I have not become aware of any Default or Event of
Default that has occurred or is continuing.


[Described below are the exceptions to this paragraph 1, which describe in
detail the nature of the condition or event that constitutes a Default or an
Event of Default, the period during which it has existed and the action which
the Borrower has taken, is taking or proposes to take with respect to each such
condition or event:


__________________________________________________________________________________________________________________________________________________________________________________________________________________________________.]


2.The representations and warranties of each Loan Party set forth in the Credit
Agreement and the other Loan Documents are true and correct in all material
respects as of the date hereof (except to the extent such representations and
warranties speak as to a specific date, in which case such representations and
warranties shall be true and correct as of such date and except for changes
permitted by the Credit Agreement).


3.[A computation of each of the applicable financial ratios and restrictions set
forth in Section 11.13 of the Credit Agreement is attached hereto as Exhibit A,
all of which data and computations are true, complete and correct.


a.    The sum of Core Bookings as of the last day of the most recent Computation
Period is not less than $8,000,000 for such Computation Period.
b.    The Deferred Revenue Non-Current as of the last day of the most recent
Fiscal Quarter is not greater than 20% of Deferred Revenue (inclusive of
Deferred Revenue Non-Current).




--------------------------------------------------------------------------------





c.    The aggregate Subscription and Maintenance and Support Revenue as of the
last day of the most recent Computation Period is not less than $15,000,000 for
such Computation Period.
d.    The aggregate Subscription and Maintenance and Support Dollar Renewal
Rates as of the last day of the most recent Fiscal Quarter is not less than 75%
for such Fiscal Quarter.]1 
4.Attached hereto as Exhibit [B] is a statement of the Borrower’s management in
the form as delivered to the Board, setting forth a discussion of the Borrower’s
and its Subsidiaries’ financial condition, changes in financial condition and
results of operations, including with respect to any change in GAAP or in the
application thereof that has occurred since the date of the most recent
financial statements referred to in in Section 10.1 of the Credit Agreement.


5.[Attached hereto as Exhibit [C] is a true and correct list of each Late
Renewal as of the date hereof, specifying each such contract and the applicable
customer in detail.][To the knowledge of the undersigned, as of the date hereof
there are no Late Renewals.]






____________________
1 To be included for each Compliance Certificate beginning with the Computation
Period ending September 30, 2018.






--------------------------------------------------------------------------------





IN WITNESS WHEREOF, intending to be legally bound, the undersigned has duly
executed this Compliance Certificate as of the date first written above.




BORROWER:
QUMU CORPORATION, a Minnesota corporation


By:________________________________
Name:
Title:









--------------------------------------------------------------------------------






EXHIBIT C
FORM OF ASSIGNMENT AGREEMENT


This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between
[the][each]2 Assignor identified in item 1 below ([the][each, an] “Assignor”)
and [the][each] Assignee identified in item 2 below ([the][each, an]
“Assignee”). [It is understood and agreed that the rights and obligations of
[the Assignors][the Assignees]3 hereunder are several and not joint.]4
Capitalized terms used but not defined herein shall have the meanings given to
them in the Term Loan Credit Agreement identified below (the “Credit
Agreement”), receipt of a copy of which is hereby acknowledged by the Assignee.
The Standard Terms and Conditions set forth in Annex 1 attached hereto are
hereby agreed to and incorporated herein by reference and made a part of this
Assignment and Assumption as if set forth herein in full.
For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by Administrative
Agent as contemplated below (i) all of [the Assignor’s][the respective
Assignors’] rights and obligations in [its capacity as a Lender][their
respective capacities as Lenders] under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of [the Assignor][the respective Assignors] under the
respective facilities identified below (including, without limitation, the
Letters of Credit included in such facilities5) and (ii) to the extent permitted
to be assigned under applicable law, all claims, suits, causes of action and any
other right of [the Assignor (in its capacity as a Lender)][the respective
Assignors (in their respective capacities as Lenders)] against any Person,
whether known or unknown, arising under or in connection with the Credit
Agreement, any other documents or instruments delivered pursuant thereto or the
loan transactions governed thereby or in any way based on or related to any of
the foregoing, including, but not limited to, contract claims, tort claims,
malpractice claims, statutory claims and all other claims at law or in equity
related to the rights and obligations sold and assigned pursuant to clause
(i) above (the rights and obligations sold and assigned by [the][any] Assignor
to [the][any] Assignee pursuant to clauses (i) and (ii) above being referred to
herein collectively as [the][an] “Assigned Interest”). Each such sale and
assignment is without recourse to [the][any] Assignor and, except as expressly
____________________
2 For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language. If the assignment is from multiple Assignors, choose the
second bracketed language.
3 Select as appropriate.
4 Include bracketed language if there are either multiple Assignors or multiple
Assignees.
5 Include all applicable subfacilities.








--------------------------------------------------------------------------------





provided in this Assignment and Assumption, without representation or warranty
by [the][any] Assignor.
1.
Assignor[s]:    ______________________________



______________________________

2.
Assignee[s]:    ______________________________



______________________________


[for each Assignee, indicate [Affiliate][Approved Fund] of [identify Lender]]
3.
Borrower:    QUMU CORPORATION, a Minnesota corporation

4.
Administrative Agent: ESW HOLDINGS, INC., as the administrative agent under the
Credit Agreement

5.
Credit Agreement:    Credit Agreement, dated as of January 12, 2018, among
Borrower, the Lenders from time to time party thereto, and Administrative Agent

6.
Assigned Interest:

Assignor[s]6
Assignee[s]7
Facility 
 Assigned8
Aggregate Amount of
Commitment/
Loans for all 
  Lenders9
Amount of Commitment/ 
Loans Assigned
Percentage Assigned of Commitment/ 
       Loans10
CUSIP Number
 
 
_________
$__________
$__________
__________%
 
 
 
_________
$__________
$__________
__________%
 
 
 
_________
$__________
$__________
__________%
 



____________________
6 List each Assignor, as appropriate.
7 List each Assignee, as appropriate.
8 Fill in the appropriate terminology for the types of facilities under the
Credit Agreement that are being assigned under this Assignment (e.g. “Term Loan
Commitment”, etc.).
9 Amounts in this column and in the column immediately to the right to be
adjusted by the counterparties to take into account any payments or prepayments
made between the Trade Date and the Effective Date.
10 Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.








--------------------------------------------------------------------------------





[7.
Trade Date:    __________________]11 

Effective Date: __________________, 201__ [TO BE INSERTED BY ADMINISTRATIVE
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR.]
The terms set forth in this Assignment and Assumption are hereby agreed to:
 
ASSIGNOR
[NAME OF ASSIGNOR]
By:                                                     
   Name:                                                     
   Title:                                                    
 
ASSIGNEE
[NAME OF ASSIGNEE]
By:                                                    
   Name:                                                    
   Title:                                                    
[Consented to and]12 Accepted:
ESW HOLDINGS, INC., as Administrative Agent
By:                                                     
   Name:                                                    
   Title:                                                    
 









____________________
11 To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.
12 To be added only if the consent of Administrative Agent is required by the
terms of the Credit Agreement.




--------------------------------------------------------------------------------





[Consented to]13
By:                                                     
   Title:                                                    
 







____________________
13 To be added only if the consent of Borrower and/or other parties (e.g.
Issuing Lender) is required by the terms of the Credit Agreement.






--------------------------------------------------------------------------------





ANNEX 1 TO ASSIGNMENT AND ASSUMPTION
[___________________]14 
STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION
1.    Representations and Warranties.
1.1.    Assignor. [The][Each] Assignor (a) represents and warrants that (i) it
is the legal and beneficial owner of [the][[the relevant] Assigned Interest,
(ii) [the][such] Assigned Interest is free and clear of any lien, encumbrance or
other adverse claim and (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby; and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Credit Agreement or any other Loan Document,
(ii) the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Loan Documents or any collateral thereunder, (iii) the financial
condition of Borrower, any of its Subsidiaries or Affiliates or any other Person
obligated in respect of any Loan Document or (iv) the performance or observance
by Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.
1.2.    Assignee. [The][Each] Assignee (a) represents and warrants that (i) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all the requirements to be an assignee under the Credit Agreement (subject
to such consents, if any, as may be required under the Credit Agreement),
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of [the][the
relevant] Assigned Interest, shall have the obligations of a Lender thereunder,
(iv) it is sophisticated with respect to decisions to acquire assets of the type
represented by [the][such] Assigned Interest and either it, or the Person
exercising discretion in making its decision to acquire [the][such] Assigned
Interest, is experienced in acquiring assets of such type, (v) it has received a
copy of the Credit Agreement, and has received or has been accorded the
opportunity to receive copies of the most recent financial statements delivered
pursuant to Section __ thereof, as applicable, and such other documents and
information as it deems appropriate to make its own credit analysis and decision
to enter into this Assignment and Assumption and to purchase [the][such]
Assigned Interest, and (vi) it has, independently and without reliance upon
Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Assignment and Assumption and to purchase
[the][such] Assigned Interest; and (b) agrees that (i) it will, independently
and without reliance upon Administrative Agent, [the][any] Assignor or any other
Lender, and based on such documents and information as it shall deem appropriate
at the time, continue to make its own credit
____________________
14 Describe Credit Agreement at option of Administrative Agent.




--------------------------------------------------------------------------------





decisions in taking or not taking action under the Loan Documents, and (ii) it
will perform in accordance with their terms all of the obligations which by the
terms of the Loan Documents are required to be performed by it as a Lender.
2.    Payments. From and after the Effective Date, Administrative Agent shall
make all payments in respect of [the][each] Assigned Interest (including
payments of principal, interest, fees and other amounts) to [the][the relevant]
Assignor for amounts which have accrued to but excluding the Effective Date and
to [the][the relevant] Assignee for amounts which have accrued from and after
the Effective Date.
3.    General Provisions. This Assignment and Assumption shall be binding upon,
and inure to the benefit of, the parties hereto and their respective successors
and assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York, without
regard to conflict of laws principles of such State.




--------------------------------------------------------------------------------






EXHIBIT D
FORM OF WARRANT


[To be provided]




